Exhibit 10.1
EXECUTION VERSION
PURCHASE AND SALE AGREEMENT
BY AND AMONG
C-III CAPITAL PARTNERS LLC,
CENTERLINE HOLDING COMPANY,
CENTERLINE CAPITAL GROUP INC.,
ARCAP 2004 RR3 RESECURITIZATION, INC.,
ARCAP 2005 RR5 RESECURITIZATION, INC.,
CENTERLINE FUND MANAGEMENT LLC,
CENTERLINE CMBS FUND III MANAGEMENT LLC,
CENTERLINE REIT INC.,
AND
CM INVESTOR LLC
March 5, 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Article 1 CERTAIN DEFINITIONS; INTERPRETATION
    2  
 
       
1.1 Certain defined terms
    2  
 
       
1.2 Other Interpretive Provisions
    18  
 
       
Article 2 PURCHASE AND SALE OF PURCHASED INTERESTS
    18  
 
       
2.1 Purchase and Sale
    18  
 
       
2.2 Closing Date
    19  
 
       
2.3 Closing Deliveries
    20  
 
       
2.4 Purchase Price Adjustments
    23  
 
       
Article 3 REPRESENTATIONS AND WARRANTIES OF CHC
    23  
 
       
3.1 No Conflict; Governmental Authorization
    23  
 
       
3.2 Corporate Status
    24  
 
       
3.3 Authority; Binding Effect
    24  
 
       
3.4 Capitalization
    25  
 
       
3.5 SEC Documents; Financial Statements
    26  
 
       
3.6 Absence of Undisclosed Liabilities
    27  
 
       
3.7 Absence of Certain Changes
    28  
 
       
3.8 Taxes
    28  
 
       
3.9 Intellectual Property
    30  
 
       
3.10 Information Systems
    30  
 
       
3.11 Proceedings
    31  
 
       
3.12 Compliance with Laws; Permits
    32  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
3.13 Environmental and Safety and Health Matters
    32  
 
       
3.14 Employee Matters and Benefit Plans
    33  
 
       
3.15 Arrangements with Certain Persons
    37  
 
       
3.16 Contracts; No Default
    38  
 
       
3.17 Leases
    39  
 
       
3.18 Servicing
    39  
 
       
3.19 Finder’s Fee
    40  
 
       
3.20 Investment Company; Investment Advisor
    40  
 
       
3.21 Insurance
    40  
 
       
3.22 Disclosure
    40  
 
       
3.23 AMAC Promissory Note
    41  
 
       
3.24 Subservicing Agreements
    41  
 
       
3.25 No Reliance
    41  
 
       
Article 4 REPRESENTATIONS AND WARRANTIES OF THE OTHER SELLERS
    41  
 
       
4.1 No Conflict; Government Authorizations
    41  
 
       
4.2 Corporate Status
    43  
 
       
4.3 Authority; Binding Effect
    43  
 
       
4.4 Capitalization
    43  
 
       
4.5 Financial Statements
    44  
 
       
4.6 Absence of Certain Changes
    45  
 
       
4.7 Taxes
    46  
 
       
4.8 Intellectual Property
    48  
 
       
4.9 Information Systems
    51  
 
       
4.10 Proceedings
    51  
 
       
4.11 Compliance with Laws; Permits
    52  

 

ii 



--------------------------------------------------------------------------------



 



              Page  
 
       
4.12 Environmental and Safety and Health Matters
    54  
 
       
4.13 Employee Matters and Benefit Plans
    54  
 
       
4.14 Arrangements with Certain Persons
    60  
 
       
4.15 Intercompany Accounts
    60  
 
       
4.16 Finder’s Fee
    60  
 
       
4.17 Books and Records
    60  
 
       
4.18 Fund Entities
    61  
 
       
4.19 Investment Company; Investment Advisor
    61  
 
       
4.20 Offering Memoranda
    61  
 
       
4.21 Fund Reports
    62  
 
       
4.22 Fund Reporting Entities Financial Statements
    62  
 
       
4.23 Registration
    63  
 
       
4.24 REIT
    63  
 
       
4.25 Contracts; No Default
    64  
 
       
4.26 Insurance
    65  
 
       
4.27 Leases
    65  
 
       
4.28 Servicing
    66  
 
       
4.29 ERISA
    66  
 
       
4.30 Disclosure
    66  
 
       
4.31 Sufficiency of Assets
    66  
 
       
4.32 CMBS/CDO Bonds
    67  
 
       
4.33 Fund III Loan
    67  
 
       
4.34 Tangible Assets
    67  
 
       
4.35 CDO/CMBS Assignment Agreements
    67  
 
       
4.36 Fund I Bonds
    67  

 

iii 



--------------------------------------------------------------------------------



 



              Page  
 
       
4.37 No Reliance
    67  
 
       
Article 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER
    68  
 
       
5.1 No Conflict; Required Filings
    68  
 
       
5.2 Limited Liability Company Status
    69  
 
       
5.3 Authority
    69  
 
       
5.4 Proceedings
    69  
 
       
5.5 Finder’s Fee
    69  
 
       
5.6 Investment Intent
    69  
 
       
5.7 No Reliance
    69  
 
       
5.8 Agreements with Certain Persons
    70  
 
       
5.9 Island Capital Group
    70  
 
       
Article 6 COVENANTS
    70  
 
       
6.1 Confidentiality
    70  
 
       
6.2 Publicity
    70  
 
       
6.3 Books and Records
    71  
 
       
6.4 Cooperation
    71  
 
       
6.5 Expenses
    71  
 
       
6.6 Employee Matters and Employee Benefit Plans
    72  
 
       
6.7 Insurance Matters
    74  
 
       
6.8 Use of Name
    75  
 
       
6.9 Conversion of CSI
    75  
 
       
6.10 Non-Competition by Purchaser
    75  
 
       
6.11 Non-Competition by CHC and the Other Sellers
    76  
 
       
6.12 Increase in Authorized Common Shares of CHC
    77  

 

iv 



--------------------------------------------------------------------------------



 



              Page  
 
       
6.13 Reorganization of AMAC
    77  
 
       
6.14 Certificated CMBS/CDO Bonds
    77  
 
       
6.15 Observer Rights
    78  
 
       
6.16 Certain Payments
    78  
 
       
6.17 Investigation of Certain Matters
    78  
 
       
Article 7 CERTAIN TAX MATTERS
    79  
 
       
7.1 Tax Returns
    79  
 
       
7.2 Transfer Taxes
    80  
 
       
7.3 Allocation of Taxes
    81  
 
       
7.4 Cooperation on Tax Matters
    81  
 
       
7.5 Tax Proceedings
    81  
 
       
7.6 Tax Sharing Agreements
    82  
 
       
Article 8 SURVIVAL; INDEMNIFICATION
    82  
 
       
8.1 Survival Limitation
    82  
 
       
8.2 Indemnification by Sellers
    82  
 
       
8.3 Indemnification by Purchaser
    84  
 
       
8.4 Limitations
    84  
 
       
8.5 Defense of Third Party Claims
    85  
 
       
8.6 Direct Claims
    86  
 
       
8.7 Tax Treatment
    87  
 
       
8.8 No Contribution
    87  
 
       
8.9 Adjustment for Insurance
    87  
 
       
Article 9 MISCELLANEOUS
    87  
 
       
9.1 Notices
    87  

 

v 



--------------------------------------------------------------------------------



 



              Page  
 
       
9.2 Severability
    88  
 
       
9.3 Entire Agreement; No Third Party Beneficiaries
    88  
 
       
9.4 Amendment; Waiver
    89  
 
       
9.5 Binding Effect; Assignment
    89  
 
       
9.6 Disclosure Schedule
    89  
 
       
9.7 Governing Law
    89  
 
       
9.8 Dispute Resolution; Mediation; Jurisdiction; Jury Trial
    89  
 
       
9.9 Sellers’ Representative
    90  
 
       
9.10 Equitable Remedies
    91  
 
       
9.11 Joint and Several Liability of Sellers
    91  
 
       
9.12 Construction
    91  
 
       
9.13 Time of the Essence
    92  
 
       
9.14 Counterparts
    92  

INDEX OF SCHEDULES

     
Schedule I
  Purchased Interests
Schedule II
  Disclosure Schedule
Schedule III
  Final Fund Documents
Schedule IV
  CDO/CMBS Assignment Agreements
Schedule V
  Subservicing Agreements
Schedule 2.1(c)
  Cash Portion of Purchase Price
Schedule 2.3(a)(iii)
  Sellers Consents
Schedule 2.3(j)(iv)
  Purchaser Consents
Schedule 2.4(a)
  Assumed Bonuses
Schedule 2.4(b)
  Assumed Benefits
Schedule 2.4(d)
  Purchase Price Adjustments
Schedule 6.6(b)
  Business Employees
Schedule 6.6(d)
  Certain Continuing Employees
Schedule 6.14
  Certificated CMBS/CDO Bonds
Schedule 6.17
  Investigation of Certain Matters

INDEX OF EXHIBITS

 

vi 



--------------------------------------------------------------------------------



 



     
Exhibit A
  Certificate of Designation of the CHC Special Series A Shares
Exhibits B1 — B12
  CDO/CMBS Assignment Agreements
Exhibits C1 — C5
  Form of Subservicing Agreements
Exhibit D
  Form of Fund I Promote Plans Letter Agreement
Exhibit E
  Form of Lock-Up Agreement
Exhibit F
  Form of Management Agreement
Exhibit G-1
  Form of Registration Rights Agreement between CHC and Purchaser
Exhibit G-2
  Form of Registration Rights Agreement between CHC and Island Manager
Exhibit H
  Form of Related Purchase Agreement
Exhibit I
  Form of Transition Services Agreement
Exhibit J
  Form of Release
Exhibit K
  Form of Secretary’s Certificate
Exhibit L
  Form of FIRPTA Certificate
Exhibit M
  Form of Paul, Hastings, Janofsky & Walker LLP Opinion
Exhibit N
  Form of Richards, Layton & Finger, P.A. Opinion
Exhibit O
  Form of Proskauer Rose LLP Opinion
Exhibit P
  Confidentiality Agreement
Exhibit Q
  Form of Assignment and Assumption Agreement
Exhibit R
  Form of Bill of Sale
Exhibit S
  Form of Software Assignment Agreement
Exhibit T
  Form of Software License Agreement
Exhibit U
  Form of Officer’s Certificate of CHC
Exhibit V
  Form of Amendment to Bylaws of CHC
Exhibit W
  Form of Escrow Agreement
Exhibit X
  Form of Escrow Letter

 

vii 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made this 5th day of
March, 2010, by and among Centerline Holding Company, a Delaware statutory trust
(“CHC”), Centerline Capital Group Inc., a Delaware corporation (“CCG”), ARCAP
2004 RR3 Resecuritization, Inc., a Delaware corporation (“ARCAP 2004 RR3”),
ARCAP 2005 RR5 Resecuritization, Inc., a Delaware corporation (“ARCAP 2005
RR5”), Centerline Fund Management LLC, a Delaware limited liability company
(“CFM”), Centerline CMBS Fund III Management LLC, a Delaware limited liability
company (“CFM III”), Centerline REIT, Inc., a Delaware corporation (“Centerline
REIT”), CM Investor LLC, a Delaware limited liability company (“CMI” and,
together with CHC, CCG, ARCAP 2004 RR3, ARCAP 2005 RR5, CFM, CFM III, and
Centerline REIT, the “Sellers” and each, a “Seller”), and C-III Capital Partners
LLC, a Delaware limited liability company (“Purchaser”). Purchaser and each
Seller may also be referred to as a “Party” or collectively, as the “Parties.”
RECITALS
WHEREAS, CCG owned one hundred percent (100%) of the issued and outstanding
stock of CSI;
WHEREAS, prior to the Closing, CCG caused CSI to be converted from a Delaware
corporation to a Delaware limited liability company (“New CSI”) in accordance
with Section 6.9 of this Agreement;
WHEREAS, CCG currently owns one hundred percent (100%) of the issued and
outstanding limited liability company interests in New CSI (the “CSI
Interests”);
WHEREAS, CMI currently owns one hundred percent (100%) of the issued and
outstanding limited liability company interests in CUCA (the “CUCA Interests”);
WHEREAS, CFM currently owns the entire managing member interest in HY II and the
interest as a member in HY II set forth on Schedule I (together, the “HY II
Interests”) and the entire managing member interest in DIV II and the interest
as a member in DIV II set forth on Schedule I (together, the “DIV II Interests”
and, together with the HY II Interests, the “Fund II Interests”);
WHEREAS, CFM III currently owns the entire managing member interest in Fund III
and the interest as a member in Fund III set forth on Schedule I (together, the
“Fund III Interests”);
WHEREAS, Centerline REIT currently owns the entire managing member interest in
CRESS and the interest as a member in CRESS set forth on Schedule I (together,
the “CRESS Interests”);
WHEREAS, Centerline REIT currently owns the Centerline REIT Bonds (as defined
below);

 

 



--------------------------------------------------------------------------------



 



WHEREAS, Centerline REIT is the payee under that certain revolving credit
promissory note, dated June 28, 2004, between Steve R. Inman and ARCap REIT (now
known as Centerline REIT) (the “Centerline REIT Promissory Note”);
WHEREAS, ARCAP 2004 RR3 currently owns the ARCAP 2004 RR3 Re-Remic Bonds (as
defined below);
WHEREAS, ARCAP 2005 RR5 currently owns the ARCAP 2005 RR5 Re-Remic Bonds (as
defined below);
WHEREAS, CFM III is the payee under that certain promissory note, dated
February 29, 2008, between CFM III and Fund III (the “CFM III Promissory Note”);
WHEREAS, CHC is the payee under that certain promissory note, dated June 30,
2007, between CHC and AMAC (the “AMAC Promissory Note”);
WHEREAS, the CSI Interests, the CUCA Interests, the Fund II Interests, the Fund
III Interests, the CRESS Interests, the Centerline REIT Bonds, the Centerline
REIT Promissory Note, the ARCAP 2004 RR3 Re-Remic Bonds, the ARCAP 2005 RR5
Re-Remic Bonds, the CFM III Promissory Note and the AMAC Promissory Note are
hereby collectively referred to as the “Purchased Interests”;
WHEREAS, the Sellers desire to sell to Purchaser, and Purchaser desires to
purchase from the Sellers, pursuant to this Agreement, the Purchased Interests;
WHEREAS, CHC desires to issue and sell to Purchaser, and Purchaser desires to
purchase from CHC, pursuant to this Agreement, the CHC New Shares (as defined
below); and
WHEREAS, the Sellers and Purchaser desire to enter into this Agreement and to
consummate the transactions contemplated hereby.
NOW, THEREFORE, in consideration of the representations, warranties, promises,
covenants and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
ARTICLE 1
CERTAIN DEFINITIONS; INTERPRETATION
1.1 Certain defined terms.
(a) For purposes of this Agreement, the following terms shall have the following
meanings:
“Acquired Entities” means New CSI and CUCA.

 

2



--------------------------------------------------------------------------------



 



“Acquired Entity Licensed Intellectual Property” means all Intellectual Property
licensed to the Acquired Entities or any of their respective Subsidiaries
pursuant to a Contract and used in the conduct of their respective businesses.
“Acquired Entity Owned Intellectual Property” means all of the Intellectual
Property owned by the Acquired Entities or any of their respective Subsidiaries.
“Affiliate” of a Person means a Person that Controls, is Controlled by, or is
under common Control with, such Person. For purposes of this Agreement, neither
Purchaser nor Island Manager shall be deemed to be an “Affiliate” of any Seller.
“Affiliated Group” means an affiliated group within the meanings of Section 1505
of the Code or any comparable or analogous state, local or foreign consolidated,
combined or unitary Tax group under applicable Law.
“Agency Subservicing Agreement” shall have the meaning specified in Section
6.10(b).
“Agreement” shall have the meaning specified in the preamble to this Agreement.
“AMAC” means American Mortgage Acceptance Company, a Massachusetts business
trust.
“AMAC Promissory Note” shall have the meaning specified in the recitals to this
Agreement and set forth on Schedule I.
“ARCAP 2004 RR3” shall have the meaning specified in the preamble to this
Agreement.
“ARCAP 2004 RR3 Re-Remic Bonds” shall have the meaning specified in Schedule I.
“ARCAP 2005 RR5” shall have the meaning specified in the preamble to this
Agreement.
“ARCAP 2005 RR5 Re-Remic Bonds” shall have the meaning specified in Schedule I.
“ARCAP 2006 RR7” means ARCap 2006 RR7 Resecuritization, Inc., a Delaware
corporation.
“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement, of even date herewith, between Centerline REIT and CSI, in the form
attached hereto as Exhibit Q.
“Assumed Benefits” shall have the meaning specified in Section 2.4.
“Assumed Bonuses” shall have the meaning specified in Section 2.4.
“Balance Sheets” shall have the meaning specified in Section 4.22(b).
“Bill of Sale” means the Bill of Sale, of even date herewith, between Centerline
REIT and CSI, in the form attached hereto as Exhibit R.

 

3



--------------------------------------------------------------------------------



 



“Bonus Plans” means the Centerline Annual Incentive Bonus Program “A”,
Centerline Annual Incentive Bonus Program “B” and the 2007 Outperformance
Program.
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are required or authorized to be closed.
“Business Employees” shall have the meaning specified in Section 6.6(b) of this
Agreement.
“Cap” shall have the meaning specified in Section 8.4(a).
“CCG” shall have the meaning specified in the preamble to this Agreement.
“CDO/CMBS Assignment Agreements” means the agreements specified in Schedule IV
and attached hereto as Exhibits B1 through B10.
“Centerline Balance Sheet Date” shall have the meaning specified in Section 3.7.
“Centerline Mark” shall have the meaning specified in Section 6.8(a).
“Centerline REIT” shall have the meaning specified in the preamble to this
Agreement.
“Centerline REIT Bonds” shall have the meaning specified in Schedule I.
“Centerline REIT Promissory Note” shall have the meaning specified in the
recitals to this Agreement and set forth on Schedule I.
“CFM” shall have the meaning specified in the preamble to this Agreement.
“CFM III” shall have the meaning specified in the preamble to this Agreement.
“CFM III Promissory Note” shall have the meaning specified in the recitals to
this Agreement and set forth on Schedule I.
“CHC” shall have the meaning specified in the preamble to this Agreement.
“CHC Balance Sheet” means that consolidated balance sheet of CHC and its
consolidated Subsidiaries as of September 30, 2009.
“CHC Bylaws” means the Fifth Amended and Restated Bylaws of CHC, as amended.
“CHC Data” shall have the meaning specified in Section 3.10(b).
“CHC Employee Plans” shall have the meaning given such term in Section 3.14(a).
“CHC Intellectual Property” shall have the meaning given such term in Section
3.9(a).
“CHC International Plan” shall have the meaning given such term in Section
3.14(d).

 

4



--------------------------------------------------------------------------------



 



“CHC New Shares” means 4,084,390 shares of CHC Special Series A Shares to be
issued to Purchaser pursuant to Section 2.1(b).
“CHC Special Series A Shares” means the Special Series A Shares of CHC with the
rights, powers and preferences as reflected in the certificate of designation of
the CHC Special Series A Shares attached hereto as Exhibit A.
“CHC SEC Documents” shall have the meaning given such term in Section 3.5(a).
“CHC Trust Agreement” means, collectively, CHC’s Second Amended and Restated
Trust Agreement, dated as of November 17, 2003, as amended by Amendment No. 1
thereto, dated as of September 20, 2005, as further amended by Amendment No. 2
thereto, dated as of November 30, 2005, as further amended by Amendment No. 3
thereto, dated as of June 13, 2006, and as further amended by Amendment No. 4
thereto, dated as of April 2, 2007.
“CHC Trust Amendment” means the amendment to the CHC Trust Agreement to increase
the number of common shares of CHC authorized for issuance to permit the
automatic conversion of the CHC New Shares into the appropriate number of common
shares of CHC pursuant to the terms of the certificate of designation of the CHC
New Shares.
“Claim” means a claim for indemnity for Damages made by any Seller Indemnitee or
Purchaser Indemnitee.
“Closing” shall have the meaning specified in Section 2.2.
“Closing Date” shall have the meaning specified in Section 2.2.
“CMBS Leased Real Property” shall have the meaning specified in Section 4.27(a).
“CMBS Leases” shall have the meaning specified in Section 4.27(a).
“CMBS Licensed Intellectual Property” means all Intellectual Property licensed
to the Fund Entities or any of their respective Subsidiaries pursuant to a
Contract and used in the conduct of their respective businesses.
“CMBS Owned Intellectual Property” means all of the Intellectual Property owned
by the Fund Entities or any of their respective Subsidiaries.
“CMC” means Centerline Mortgage Capital Inc., a Delaware corporation.
“CMI” shall have the meaning specified in the preamble to this Agreement.
“CMP” means Centerline Mortgage Partners Inc., a Delaware corporation.
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
“Confidentiality Agreement” shall have the meaning specified in Section 6.1.

 

5



--------------------------------------------------------------------------------



 



“Contemplated Transaction” means any transaction contemplated by this Agreement
or any Transaction Document.
“Continuing Employees” shall have the meaning specified in Section 6.6(b).
“Contract” means any written, oral or implied contract, mortgage, deed of trust,
lease, sublease, offer to lease, agreement to lease, sales order, purchase
order, indenture, note, bond, loan, instrument, license, permit, franchise,
commitment or other instrument, arrangement or agreement that is or purports to
be binding on any Person or all or any part of its property or assets under
applicable Law.
“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, through one or more
intermediaries, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of equity interests, as
trustee or executor, by contract or credit arrangement or otherwise.
“CRESS” means Centerline Real Estate Special Situations Mortgage Fund LLC, a
Delaware limited liability company.
“CRESS Interests” shall have the meaning specified in the recitals to this
Agreement and set forth on Schedule I.
“CSI” means Centerline Servicing Inc., a Delaware corporation.
“CSI Interests” shall have the meaning specified in the recitals to this
Agreement and set forth on Schedule I.
“CUC” means Centerline Urban Capital I, LLC, a California limited liability
company.
“CUCA” means Centerline Urban Capital Advisor LLC, a Delaware limited liability
company.
“CUCA Closing Balance Sheet” shall have the meaning specified in Section 4.5(e).
“CUCA Interests” shall have the meaning specified in the recitals to this
Agreement and set forth on Schedule I.
“Damages” means any losses, damages (but excluding any special, indirect,
consequential, exemplary and punitive damages, except for Third Party Claims and
except for claims under Section 8.2(h), in which cases special, indirect,
consequential, exemplary and punitive damages shall be included), injuries,
liabilities, claims, demands, settlements, judgments, awards, fines, penalties,
Taxes, fees (including reasonable attorneys’ fees and disbursements), charges,
costs (including costs of investigation and defense) or expenses of any nature.
“Debt” means, with respect to any Person, (A) any indebtedness for borrowed
money of such Person (including any interest accruing on such indebtedness),
(B) any indebtedness of such

 

6



--------------------------------------------------------------------------------



 



Person evidenced by bonds, debentures, specified notes or similar instruments,
(C) any indebtedness of such Person under any conditional sales or other title
retention agreements relating to property or assets purchased by such Person,
(D) any obligation of such Person issued or assumed as the deferred purchase
price of property, assets or services (excluding trade accounts payable and
accrued obligations incurred in the Ordinary Course of Business), (E) any
capital lease obligation or any other similar capital obligation of such Person,
(F) any synthetic lease obligation or any other similar lease obligation of such
Person, (G) any purchase money obligation of such Person, (H) any obligation of
such Person as an account party in respect of any letters of credit or bankers’
acceptances, (I) any obligation of such Person under any derivative agreement or
any other similar agreement (including interest-rate, exchange-rate, commodity
and equity-linked agreements), (J) any obligation of such Person in respect of
any off-balance-sheet agreement or transaction that is in the nature of, or in
substitution of, a financing, (K) any indebtedness or other obligation of any
other Person of the type specified in any of the foregoing clauses, the payment
or collection of which such Person has guaranteed or in respect of which such
Person is liable, contingently or otherwise, including liable by way of
agreement to purchase products or securities, to provide funds for payment, to
maintain working capital or other balance sheet conditions or otherwise to
assure a creditor against loss, (L) any indebtedness or other obligation of any
other Person of the type specified in any of the foregoing clauses that is
secured (or, pursuant to an existing right, could be secured at a later date) by
an Encumbrance on any property or assets of such Person or (M) any obligation
for penalties or collection costs in respect of any of the foregoing.
“Derivative Instrument” means as to a Person, an instrument or security
(A) conveying the right to the profits or losses of the Person, (B) conveying
the right to dividends, interest or other distributions measured in whole or in
part by the profits, losses or other financial or economic results of the
Person, (C) conveying the right to consent to, veto or vote on matters with
respect to the Person, (D) convertible into, exercisable for, or exchangeable
for any of the foregoing or any capital stock or any other equity interest of
the Person, in each case whether currently, upon the lapse of time, following
the satisfaction of any condition, upon the occurrence of any event, or
combination of the foregoing, or (E) conveying the right to amounts or benefits
dependent upon the price or value of any of the foregoing or of any capital
stock or any other equity interest of the Person.
“Disclosure Schedule” means Schedule II attached hereto, dated as of the date
hereof, and forming a part of this Agreement.
“Dispute” shall have the meaning specified in Section 9.8(a).
“Dispute Notice” shall have the meaning specified in Section 8.6.
“DIV I” means Centerline Diversified Risk CMBS Fund LLC, a Delaware limited
liability company.
“DIV II” means Centerline Diversified Risk CMBS Fund II LLC, a Delaware limited
liability company.
“DIV II Interests” shall have the meaning specified in the recitals to this
Agreement.

 

7



--------------------------------------------------------------------------------



 



“Effective Time” means 11:59 p.m. (New York City time) on the Closing Date.
“Employee Plans” means CHC Employee Plans and Other Seller Employee Plans.
“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
encumbrance, imposition, adverse claim, preferential arrangement, option,
privilege, entitlement, right of first refusal, easement, encroachment,
indenture, right of way, deed of trust, lease, security agreement, liability or
restriction of any kind.
“Environmental Claim” means any claim, demand, Order, Proceeding, cause of
action or notice by any Person or Governmental Authority alleging or assessing
liability arising out of, based on or resulting from (A) the presence, release
or threatened release into the environment, of any Materials of Environmental
Concern at, on, in, under or from any location or (B) circumstances forming the
basis of any violation or non-compliance or alleged violation or non-compliance,
of any Environmental Law.
“Environmental Law” means any federal, interstate, state, local and foreign Laws
relating to pollution or protection of human health, safety, or the environment,
including any Law relating to emissions, discharges, releases or threatened
releases of Materials of Environmental Concern, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern.
“Environmental Permit” means any Permit required under any applicable
Environmental Laws.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any Person (whether or not incorporated) that is (or at
any relevant time was) treated as a single employer with any other Person under
Section 414 of the Code or Section 4001 of ERISA.
“Escrow Agent” means Bank of America, N.A.
“Escrow Agreement” means the Escrow Agreement, by and among CHC, CCG and the
Escrow Agent, in the form attached hereto as Exhibit W.
“Escrow Letter” means the letter regarding the escrow arrangements, by and among
CHC, CCG, the Escrow Agent and Bank of America, N.A., as agent under the Senior
Secured Bank Debt, in the form attached hereto as Exhibit X.
“Escrow Property” shall have the meaning specified in Section 2.1(c)(i)(C).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Federal Tax Group” means the consolidated federal Tax group of which CCG is the
parent.

 

8



--------------------------------------------------------------------------------



 



“Final Fund Documents” means, with respect to each Fund Entity, the final,
executed organizational documents related thereto as identified with respect to
such Fund Entity on Schedule III attached hereto.
“Freddie Mac” means Federal Home Loan Mortgage Corporation.
“Fund I Bonds” means all bonds held of record or beneficially by ARCap 2003-1
Resecuritization, Inc., a Delaware corporation, ARCap 2004-1 Resecuritization,
Inc., a Delaware corporation, and ARCAP 2006 RR7, each of which is set forth on
Section 4.32 of the Disclosure Schedule (other than those bonds that are held by
ARCAP 2006 RR7 as nominee for Centerline REIT).
“Fund I Promote Plans” means Centerline Fund I Incentive Compensation Plan and
Centerline Fund I Senior Management Incentive Compensation Plan.
“Fund I Promote Plans Letter Agreement” means the Letter Agreement, by and
between CCG and Purchaser, in the form attached hereto as Exhibit D.
“Fund II Interests” shall have the meaning specified in the recitals to this
Agreement and set forth on Schedule I.
“Fund II Promote Plans” means Centerline Fund II Incentive Compensation Plan and
Centerline Fund II Senior Management Incentive Compensation Plan.
“Fund III” means Centerline High Yield CMBS Fund III LLC, a Delaware limited
liability company.
“Fund III Interests” shall have the meaning specified in the recitals to this
Agreement and set forth on Schedule I.
“Fund Entities” means HY II, DIV II, Centerline CMBS Fund II REIT, Inc., CRESS,
Fund III and CUC.
“Fund Entity Reports” shall have the meaning specified in Section 4.21(a).
“Fund Financial Statements” shall have the meaning specified in Section 4.22(b).
“Fund PPMs” means Centerline High Yield CMBS Fund LLC Private Placement
Memorandum, Centerline High Yield CMBS Fund II LLC Private Placement Memorandum,
Centerline Diversified Risk CMBS Fund II LLC Private Placement Memorandum,
Centerline High Yield CMBS Fund III LLC Private Placement Memorandum and
Centerline Real Estate Special Situations Mortgage Fund LLC Private Placement
Memorandum, together, in each case, with any supplements thereto.
“Fund Reporting Entities” means HY I, DIV I, HY II, DIV II, Fund III, CRESS and
CUC.

 

9



--------------------------------------------------------------------------------



 



“Fund Reporting Entities Audited Balance Sheets” shall have the meaning
specified in Section 4.22(a).
“Fund Reporting Entities Audited Financial Statements” shall have the meaning
specified in Section 4.22(a).
“Fund Reporting Entities Unaudited Balance Sheets” shall have the meaning
specified in Section 4.22(b).
“Fund Reporting Entities Unaudited Financial Statements” shall have the meaning
specified in Section 4.22(b).
“GAAP” means United States generally accepted accounting principles consistently
applied.
“Governmental Authority” means any foreign or United States federal, state or
local governmental, regulatory or administrative agency or authority or any
court or tribunal or other entity exercising executive, legislative, judicial,
regulatory or administrative powers or functions of government.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and the rules and regulations promulgated thereunder.
“HY I” means Centerline High Yield CMBS Fund LLC, a Delaware limited liability
company.
“HY II” means Centerline High Yield CMBS Fund II LLC, a Delaware limited
liability company.
“HY II Interests” shall have the meaning specified in the recitals to this
Agreement and set forth on Schedule I.
“Indemnification Arrangements” shall have the meaning specified in Section
6.7(b).
“Information Systems” means information technology and computer systems relating
to the transmission, storage, maintenance, organization, presentation,
generation, processing or analysis of data and information whether or not in
electronic format, used in or necessary to the conduct of the business of a
Person.
“Intellectual Property” means all (A) U.S. and foreign patents and applications
therefor and all divisionals, reissues, renewals, registrations, confirmations,
re-examinations, certificates of inventorship, extensions, continuations and
continuations-in-part thereof, (B) U.S. and foreign trademarks, trade dress,
service marks, service names, trade names, Internet domain names, brand names,
logo or business symbols, whether registered or unregistered, and pending
applications to register the same, including all extensions and renewals thereof
and all goodwill associated therewith, (C) U.S. and foreign copyrights in
writings, designs, software, mask works or other works, whether registered or
unregistered, and pending applications to register the same,

 

10



--------------------------------------------------------------------------------



 



(D) confidential or proprietary know-how, trade secrets, methods, processes,
practices, formulas and techniques, and (E) computer software programs and
software systems.
“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended,
and the rules and regulations promulgated thereunder.
“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.
“Island Capital Group LLC” means Island Capital Group LLC, a Delaware limited
liability company.
“Island Manager” means Island Centerline Manager LLC, a Delaware limited
liability company.
“IT Sharing Payment” shall have the meaning specified in Section 2.4.
“Knowledge” means (A) with respect to an individual, actual knowledge (whether
past or present) of a particular fact or other matter, (B) with respect to CHC,
any Other Seller, any Acquired Entity, any Fund Entity or any of their
respective Subsidiaries, actual knowledge (whether past or present) of Marc D.
Schnitzer, Robert L. Levy, John D’Amico, Matthew Stern, Michael Larsen, James
Flynn, Justin E. Ginsberg, William T. Hyman, Paul G. Smyth and/or Andrew J. Weil
of a particular fact or other matter, (C) with respect to Purchaser, actual
knowledge (whether past or present) of Andrew L. Farkas, James A. Aston, Jeffrey
P. Cohen, George E. Carleton and/or Paul A. Hughson and (D) with respect to any
other Person who is not an individual, actual knowledge (whether past or
present) of any individual who is serving, or who has at any time served, as a
director, officer, partner, executor or trustee of such Person (or in any
similar capacity), of a particular fact or other matter.
“Law” means any law, statute, ordinance, treaty, code, rule or regulation of any
Governmental Authority, or any binding agreement with any Government Authority,
or any principle of common law.
“Leased Real Property” shall have the meaning specified in Section 3.17.
“License Termination Date” shall have the meaning specified in Section 6.8(b).
“Lock-up Agreements” means lock-up agreements with respect to the transfer of
securities of CHC between each of Related, Bank of America, N.A., Wells Fargo
Bank, N.A. and Natixis Financial Products Inc., on the one hand, and CHC, on the
other hand, in substantially the form attached hereto as Exhibit E.
“Management Agreement” means the Management Agreement, by and among CHC, CCG and
Island Manager, in the form attached hereto as Exhibit F.
“Material Adverse Effect” means, with respect to any Person, any change
affecting, or condition having an effect on, such Person and its Subsidiaries,
if any, taken as a whole (A) that is, or would reasonably be expected to be,
materially adverse to the business, assets, liabilities,

 

11



--------------------------------------------------------------------------------



 



results of operations or condition (financial or otherwise) of such Person and
its Subsidiaries, if any, taken as a whole, (B) will, or would reasonably be
expected to, prevent or materially impair the ability of such Person to fulfill
its obligations under this Agreement or any Transaction Document, (C) with
respect to Centerline REIT, Centerline CMBS Fund REIT, Inc. or Centerline CMBS
Fund II REIT, Inc., that would reasonably be expected to, prevent or materially
impair Centerline REIT, Centerline CMBS Fund REIT, Inc. or Centerline CMBS Fund
II REIT, Inc. from qualifying as a REIT prior to and immediately following the
Closing, (D) will, or would reasonably be expected to, make any Contemplated
Transaction illegal, (E) will, or would reasonably be expected to, impose any
material limitation on or prevent or materially impair the ability of Purchaser
to exercise ownership rights with respect to the Purchased Interests and/or the
CHC New Shares or (F) will, or could reasonably be expected to, delay, prohibit
or restrict (i) the consummation of any Contemplated Transaction or (ii) the
ability of such Person to operate its or any of its Subsidiaries’ businesses
following the Closing; provided, however, that any such change, effect or
condition having the results described in the foregoing clauses (A) through
(F) that results from (i) a change in Law or GAAP or interpretations thereof
that applies to such Person, (ii) general economic or market conditions,
including changes in interest rates or (iii) economic or market conditions that
directly or indirectly affect the commercial real estate finance industry
generally shall not be considered when determining whether a Material Adverse
Effect on such Person or its Subsidiaries has occurred, except to the extent
that such change, effect or condition disproportionately affects such Person or
its Subsidiaries relative to other industry participants.
“Material Contract” shall have the meaning specified in Section 3.16(a).
“Materials of Environmental Concern” means materials, substances or chemicals,
pollutants, contaminants, wastes, including toxic substances, hazardous
substances, radioactive materials, asbestos, asbestos-containing materials,
lead-based paint, radon, mold, fungus, moisture, microbial contamination,
pathogenic organisms, petroleum and petroleum products, regulated under
Environmental Laws.
“Mediation Request” shall have the meaning specified in Section 9.8(b).
“Multiemployer Plan” means any “multiemployer plan”, as defined in Section 3(37)
or 4001(a) of ERISA or Section 414(f) of the Code that any Person or ERISA
Affiliate maintains, sponsors, participates in or contributes to, or has
maintained, established, sponsored, participated in, or contributed to within
the last six years, or under which such entity has or may incur any liability or
obligation.
“Net Working Capital” means, with respect to any Person, (i) the current assets
(as defined under GAAP and adjusted pursuant to this Agreement) minus (ii) the
current liabilities (as defined under GAAP and adjusted pursuant to this
Agreement) of such Person.
“New CSI” shall have the meaning specified in the recitals to this Agreement.
“New CSI Closing Balance Sheet” shall have the meaning specified in Section
4.5(d).
“Notice of Claim” shall have the meaning specified in Section 8.6.

 

12



--------------------------------------------------------------------------------



 



“Observer” shall have the meaning specified in Section 6.15.
“Other Sellers” means all of the Sellers, other than CHC.
“Other Seller Employee Plans” shall have the meaning given such term in Section
4.13(a).
“Order” means any order, writ, certificate, judgment, injunction, decree,
stipulation, determination, assessment, decision, ruling, declaration, award,
subpoena or verdict entered, issued, made or rendered by any Governmental
Authority or any arbitrator.
“Ordinary Course of Business” means any action taken by a Person that (A) is
consistent in nature, scope and magnitude with the past practices of such Person
and is taken in the ordinary course of the normal, day-to-day operations of such
Person, and (B) does not require authorization by the board of directors or
stockholders of such Person (or by any Person or group of Persons exercising
similar authority).
“Party” or “Parties” shall have the meaning specified in the preamble to this
Agreement.
“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) that any Person or,
solely with respect to any Pension Plan that is subject to Title IV of ERISA,
any ERISA Affiliate of any such Person maintains, sponsors, participates in or
contributes to, or has within the last six years maintained, established,
sponsored, participated in, or contributed to, or under which any such Person
has or may or incur any liability or obligation.
“Permit” means any permit, consent, franchise, waiver, authorization, license,
registration or other approval issued, granted, given, or otherwise made
available by or under any Governmental Authority or pursuant to any Law.
“Permitted Encumbrance” means (A) any Encumbrance for Taxes and other similar
charges of any Governmental Authority not yet due or delinquent or being
contested in good faith by appropriate proceedings or which may thereafter be
paid without penalty, (B) any statutory Encumbrance arising in the Ordinary
Course of Business by operation of Law with respect to a liability that is not
yet due or delinquent, (C) any Encumbrance to secure lease obligations and
(D) any imperfection of title or similar Encumbrance that, individually or in
the aggregate with other such Encumbrances, does not result in a Material
Adverse Effect with respect to CHC, any Acquired Entity, any Fund Entity or any
of their Subsidiaries, as the case may be.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.
“Plan” means each Multiemployer Plan, Pension Plan, Welfare Plan, Promote Plan,
Bonus Plan, and each other employment, executive compensation, bonus, deferred
compensation, pension, collective bargaining, stock option, stock appreciation
right, stock purchase, equity-based compensation, incentive, voluntary employee
benefit association within the meaning of Section 501(c)(9) of the Code,
profit-sharing or retirement plan, arrangement,

 

13



--------------------------------------------------------------------------------



 



agreement, policy or practice, each medical, dental, life insurance, disability,
vacation, sick pay, paid time off, salary continuation, retention, severance pay
plan, fringe benefit plan, and each other plan, arrangement, agreement, policy
or practice (including any severance, change in control or similar agreement
with any foreign or domestic current or former employee, director, consultant or
other service provider of any Person), whether or not subject to ERISA, in each
case that is within the last six years sponsored, established, maintained or
contributed to (or with respect to which any obligation to contribute has been
undertaken) by any Person or any ERISA Affiliate that affects or covers any
foreign or domestic current or former employee, director, consultant or other
service provider, or their beneficiaries, of any Person, whether written or
unwritten, funded or unfunded, insured or self insured, or with respect to which
any Person or any ERISA Affiliate has, has had or may incur any liability or
obligation on behalf of any such employee, director, consultant or other service
provider or beneficiary.
“Post-Closing Tax Period” shall mean any taxable period ending after the
Effective Time.
“Pre-Closing Tax Period” shall mean any taxable period ending at or before the
Effective Time.
“Procedure” shall have the meaning specified in Section 9.8(b).
“Proceeding” means any claim, action, proceeding, investigation, audit, hearing,
arbitration, administrative or agency complaint or charge, litigation or suit
(whether civil, criminal, administrative, investigative or informal).
“Promote Plans” means the Fund I Promote Plans and the Fund II Promote Plans.
“Purchase Price” shall have the meaning specified in Section 2.1(c).
“Purchased Interests” shall have the meaning specified in the recitals to this
Agreement.
“Purchaser” shall have the meaning specified in the preamble to this Agreement.
“Purchaser Indemnitee” means Purchaser, its past, current and future Affiliates
and Subsidiaries, including, after the Closing, any Acquired Entity, any Fund
Entity and their respective Subsidiaries and Affiliates and the past, current
and future respective stockholders, equity owners, members, partners,
controlling Persons (if any), directors, trustees, managers, officers,
employees, agents, successors, assigns and personal representatives of each of
them.
“Purchaser Non-Compete” shall have the meaning specified in Section 6.10(a).
“Purchaser Non-Compete Period” shall have the meaning specified in Section
6.10(b).
“Purchaser’s Excluded Representations” shall have the meaning specified in
Section 8.1.
“Registration Rights Agreements” means (A) the Registration Rights Agreement
between CHC and Purchaser in the form attached hereto as Exhibit G-1 and (B) the
Registration Rights Agreement between CHC and Island Manager in the form
attached hereto as Exhibit G-2.

 

14



--------------------------------------------------------------------------------



 



“REIT” means a real estate investment trust under the Code.
“Related” means Related Special Assets LLC.
“Related Purchase Agreement” means the Purchase and Sale Agreement between
Related and Purchaser in the form attached hereto as Exhibit H.
“Sarbanes-Oxley Act” mean the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated thereunder.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Seller” or “Sellers” shall have the meaning specified in the preamble to this
Agreement.
“Seller Indemnitee” means each Seller, its respective past, current and future
Affiliates and Subsidiaries, and the past, current and future respective
stockholders, equity owners, members, partners, controlling Persons (if any),
directors, trustees, managers, officers, employees, agents, successors, assigns
and personal representatives of each of them.
“Seller Non-Compete” shall have the meaning specified in Section 6.11(a).
“Seller Non-Compete Period” shall have the meaning specified in Section 6.11(b).
“Sellers’ Excluded Representations” shall have the meaning specified in Section
8.1.
“Senior Secured Bank Debt” means the Debt under the Senior Secured Credit
Agreement.
“Senior Secured Credit Agreement” means that certain Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of December 19, 2008, among
CHC, CCG, Bank of America, N.A., as administrative agent and lender, and the
other lenders and the guarantors named therein, as amended on May 15, 2009, as
further amended on January 30, 2009, as further amended on December 30, 2009, as
further amended on January 15, 2010 and as further amended on February 4, 2010.
“Serviced Loans” shall have the meaning specified in the definition of Servicing
Agreement.
“Servicing Agreement” means any servicing agreement, pooling and servicing
agreement, mortgage selling and servicing contract, indenture or other agreement
or instrument, whether written or oral, pursuant to which CHC, any Acquired
Entity or any of their respective Subsidiaries provides servicing for loans
directly or indirectly secured by commercial real estate (by mortgages thereon
or otherwise) (such loans, collectively, the “Serviced Loans”), all of which
agreements are listed on Section 4.25(a) of the Disclosure Schedule (to the
extent identified as such).

 

15



--------------------------------------------------------------------------------



 



“Software Assignment Agreement” means the Software Assignment Agreement between
CCG, as assignor, and CSI, as assignee, relating to the software described on
Section 4.8(j) of the Disclosure Schedule, in the form attached hereto as
Exhibit S.
“Software License” means the Software License Agreement between CSI, as
licensor, and CCG, as licensee, relating to the software described on
Section 4.8(j) of the Disclosure Schedule, in the form attached hereto as
Exhibit T.
“Specially Serviced Loan” means any commercial mortgage loan that is a
“specially serviced loan” under any Servicing Agreement under which CSI acts as
special servicer.
“Straddle Period” shall have the meaning specified in Section 7.3.
“Sublease” means a sublease by and between Centerline REIT, as sublessor, and
New CSI, as sublessee, with respect to that certain Office Lease dated as of
May 27, 2005, as amended by that certain First Amendment to the Office Lease
dated as of May 1, 2006, as further amended by that Second Amendment to the
Office Lease dated as of August 15, 2006, as further amended by that certain
Third Amendment to the Office Lease dated as of January 31, 2007, and as further
amended by that certain Fourth Amendment to the Office Lease dated as of
September 27, 2007, by and between TIAA Realty, Inc., as landlord, and
Centerline REIT, as tenant.
“Subservicing Agreements” means the Subservicing Agreements specified in
Schedule V and in substantially the forms attached hereto as Exhibits C1 through
C5.
“Subsidiary” means, with respect to any Person, any corporation or other legal
entity (A) of which such Person (either alone or through or together with any
other Subsidiary or Subsidiaries) is the general partner or managing entity or
(B) a majority of the capital stock or other equity interests of which generally
entitled to vote for the election of the board of directors or others performing
similar functions of such corporation or other legal entity is directly or
indirectly owned or controlled by such Person (either alone or through or
together with any other Subsidiary or Subsidiaries); provided, however, that
unless otherwise specifically stated herein, and except as used in the
definitions of “ERISA Affiliate,” “Multiemployer Plan,” “Pension Plan,” “CHC
Employee Plan,” “Other Seller Employee Plan,” and “Welfare Plan” and in
Sections 3.14, 4.13 and 4.29, “Subsidiary” shall exclude (x) with respect to CHC
and its Subsidiaries, any Acquired Entity, any Fund Entity and any entity that
would be, but for the application of this proviso, a Subsidiary of any Acquired
Entity or any Fund Entity and (y) with respect to any Acquired Entity, any Fund
Entity or any Subsidiary of a Fund Entity that would be, but for the application
of this proviso, a Subsidiary of any Acquired Entity; provided, further, that
except as used in Section 3.5(b)(iii) and in the last sentence of
Section 3.5(a), “Subsidiary” shall exclude any real estate partnerships and
limited liability companies that invest in low income housing tax credit
properties or similar structures and that would be, but for the application of
this proviso, a Subsidiary of CHC (but shall not exclude any Subsidiary of CHC
that controls, as managing member or general partner, a fund that invests in
such underlying partnerships or limited liability companies).
“Taberna” means Taberna Preferred Funding I, Ltd.

 

16



--------------------------------------------------------------------------------



 



“Taberna Exchange and Discharge Proposal” means that certain Exchange and
Discharge Proposal, dated as of February 22, 2010, by and between AMAC and
Taberna Capital Management, LLC, as the collateral manager for Taberna.
“Tax” or “Taxes” means any and all domestic or foreign, federal, state, local or
other taxes, assessments, duties, charges, fees, levies or required deposits of
any kind (together with any and all interest, penalties, additional tax and
additional amounts imposed with respect thereto) imposed by any Taxing
Authority, including taxes with respect to income, franchises, windfall or other
profits, gross receipts, transfer, real, personal or intangible property, sales,
use, capital stock, employment, unemployment, social security, workers’
compensation or net worth, ad valorem, value added, single business and taxes in
the nature of excise, withholding, required deposits, ad valorem or value added
and any liability under Treasury Regulation §1.1502-6 or as a transferee or
successor, or by contract or agreement.
“Taxing Authority” means the Internal Revenue Service and any other domestic or
foreign Governmental Authority responsible for the administration or collection
of any Taxes.
“Tax Proceeding” shall have the meaning specified in Section 7.5.
“Tax Return” means any report, return or similar filing (including any schedule
attached thereto) required to be filed with respect to Taxes, including any
information return, claim for refund, amended return or declaration of estimated
Taxes.
“Tax Sharing Agreement” means any written or oral agreement, indemnity or other
arrangement for the allocation or payment of Tax liabilities or payment for Tax
benefits between any Seller, any Acquired Entity, any Fund Entity or their
respective Subsidiaries and any Person.
“Third Party Claim” means any claim asserted by any Person (other than a Seller
Indemnitee or a Purchaser Indemnitee) for Damages that may reasonably be
expected to give rise to a Claim.
“Transaction Documents” means this Agreement and the agreements, certificates
and instruments executed by a Party or its Affiliate and delivered pursuant to
Section 2.3; provided, however, that for purposes of Sections 3.1, 3.3, 3.19,
4.1, 4.3, 4.4, 4.16, 5.1, 5.3 and 5.5 “Transaction Documents” shall also include
the agreements, certificates and instruments executed by a Party or its
Affiliate at or immediately prior to the Closing in connection with (i) the
recapitalization of the equity of CHC, (ii) the restructuring and settlement of
liabilities and obligations of the Sellers and/or any of their respective
Subsidiaries and (iii) any amended or new credit facility entered into by CHC
and/or any of its Subsidiaries.
“Transfer Taxes” means all transfer, real property transfer, gains, stock
transfer, documentary, sales, use stamp, registration value added, property,
recording and other similar taxes and fees including penalties, interest and
additions to such Taxes.
“Transition Services Agreement” means the Transition Services Agreement between
CCG and Purchaser, in the form attached hereto as Exhibit I.

 

17



--------------------------------------------------------------------------------



 



“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.
“Welfare Plan” means any “employee welfare benefit plan,” as defined in
Section 3(1) of ERISA that any Person maintains, sponsors, participates in or
contributes to or under which any such Person has or may incur any liability or
obligation.
1.2 Other Interpretive Provisions. When a reference is made in this Agreement to
an Article, Section or Schedule, such reference is to an Article or a Section
of, or Schedule to, this Agreement, unless otherwise indicated. The words
“include,” “includes” or “including” and “such as” do not limit the preceding
words or terms and shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereunder,” “hereby” and words of
like import used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All pronouns and any
variations thereof refer to the masculine, feminine or neuter, singular or
plural, as the context may require. All terms defined in this Agreement in their
singular or plural forms, have correlative meanings when used in their plural or
singular forms, respectively. Reference in any Transaction Document to any
Contract or document means such Contract or document as amended or modified and
in effect from time to time in accordance with the terms thereof and includes
all addenda, amendments, exhibits, and schedules. The inclusion of any matter in
the Disclosure Schedule in connection with any representation, warranty,
covenant or agreement that is qualified as to materiality or “Material Adverse
Effect” shall not be an admission by the Party delivering such Disclosure
Schedule that such matter is material or would reasonably be expected to result
in a Material Adverse Effect with respect to such Party.
ARTICLE 2
PURCHASE AND SALE OF
PURCHASED INTERESTS
2.1 Purchase and Sale.
(a) Purchased Interests. Upon the terms and subject to the conditions of this
Agreement, on the date hereof, the Sellers agree to sell, assign, transfer and
otherwise convey to Purchaser the Purchased Interests free and clear of all
Encumbrances (other than restrictions on transfer under applicable state and
federal securities laws), and Purchaser agrees to purchase the Purchased
Interests from the Sellers.
(b) Purchase of CHC New Shares. Upon the terms and subject to the conditions of
this Agreement, on the date hereof, CHC agrees to issue and sell to Purchaser
the CHC New Shares free and clear of all Encumbrances (other than restrictions
on transfer under applicable state and federal securities laws), and Purchaser
agrees to purchase the CHC New Shares from CHC.
(c) Purchase Price. Subject to adjustment by Section 2.4, the aggregate
consideration for the Purchased Interests and the CHC New Shares (the “Purchase
Price”) shall be $110,000,000 payable as follows: (i) $50,000,000 shall be paid
in cash, of which (A)

 

18



--------------------------------------------------------------------------------



 



$37,026,666 shall be paid by wire transfer of immediately available funds to the
accounts designated in writing by CHC on Schedule 2.1(c)(i)(A) attached hereto,
(B) $2,973,334 shall be paid by Purchaser to certain third parties on behalf of
CHC as designated on Schedule 2.1(c)(i)(B) and (C) $10,000,000 shall be paid to
the account designated in writing by CHC on Schedule 2.1(c)(i)(A), to be
deposited by CHC with the Escrow Agent (such amount, together with any interest
accrued thereon, the “Escrow Property”) by wire transfer of immediately
available funds (or, as directed by CHC, directly to the account designated on
Schedule 2.1(c)(i)(C)), the proceeds of which shall be used as set forth in the
Escrow Letter; and (ii) $60,000,000 shall be in the form of Purchaser’s (or its
Subsidiary’s) assumption of outstanding Senior Secured Bank Debt of CHC and CCG.
The Escrow Property shall be held by the Escrow Agent in accordance with the
terms of the Escrow Agreement of even date herewith (the “Escrow Agreement”), by
and among CHC, CCG, the Escrow Agent and Bank of America, N.A., as agent under
the Senior Secured Bank Debt.
(d) Allocation. Schedule I attached hereto sets forth the allocation of the
Purchase Price among each Purchased Interest acquired from each Seller and the
CHC New Shares acquired from CHC (including an allocation among all of the
Purchased Interests of any Acquired Entity or Subsidiary thereof that is a
disregarded entity for Tax purposes on the Closing Date) in accordance with
Section 1060 of the Code (and any similar provision of Law, as appropriate).
Each Party shall cooperate fully with the other Party to prepare all Tax forms,
including Internal Revenue Service Forms 8594. The Purchase Price shall be
allocated in accordance with this Section 2.1(d), and no Party shall take a
position inconsistent with such allocation on any Tax Return (including Internal
Revenue Service Form 8594), unless otherwise required by a final, nonappealable
determination of a court of competent jurisdiction or a binding closing
agreement entered into with a Taxing Authority.
(e) Assumed Liabilities. Effective as of the Closing, Purchaser shall assume and
agree to pay, discharge or perform, as appropriate, the obligations of any
Seller under the Contracts set forth on Section 4.25(a) of the Disclosure
Schedule relating to the Purchased Interests to the extent such obligations
accrue after the Closing, are not required to be performed on or prior to the
Closing and do not arise out of or relate to obligations that are inconsistent
with the representations, warranties, covenants or agreements in this Agreement
or any Transaction Document. Except as set forth in the immediately preceding
sentence and Section 2.1(c) and, subject to the provisions of this Agreement,
with respect to liabilities of the Acquired Entities, the Sellers acknowledge
and agree with Purchaser that the Sellers shall not convey to Purchaser, or
cause or permit Purchaser to incur, assume or otherwise become liable for, in
each case, any liability whatsoever (whether fixed or contingent, known or
unknown, liquidated or unliquidated, suspected or unsuspected, material or
immaterial, absolute or contingent, matured or unmatured, determinable or
undeterminable, direct or indirect, secured or unsecured, or otherwise).
2.2 Closing Date. The closing of the purchase and sale transactions contemplated
by Sections 2.1(a) and 2.1(b) (the “Closing”) will take place on the date hereof
(the “Closing Date”), at the offices of Paul, Hastings, Janofsky & Walker LLP,
75 East 55th Street, New York, NY, 10022, or at such other place as Purchaser
and CHC mutually agree. At the Closing, there shall be delivered to the Sellers
and Purchaser, as applicable, the Purchase Price, opinions, certificates and
other documents and instruments to be delivered under Section 2.3.

 

19



--------------------------------------------------------------------------------



 



2.3 Closing Deliveries. At the Closing:
(a) CHC and each of the Other Sellers, as applicable, shall deliver to
Purchaser:
(i) share certificate(s) representing the CHC New Shares in the name of
Purchaser and/or, in Purchaser’s sole and absolute discretion, as directed by
Purchaser prior to the date hereof, the name(s) of other creditors and claimants
of CHC and any of its Subsidiaries;
(ii) evidence of the assignment and transfer to Purchaser of the AMAC Promissory
Note, duly executed by CHC, in form and substance reasonably satisfactory to
Purchaser;
(iii) evidence of the consents or approvals of the Persons whose consents or
approvals are required for CHC and each of the Other Sellers to consummate the
Contemplated Transactions, which consents are set forth on Schedule 2.3(a)(iii);
(iv) releases in substantially the form attached hereto as Exhibit J, duly
executed by the Sellers;
(v) a certificate in substantially the form attached hereto as Exhibit K, duly
executed by any Secretary, any Assistant Secretary or any manager, as
applicable, of CHC and each of the Other Sellers, dated as of the date hereof;
(vi) a certificate in substantially the form attached hereto as Exhibit U, duly
executed by an executive officer of CHC, dated as of the date hereof;
(vii) FIRPTA certificates in substantially the form attached hereto as Exhibit
L, duly executed by an executive officer or manager as applicable, of CHC and
each of the Other Sellers.
(viii) each Registration Rights Agreement, duly executed by CHC;
(ix) the Transition Services Agreement, duly executed by CHC and each of the
Other Sellers party thereto;
(x) the Sublease, duly executed by Centerline REIT and New CSI;
(xi) the Management Agreement, duly executed by CHC and CCG;
(xii) the Lock-up Agreements, duly executed by CHC, Related, Bank of America,
N.A., Wells Fargo Bank N.A. and Natixis Financial Products Inc.;
(xiii) the Subservicing Agreements, duly executed by each of the parties
thereto;

 

20



--------------------------------------------------------------------------------



 



(xiv) the CDO/CMBS Assignment Agreements, duly executed by each of the parties
thereto;
(xv) the Software Assignment Agreement, duly executed by CCG and CSI;
(xvi) the Software License, duly executed by CSI and CCG;
(xvii) the Escrow Agreement, duly executed by CHC;
(xviii) the Escrow Letter, duly executed by CHC;
(xix) evidence that the Board of Trustees of CHC shall have approved and adopted
the amendment to the CHC Bylaws set forth in Exhibit V;
(xx) evidence that the portion of the Purchase Price set forth on Schedule
2.1(c) shall have been paid to the Persons set forth on Schedule 2.1(c); and
(xxi) evidence of the assignment and transfer to Purchaser or any of its
Subsidiaries of all Intellectual Property used in or necessary to carry on the
business of any Acquired Entity, any Fund Entity and their respective
Subsidiaries as currently conducted, which is not currently held by such
Acquired Entity, Fund Entity or any of their Subsidiaries, duly executed by the
owner or holder of such Intellectual Property in form and substance reasonably
satisfactory to Purchaser.
(b) CCG shall deliver to Purchaser: evidence of (i) the assignment and transfer
to Purchaser of the CSI Interests, duly executed by CCG, in form and substance
reasonably satisfactory to Purchaser, (ii) the substitution of Purchaser as sole
member of New CSI, including a duly executed amendment to the limited liability
company agreement of CSI admitting Purchaser as the sole member of New CSI, in
form and substance reasonably satisfactory to Purchaser, (iii) the Fund I
Promote Plans Letter Agreement, duly executed by CCG, (iv) the Escrow Agreement,
duly executed by CCG, and (v) the Escrow Letter, duly executed by CCG;
(c) ARCAP 2004 RR3 shall deliver to Purchaser evidence of the assignment and
transfer to Purchaser of the ARCAP 2004 RR3 Re-Remic Bonds, duly executed by
RR3, in form and substance reasonably satisfactory to Purchaser.
(d) ARCAP 2005 RR5 shall deliver to Purchaser evidence of the assignment and
transfer to Purchaser of the ARCAP 2005 RR5 Re-Remic Bonds, duly executed by
RR5, in form and substance reasonably satisfactory to Purchaser.
(e) CFM shall deliver to Purchaser: evidence of (i) the assignment and transfer
to Purchaser of the Fund II Interests, duly executed by CFM, in form and
substance reasonably satisfactory to Purchaser, and (ii) the substitution of
Purchaser as managing member of HY II and DIV II, including a duly executed
amendment to the limited liability company agreements of HY II and DIV II,
respectively, admitting Purchaser as the managing member of HY II and DIV II, in
form and substance reasonably satisfactory to Purchaser.

 

21



--------------------------------------------------------------------------------



 



(f) CFM III shall deliver to Purchaser: evidence of (i) the assignment and
transfer to Purchaser of the Fund III Interests, duly executed by CFM III, in
form and substance reasonably satisfactory to Purchaser, (ii) the substitution
of Purchaser as managing member of Fund III, including a duly executed amendment
to the limited liability company agreement of Fund III, admitting Purchaser as
the managing member of Fund III, in form and substance reasonably satisfactory
to Purchaser and (iii) the assignment and transfer to Purchaser of the CFM III
Promissory Note, in form and substance reasonably satisfactory to Purchaser.
(g) Centerline REIT shall deliver to Purchaser: evidence of (i) the assignment
and transfer to Purchaser of the CRESS Interests, duly executed by Centerline
REIT, in form and substance reasonably satisfactory to Purchaser, duly executed
by Centerline REIT, (ii) the substitution of Purchaser as the managing member of
CRESS, including a duly executed amendment to the limited liability company
agreement of CRESS admitting Purchaser as the managing member of CRESS, each in
form and substance reasonably satisfactory to Purchaser, (iii) evidence of the
assignment and transfer to Purchaser of the Centerline REIT Bonds, duly executed
by Centerline REIT, in form and substance reasonably satisfactory to Purchaser,
(iv) evidence of the assignment and transfer to Purchaser of the Centerline REIT
Note, duly executed by Centerline REIT, in form and substance reasonably
satisfactory to Purchaser, (v) the Assignment and Assumption Agreement, duly
executed by Centerline REIT and CSI, and (vi) the Bill of Sale, duly executed by
Centerline REIT and CSI.
(h) CMI shall deliver to Purchaser: evidence of (i) the assignment and transfer
to Purchaser of the CUCA Interests, duly executed by CMI, in form and substance
reasonably satisfactory to Purchaser, and (ii) the substitution of Purchaser as
sole member of CUCA, including a duly executed amendment to the limited
liability company agreement of CUCA, admitting Purchaser as the managing member
of CUCA, in form and substance reasonably satisfactory to Purchaser.
(i) The Sellers shall deliver to Purchaser opinions of (i) Paul, Hastings,
Janofsky & Walker LLP and (ii) Richards, Layton & Finger, P.A., each dated as of
the date hereof, in substantially the forms attached hereto as Exhibit M and
Exhibit N, respectively.
(j) Purchaser shall deliver to CHC:
(i) the Purchase Price in accordance with Section 2.1(c);
(ii) a certificate in substantially the form attached hereto as Exhibit K, duly
executed by the Secretary, Assistant Secretary or manager of Purchaser, dated as
of the date hereof;
(iii) the opinion of Proskauer Rose LLP, dated as of the date hereof, in
substantially the form attached hereto as Exhibit O;
(iv) evidence of the consents or approvals of the Persons whose consents or
approvals are required for Purchaser to consummate the Contemplated
Transactions, which consents are set forth on Schedule 2.3(j)(iv);

 

22



--------------------------------------------------------------------------------



 



(v) each Registration Rights Agreement, duly executed by Purchaser and Island
Manager, respectively;
(vi) the Transition Services Agreement, duly executed by Purchaser;
(vii) the Sublease, duly executed by Purchaser;
(viii) the Management Agreement, duly executed by Island Manager;
(ix) the Related Purchase Agreement, duly executed by Purchaser and Related;
(x) the Fund I Promote Plans Letter Agreement, duly executed by Purchaser;
(xi) evidence that the portion of the Purchase Price set forth on Schedule
2.1(c) shall have been paid to the Persons set forth on Schedule 2.1(c).
(k) Except as provided in Section 6.14, the assignment and transfer to Purchaser
(or its Affiliates) of the Fund I Bonds shall have occurred.
2.4 Purchase Price Adjustments. The cash Purchase Price shall be decreased by
(a) $2,444,040.95, representing the aggregate amount of bonus payments
(including Taxes and benefits) payable to the Continuing Employees for the year
ending December 31, 2009 and being assumed by Purchaser at the Closing, as set
forth on Schedule 2.4(a) (the “Assumed Bonuses”), (b) $497,352.46, representing
the aggregate amount of accrued vacation that may be payable to Continuing
Employees, as set forth on Schedule 2.4(b) (the “Assumed Benefits”) and (c)
$170,853.06, representing fifty percent (50%) of the projected costs estimated
by Purchaser and CHC to separate New CSI’s information technology and network
from CHC at the Closing (the “IT Sharing Payment”).
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF CHC
CHC hereby represents and warrants to Purchaser that the statements contained in
this Article 3 are true and correct as of the date hereof, except as expressly
set forth herein or in the Disclosure Schedule and except as set forth in the
CHC SEC Filings filed on or prior to the date hereof.
3.1 No Conflict; Governmental Authorization.
(a) The execution, delivery and performance of (1) this Agreement, (2) each of
the Transaction Documents to which CHC is a party and (3) the consummation by
CHC of the Contemplated Transactions do not:
(i) violate, conflict with or result in the breach of any provision of the CHC
Trust Agreement or the CHC Bylaws;

 

23



--------------------------------------------------------------------------------



 



(ii) conflict with or violate, in any material respect, any Law applicable to
CHC or any of its Subsidiaries or by which any property or assets of CHC or any
of its Subsidiaries is bound;
(iii) require any consent or notice, or result in any violation or breach of, or
conflict with, or constitute (with or without notice or lapse of time or both) a
default (or give rise to any right of purchase, termination, amendment,
acceleration or cancellation) under, result in the loss of any benefit under, or
result in the triggering of any payments pursuant to, any of the terms,
conditions or provisions of any Material Contract;
(iv) result in the creation of an Encumbrance (except for Permitted
Encumbrances) on any property or asset of CHC or any of its Subsidiaries;
(v) entitle any Person to any right or privilege to which such Person was not
entitled immediately prior to the execution of this Agreement or any Transaction
Document, except as contemplated by the Transaction Documents; or
(vi) impose any limitation on the ability of Purchaser effectively to exercise
full rights of ownership with respect to the CHC New Shares acquired pursuant to
this Agreement or any other Transaction Document;
except, with respect to clauses (iii) through (vi), for such triggering
payments, Encumbrances, filings, notices, permits, authorizations, consents,
approvals, violations, terminations, amendments, accelerations, cancellations,
conflicts, breaches, defaults, losses of benefits or rights, which would not,
individually or in the aggregate, result in a Material Adverse Effect on CHC.
(b) No material consent of, or registration, declaration, notice or filing with,
any Governmental Authority or third party is required to be obtained or made by
CHC in connection with the execution, delivery and performance of this
Agreement, any Transaction Document to which it is a party or the consummation
of the Contemplated Transactions.
3.2 Corporate Status. CHC (a) is a statutory trust duly created, validly
existing and in good standing under the laws of the state of Delaware; (b) has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as currently conducted and (c) is duly qualified or
licensed to do business and is in good standing in each of the jurisdictions in
which the ownership, operation or leasing of its properties and assets and the
conduct of its business requires it to be so qualified, licensed or authorized,
except where the failure to have such power and authority or to be so qualified,
licensed or authorized would not, individually or in the aggregate, result in a
Material Adverse Effect on CHC. CHC has made available to Purchaser, prior to
the date hereof, a true complete and correct copy of the CHC Trust Agreement and
the CHC Bylaws in effect as of the date hereof.
3.3 Authority; Binding Effect. CHC has the requisite power and authority to
execute and deliver this Agreement and each of the Transaction Documents to
which it is party, to perform its obligations hereunder or thereunder and to
consummate the

 

24



--------------------------------------------------------------------------------



 



Contemplated Transactions, as applicable. This Agreement and each of the
Transaction Documents to which it is a party have been duly authorized, executed
and delivered by CHC, and (assuming the due authorization, execution and
delivery by Purchaser) this Agreement and each of the Transaction Documents to
which CHC is party constitute the legal, valid and binding obligation of CHC,
enforceable against CHC in accordance with their terms. Neither the execution,
delivery or performance of this Agreement or any Transaction Document nor the
consummation of any Contemplated Transaction (a) except as contemplated by
Section 6.12, requires the approval of the shareholders of CHC or (b) results in
any shareholder of CHC having the right to exercise statutory or contractual
appraisal rights.
3.4 Capitalization.
(a) The CHC Trust Agreement authorizes the issuance of 160,000,000 shares of
beneficial interest in CHC. The current issued and outstanding shares consist of
(i) 11,201,487 issued and outstanding 11% Cumulative Convertible Preferred
Shares, Series A-1, (ii) 2,160,000 issued and outstanding 4.4% Cumulative
Perpetual Convertible Community Reinvestment Act Preferred Shares, Series A-1,
(iii) 998,336 issued and outstanding Convertible Community Reinvestment Act
Preferred Shares, (iv) 5,473,391 issued and outstanding Series A Convertible
Community Reinvestment Act Preferred Shares, (v) 56,568,998 issued and
outstanding Common Shares and (vi) 12,731,465 issued and outstanding Special
Preferred Voting Shares. All of the issued and outstanding shares of beneficial
interest of CHC (i) have been duly authorized and validly issued, (ii) are fully
paid and non-assessable, and (iii) are free and clear of any and all
Encumbrances, except for restrictions on transfer imposed under federal and
state securities laws. No shares of beneficial interest of CHC are owned by any
Subsidiary of CHC.
(b) There is no (i) outstanding subscription, option, call, warrant or right
(whether or not currently exercisable) to acquire any shares of beneficial
interest or other securities of CHC; (ii) outstanding security, instrument or
obligation that is or may become convertible into or exchangeable for any shares
of beneficial interest or other securities of CHC or otherwise has the right to
vote on any matters on which the shareholders of CHC have the right to vote;
(iii) rights agreement, shareholder rights plan (or similar plan commonly
referred to as a “poison pill” or Contract under which CHC is or may become
obligated to sell or otherwise issue any shares of beneficial interest or any
other securities; (iv) stock appreciation rights, phantom stock awards or other
similar rights that are linked to the value of CHC Common Shares or the value of
CHC or any part thereof; or (v) to the Knowledge of CHC, condition or
circumstance that may give rise to or provide a basis for the assertion of a
claim by any Person to the effect that such Person is entitled to acquire or
receive any shares of beneficial interest or other securities of CHC from CHC.
(c) Section 3.4(c) of the Disclosure Schedule sets forth all outstanding grants
and other interests issued pursuant to the Promote Plans.
(d) The CHC New Shares have been duly authorized by all necessary trust action
by CHC and, upon the issuance of such shares as provided herein, the CHC New
Shares will be validly issued, fully paid and nonassessable. Upon issuance, the
CHC New Shares will be free and clear of all Encumbrances (other than
restrictions on transfer under applicable state

 

25



--------------------------------------------------------------------------------



 



and federal securities laws). Following the adoption of the CHC Trust Amendment,
the common shares of CHC issuable upon conversion of the CHC New Shares will
have been duly authorized by all necessary action by CHC, and on the date of
conversion will be validly issued, fully paid and nonassessable. Upon conversion
of the CHC New Shares, the common shares of CHC will be free and clear of all
Encumbrances (other than restrictions on transfer under applicable state and
federal securities laws and any Encumbrance to which Purchaser may subject such
shares). There is no preemptive right that has not been waived or terminated
with respect to such issuance of the CHC New Shares and the common shares of CHC
issuable upon conversion of the CHC New Shares. Section 3.4(d) of the Disclosure
Schedule sets forth the capitalization of CHC immediately following the Closing,
including equity interests and Derivative Instruments.
3.5 SEC Documents; Financial Statements.
(a) CHC has timely filed with, or furnished to, as applicable, the SEC all
registration statements, prospectuses, reports, forms, statements, schedules,
certifications and other documents required to be filed by CHC since January 1,
2007 (together with all exhibits and schedules thereto and all information
incorporated therein by reference, the “CHC SEC Documents”). As of their
respective dates, or if amended, as of the date of the last such amendment, the
CHC SEC Documents (i) were prepared in accordance and complied in all material
respects with the requirements of the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act (to the extent applicable) and (ii) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. None of the
Subsidiaries of CHC has filed since January 1, 2007 or is required to file any
registration statements, prospectuses, reports, forms, statements, schedules,
certifications or other documents with the SEC.
(b) The financial statements (including any related notes thereto) contained in
the CHC SEC Documents: (i) complied as to form in all material respects with the
published rules and regulations of the SEC applicable thereto; (ii) were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered (except as may be indicated in the notes to such financial
statements or, in the case of unaudited statements, as permitted by Form 10-Q or
Form 8-K of the SEC, and except that the unaudited financial statements may not
contain footnotes and are subject to normal and recurring year-end adjustments
that will not, individually or in the aggregate, be material in amount); and
(iii) fairly present in all material respects the consolidated financial
position of CHC and its consolidated Subsidiaries as of the respective dates
thereof and the consolidated results of operations and cash flows of CHC and its
consolidated Subsidiaries for the periods covered thereby.
(c) Each of the principal executive officer of CHC and the principal financial
officer of CHC has made all certifications required by Rule 13a-14 or
Rule 15d-14 under the Exchange Act or Section 302 and 906 of the Sarbanes-Oxley
Act and the rules and regulations of the SEC promulgated thereunder with respect
to the CHC SEC Documents and the statements contained in such certifications are
true and accurate as of the applicable dates thereof. For the purposes of the
preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

 

26



--------------------------------------------------------------------------------



 



(d) CHC maintains disclosure controls and procedures that satisfy the
requirements of Rule 13a-15 under the Exchange Act. Such disclosure controls and
procedures are effective to ensure that all material information concerning CHC
and its Subsidiaries is made known on a timely basis to the individuals
responsible for the preparation of CHC’s filings with the SEC.
(e) CHC maintains a system of internal accounting control sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
(f) CHC is in compliance in all material respects with the provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder
applicable to it. To the Knowledge of CHC, there have been no material
violations of provisions of CHC’s code of ethics. Neither CHC nor any of its
Subsidiaries is a party to, or has a legally binding obligation to become a
party to, any joint venture, off-balance sheet partnership or any similar
Contract (including any Contract relating to any transaction or relationship
between or among CHC and any of its Subsidiaries, on the one hand, and any
unconsolidated Affiliate, including any structured finance, special purpose or
limited purpose entity or Person, on the other hand, or any “off-balance sheet
arrangements” (as defined in Item 303(a) of Regulation S-K of the SEC but
excluding any leases, deferred purchase price or other ordinary course
transaction)), where the purpose or effect of such arrangement or contract is to
avoid disclosure of any material transaction involving, or material liability
of, CHC or any of its Subsidiaries in CHC’s or any of its Subsidiaries’
published financial statements or other CHC SEC Documents.
(g) There are no amendments or modifications, which were or will be required to
be filed with the SEC, but have not yet been filed with the SEC, to
(i) agreements, documents or other instruments which previously have been filed
by CHC with the SEC pursuant to the Exchange Act and (ii) the CHC SEC Documents
themselves. CHC has timely responded to all comment letters from the Staff of
the SEC relating to the CHC SEC Documents and, there are no outstanding or
unresolved comments in comment letters received by CHC from the Staff of the
SEC, and the SEC has not asserted that any of such responses are inadequate,
insufficient or otherwise non-responsive. CHC has made available to Purchaser
true, complete and correct copies of all correspondence with the SEC occurring
since January 1, 2007. None of the CHC SEC Documents filed on or prior to the
date hereof is, to the Knowledge of CHC, subject to ongoing SEC review or
investigation.
3.6 Absence of Undisclosed Liabilities. None of CHC and its Subsidiaries has any
material obligation or liability of any nature (whether known or unknown,
absolute, accrued, matured or unmatured, fixed or contingent and whether due or
to become due, asserted or unasserted) other than those (i) reflected or
reserved against (in accordance with CHC’s past practice with respect to the
methodology used to calculate any such liabilities or obligations) in the
balance sheet included in CHC’s Quarterly Report on Form 10-Q heretofore
provided to

 

27



--------------------------------------------------------------------------------



 



Purchaser for the period ended September 30, 2009, (ii) incurred in the Ordinary
Course of Business since the Centerline Balance Sheet Date and that,
individually or in the aggregate, are not material and (iii) incurred in
connection with the execution of this Agreement and the other Transaction
Documents.
3.7 Absence of Certain Changes. Since September 30, 2009 (the “Centerline
Balance Sheet Date”), (a) there has been no event or condition which would
result in a Material Adverse Effect on CHC and (b) CHC and its Subsidiaries
have, in all material respects, conducted their business in the Ordinary Course
of Business consistent with past practice.
3.8 Taxes.
(a) All Tax Returns required to be filed by or with respect to CHC and its
Subsidiaries have been properly prepared and timely filed (taking into account
all applicable extensions), and all such Tax Returns (including information
provided therewith or with respect thereto) are true, correct and complete in
all material respects.
(b) Each of CHC and its Subsidiaries has fully and timely paid all Taxes
(whether or not shown to be due on the Tax Returns referred to in
Section 3.8(a)), except for Taxes being contested in good faith and for which
adequate reserves have been established in accordance with GAAP and for Taxes as
to which the failure to pay has not had, and would not reasonably be expected to
have, a Material Adverse Effect on CHC. Adequate reserves in accordance with
GAAP have been established by CHC for all material Taxes not yet due and payable
in respect of taxable periods ending prior to the Effective Time.
(c) All material amounts of Tax required to be withheld by CHC and its
Subsidiaries have been or will be timely withheld and paid over to the
appropriate Taxing Authority.
(d) To the Knowledge of CHC, no material deficiency for any amount of Tax has
been asserted or assessed by any Taxing Authority against CHC or its
Subsidiaries (or, to the Knowledge of CHC, has been threatened or proposed),
except for deficiencies which have been satisfied by payment, settled or been
withdrawn or which are being contested in good faith and are Taxes for which CHC
or its Subsidiaries have set aside adequate reserves in accordance with GAAP. No
audit or other proceeding by any Taxing Authority is pending or threatened in
writing with respect to a material amount of Taxes due from or with respect to
CHC or its Subsidiaries. To the Knowledge of CHC, no claim has been made by a
Taxing Authority in a jurisdiction in which CHC or any Subsidiary of CHC does
not file Tax Returns that CHC or any Subsidiary is or may be subject to taxation
in that jurisdiction. Neither CHC nor any of its Subsidiaries have waived the
statute of limitations with respect to any taxable period involving a material
amount of Taxes or agreed to an extension of time with respect to any material
Tax assessment or deficiency.
(e) There are no Tax indemnification, allocation or sharing agreements (or
similar agreements) under which CHC or its Subsidiaries could be liable for the
Tax liability of an entity that is not CHC or one of its Subsidiaries.

 

28



--------------------------------------------------------------------------------



 



(f) There are no material Encumbrances for Taxes upon any property or assets of
CHC or its Subsidiaries, except for Encumbrances for Taxes not yet due and
payable or for which adequate reserves have been provided in accordance with
GAAP in the latest CHC Balance Sheet and the Closing Balance Sheet.
(g) None of CHC or its Subsidiaries has received approval to make or agreed to a
change in any accounting method affecting federal income taxes or has any
written application pending with any Taxing Authority requesting permission for
any such change. There are no requests for ruling or determinations with respect
of any Taxes or Tax Returns pending between CHC or any Subsidiary of CHC and any
Taxing Authority.
(h) Neither CHC nor any of its Subsidiaries is a party to or bound by any active
closing agreement pursuant to Section 7121 of the Code (or any similar provision
of state, local or foreign law) or offer in compromise with any Taxing
Authority.
(i) Neither CHC nor any of its Subsidiaries has constituted either a
“distributing corporation” or a “controlled” corporation in a distribution of
shares qualifying for tax-free treatment under Section 355 of the Code in the
two (2) years prior to the date of this Agreement.
(j) Neither CHC nor any of its Subsidiaries has engaged in any transaction that
could give rise to a disclosure obligation as a reportable transaction under
Code Section 6011 and each of the foregoing is in material compliance with Code
Sections 6111 and 6112 and the Treasury Regulations thereunder related to tax
shelter disclosure, registration, list maintenance and record keeping.
(k) Since January 1, 2007, none of CHC or any of its Subsidiaries has been a
member of a group filing a consolidated federal income Tax Return other than the
Federal Tax Group or a combined, consolidated, unitary or other affiliated group
for state, local or foreign Tax purposes, and none of CHC or its Subsidiaries
has any liability for the Taxes of any Person as a transferee or successor. To
the Knowledge of CHC, no Tax Proceeding is being conducted with respect to any
consolidated, combined, unitary or other affiliated group, for federal, state or
local Tax purposes, of which any of any of CHC or its Subsidiaries was a member.
(l) None of CHC or its Subsidiaries will be required to include material amounts
in income, or exclude material items of deduction, after the Closing as a result
of (i) any intercompany transaction or excess loss account described in the
Treasury Regulations promulgated pursuant to Section 1502 of the Code (or any
corresponding or similar provision of state, local or foreign Law) arising or
occurring on or prior to the Closing, (ii) any installment sale or open
transaction disposition made on or prior to the Closing, (iii) the application
of the long-term method of accounting on or prior to the Closing or (iv) any
agreement with a Governmental Authority entered into on or prior to the Closing.
(m) None of CHC or its Subsidiaries is a foreign corporation for United States
federal income Tax purposes.
(n) CHC has made available to Purchaser true, complete and accurate copies of
all Tax Returns for material Taxes with respect to CHC and its Subsidiaries for
the last three

 

29



--------------------------------------------------------------------------------



 



(3) years, and examination reports, and statements of deficiencies assessed
against or agreed to by, or with respect to CHC or its Subsidiaries with respect
to such material Taxes for the last five (5) taxable years.
(o) CHC is a publicly traded partnership and is not, and has never been, taxable
as a corporation under Section 7704 of the Code.
3.9 Intellectual Property. Except as would not result in a Material Adverse
Effect on CHC,
(a) CHC and its Subsidiaries own all right, title and interest in, or have the
right to use, pursuant to a license or otherwise, in each case, free and clear
of all Encumbrances except Permitted Encumbrances, all Intellectual Property
(the “CHC Intellectual Property”) required to operate their respective
businesses as presently conducted;
(b) Section 3.9(b) of the Disclosure Schedule lists all registrations and
applications for registration or issuance of CHC Intellectual Property owned or
purported to be owned by CHC and its Subsidiaries and included in the CHC
Intellectual Property, and all such registrations and applications are
subsisting in good standing, unexpired and are not the subject of any
opposition, cancellation, re-examination or other invalidation proceeding;
(c) CHC and its Subsidiaries have filed or caused to be filed all affidavits,
renewals, statements of use, maintenance filings and declaration, and paid or
caused to be paid all fees and charges necessary to maintain in good standing
the items of Intellectual Property disclosed on Section 3.9(b) of the Disclosure
Schedule;
(d) as of the date hereof, CHC and its Subsidiaries have not received any
written notice of any claims or threatened Proceedings alleging that the conduct
of the business of CHC or its Subsidiaries infringe, misappropriate or otherwise
violate the Intellectual Property of any other Person, including cease and
desist letters or offers of license, except for any of the foregoing that have
since been resolved;
(e) to the Knowledge of CHC, (i) the operation of its business does not violate
any third party Intellectual Property rights, and (ii) no third party has
interfered with, infringed upon, misappropriated or otherwise violated any CHC
Intellectual Property;
(f) there are no Proceedings pending or, to the Knowledge of CHC, threatened,
challenging the ownership, enforceability, validity or use of any CHC
Intellectual Property owned by CHC or its Subsidiaries; and
(g) CHC and its Subsidiaries take and have taken commercially reasonably actions
to maintain and preserve their material CHC Intellectual Property and all
confidential and proprietary information therein.
3.10 Information Systems.
(a) All Information Systems of CHC and each of its Subsidiaries have been
properly maintained, in all material respects, by technically competent
personnel, in accordance

 

30



--------------------------------------------------------------------------------



 



with standards set by the manufacturers or otherwise in accordance with
standards prudent in CHC’s and its Subsidiaries’ industries, to ensure proper
operation, monitoring and use. The Information Systems of CHC and each of its
Subsidiaries are in good working condition to effectively perform all
information technology operations necessary to conduct the business of CHC and
its Subsidiaries in all material respects. CHC and its Subsidiaries have in
place a commercially reasonable disaster recovery program, including providing
for the regular back-up and prompt recovery of the data and information
necessary to the conduct of the business of CHC and its Subsidiaries (including
such data and information that is stored on magnetic or optical media in the
ordinary course) without material disruption to, or material interruption in,
the conduct of the business of CHC or its Subsidiaries.
(b) All right, title and interest in and to the data included in the Owned
Intellectual Property that is material to the business of CHC and its
Subsidiaries and contained in any database used or maintained by CHC or its
Subsidiaries (collectively, the “CHC Data”) is owned by CHC or its Subsidiaries,
free and clear of all Encumbrances.
(c) CHC has established and is in compliance, in all material respects, with a
written information security program or programs covering CHC and its
Subsidiaries that (i) includes safeguards for the security, confidentiality and
integrity of transactions and confidential or proprietary CHC Data and (ii) is
designed to protect against unauthorized access to the Information Systems of
CHC and each of its Subsidiaries, CHC Data and the systems of any third party
service providers that have access to (1) CHC Data or (2) Information Systems of
CHC and each of its Subsidiaries.
3.11 Proceedings.
(a) Except as would not result in a Material Adverse Effect on CHC, there is no
pending Proceeding or, to the Knowledge of CHC, any Proceeding threatened
against, CHC, any of its Subsidiaries or any of its officers or trustees. There
is no pending Proceeding that challenges, or that, if decided adversely to CHC
or any of its Subsidiaries, would reasonably be expected to have the effect of
preventing, delaying, making illegal, or otherwise interfering with, the
execution, delivery or performance of this Agreement or any Transaction Document
or the consummation of the Contemplated Transactions. To the Knowledge of CHC,
no Proceeding is threatened (i) with respect to the record or beneficial
ownership of, or the right to acquire the capital stock, any Derivative
Instrument or other equity interest of CHC or any of its Subsidiaries, (ii) that
challenges any Contemplated Transaction, (iii) that may make any Contemplated
Transaction illegal, (iv) that may impose any limitation on the ability of
Purchaser effectively to exercise full rights of ownership with respect to any
Purchased Interests or the CHC New Shares or (v) that would otherwise delay,
prohibit or restrict consummation of any Contemplated Transaction or impair the
contemplated benefits to Purchaser of any Contemplated Transaction.
(b) Except as would not result in a Material Adverse Effect on CHC, there is no
Order to which CHC or any of its Subsidiaries, or any of the assets owned or
used by CHC or any of its Subsidiaries, is subject. To the Knowledge of CHC, no
officer or other key employee of CHC or any of its Subsidiaries is subject to
any Order that prohibits such officer or employee

 

31



--------------------------------------------------------------------------------



 



from engaging in or continuing any conduct, activity, or practice relating to
the business of CHC or any of its Subsidiaries that would result in a Material
Adverse Effect on CHC.
3.12 Compliance with Laws; Permits.
(a) CHC and each of its Subsidiaries have complied, and are now in compliance,
in each case, in all material respects, with all applicable Laws. No
investigation or review by any Governmental Authority with respect to CHC or any
of its Subsidiaries is pending or, to the Knowledge of CHC, threatened, nor to
the Knowledge of CHC, has any Governmental Authority indicated an intention to
conduct any such investigation or review.
(b) No event has occurred or circumstance exists that (with or without notice or
lapse of time, or both) may give rise to any obligation of CHC or any of its
Subsidiaries to undertake, or to bear all or any portion of the cost of, any
material remedial action of any nature that would result in a Material Adverse
Effect on CHC.
(c) Except as would not result in a Material Adverse Effect on CHC, none of CHC
or any of its Subsidiaries has received, at any time since January 1, 2007, any
notice or other communication (whether oral or written) from any Governmental
Authority or any other Person regarding (i) any actual or alleged violation of,
or failure to comply with, any Law or (ii) any actual or alleged obligation on
the part of CHC or its Subsidiaries to undertake, or to bear all or any portion
of the cost of, any remedial action of any nature, which in each case has not
been satisfied in all material respects.
(d) Except as would not result in a Material Adverse Effect on CHC, CHC and its
Subsidiaries hold all Permits that are necessary for the lawful conduct of their
respective businesses or ownership of their respective assets and properties,
and all such Permits are in full force and effect. Each of CHC and its
Subsidiaries is, and at all times since January 1, 2007 has been, in material
compliance with all such Permits, and, to the Knowledge of CHC, no such Permits
are subject to any actual or possible revocation, withdrawal, suspension,
cancellation, termination or modification.
3.13 Environmental and Safety and Health Matters.
(a) (i) Each of CHC and its Subsidiaries is and at all times has been in
compliance in all material respects with all applicable Environmental Laws;
(ii) each of CHC and its Subsidiaries possesses and is in material compliance
with all applicable Environmental Permits required under Environmental Laws to
operate as each currently operates; (iii) to the Knowledge of CHC, neither CHC
nor any of its Subsidiaries have generated, treated, stored, used, emitted,
released, discharged, transported or disposed of any Materials of Environmental
Concern except in material compliance with applicable Environmental Laws;
(iv) neither CHC nor any of its Subsidiaries have received any written
notification alleging that it is liable for, or request for information pursuant
to Section 104(e) of the Comprehensive Environmental Response, Compensation and
Liability Act or similar foreign, state or local law concerning, any release or
threatened release of Materials of Environmental Concern at any location except,
with respect to any such notification or request for information concerning any
such release or threatened release, to the extent such matter has been fully
resolved with the appropriate foreign,

 

32



--------------------------------------------------------------------------------



 



federal, state or local regulatory authority or otherwise; (v) there is no
Environmental Claim pending, or to the Knowledge of CHC, threatened against CHC
or any of its Subsidiaries; and (vi) any material environmental reports,
assessments, audits and similar investigations concerning CHC, its Subsidiaries,
or any property currently or formerly owned by CHC or any of its Subsidiaries
that Sellers have made available to Purchaser are all such reports in the
possession of CHC or, to the Knowledge of CHC, otherwise in existence and
reasonably within the control of CHC.
(b) None of the matters disclosed in Section 3.13(a) of the Disclosure Schedule,
individually or in the aggregate, would result in a Material Adverse Effect on
CHC.
3.14 Employee Matters and Benefit Plans.
(a) Section 3.14(a) of the Disclosure Schedule lists all Plans, written or
otherwise, as amended, modified or supplemented, of CHC or any of its
Subsidiaries or any other Person (whether or not incorporated) which is an ERISA
Affiliate of CHC or any of its Subsidiaries, as well as each plan with respect
to which CHC or any of its Subsidiaries could incur material liability
(collectively, the “CHC Employee Plans”). CHC has made available to Purchaser
copies of (i) each such written CHC Employee Plan, including all amendments
thereto and all related trust agreements, administrative service agreements,
group annuity contracts, group insurance contracts, and policies pertaining to
liability insurance covering the fiduciaries for each CHC Employee Plan, summary
plan descriptions, summaries of material modifications, registration statements
(including all attachments), prospectuses and communications distributed to
employees, plan participants or their beneficiaries, (ii) with respect to any
such CHC Employee Plan and related trust which is intended to qualify under
Sections 401(a) and 501(a) of the Code, respectively, the most recent favorable
determination or opinion letter from the IRS as to its qualified status under
the Code; (iii) the three most recent annual reports on Form 5500 series, with
accompanying schedules and attachments, filed with respect to each CHC Employee
Plan required to make such a filing, (iv) any reports which have been filed with
the U.S. Department of Labor or the Internal Revenue Service within the last six
years with respect to each CHC Employee Plan required to make such filing,
(v) financial and other information regarding current and projected liabilities
with respect to each CHC Employee Plan for which the filings described in (ii),
(iii) or (iv) above are not required under ERISA, (vi) all correspondence
between the Internal Revenue Service and/or the Department of Labor and CHC, its
Subsidiaries and/or ERISA Affiliates and (vii) a complete description of each
CHC Employee Plan that is not in writing, if any.
(b) (i) (A) No CHC Employee Plan is now or at any time has been a, nor has CHC,
its Subsidiaries or any ERISA Affiliate, or any of their respective
predecessors, ever maintained, contributed to or been required to contribute to
or otherwise had any obligation or liability, directly or indirectly, with
respect to any (x) Multiemployer Plan, (y) “multiple employer welfare
arrangement” as defined in Section 3(40) of ERISA, or (z) Pension Plan that is
subject to Part 3, Subtitle B of Title I of ERISA, Title IV of ERISA or
Section 412 of the Code, and (B) none of the CHC Employee Plans promises or
provides retiree medical, death, disability or other retiree welfare benefits to
any Person (other than continuation coverage to the extent required by law,
whether pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
or otherwise); (ii) CHC has not, and to CHC’s Knowledge, no party in interest or

 

33



--------------------------------------------------------------------------------



 



disqualified person (as defined in Section 3(14) of ERISA and Section 4975 of
the Code) has, engaged in a transaction with respect to any CHC Employee Plan
which could subject CHC or any of its Subsidiaries or ERISA Affiliates, directly
or indirectly, to a material tax, penalty or other material liability for
prohibited transactions under ERISA or Section 4975 of the Code; (iii) CHC has
not, and to the Knowledge of CHC, no fiduciary of any CHC Employee Plan has
breached any of the responsibilities or obligations imposed upon fiduciaries
under Title I of ERISA; (iv) all CHC Employee Plans have been established and
maintained substantially in accordance with their terms (except that in any case
in which any CHC Employee Plan is currently required to comply with a provision
of ERISA or of the Code, but is not yet required to be amended to reflect such
provision, it has been maintained, operated and administered in accordance with
such provision) and have been operated in compliance in all material respects
with all applicable Laws, and may by their terms be amended and/or terminated at
any time without the consent of any other Person subject to applicable Laws and
the terms of each CHC Employee Plan; (v) CHC has performed all material
obligations required to be performed by it under, and it is not in any material
respect in default under or in violation of, any CHC Employee Plan, and CHC has
no Knowledge of any default or violation by any other Person with respect to any
of the CHC Employee Plans; (vi) each CHC Employee Plan which is intended to be
qualified under Section 401(a) of the Code is the subject of a favorable
determination letter from the Internal Revenue Service as to such plan’s
qualified status under Section 401(a) of the Code (or comparable letter, such as
an opinion or notification letter as to the form of plan or prototype plan
adopted by one or more of CHC or its Subsidiaries upon which CHC or its
Subsidiaries is permitted to rely), and nothing has occurred since the issuance
of such letter which has impaired or may reasonably be expected to impair such
favorable determination or otherwise has impaired or may reasonably be expected
to impair or result in the revocation of the qualified status of such plan;
provided, however, that CHC shall not be responsible for any such occurrences
resulting from actions taken by third party service providers to any such plan,
unless such actions were taken with CHC’s Knowledge; (vii) CHC, its Subsidiaries
and each ERISA Affiliate are in compliance in all material respects with the
provisions of ERISA and the Code applicable to the CHC Employee Plans;
(viii) all contributions to, and payments from, the CHC Employee Plans which
have been required to be made in accordance with the CHC Employee Plans have
been timely made (including any insurance premiums due under an insurance policy
related to a CHC Employee Plan); and (ix) all contribution to and payments from,
the CHC Employee Plans, except those to be made from a trust qualified under
Section 401(a) of the Code, for any period ending before the CHC Balance Sheet
Date that were not yet required to be made are properly accrued and reflected on
the CHC Balance Sheet.
(c)
(i) Neither CHC nor any of its Subsidiaries currently maintains an employee
stock ownership plan (within the meaning of Section 4975(e)(7) of the Code) or
any other CHC Employee Plan that invests in CHC shares of beneficial interest.
(ii) Since the CHC Balance Sheet Date, neither CHC nor any of its Subsidiaries
has agreed (whether or not legally binding) to any increase in benefits under
any CHC Employee Plan (or the creation of new benefits), to create any Plan or
arrangement that would constitute a CHC Employee Plan, or change in employee

 

34



--------------------------------------------------------------------------------



 



coverage which would increase the expense of maintaining any CHC Employee Plan,
other than in the Ordinary Course of Business with regard to amounts.
(iii) The consummation of the Contemplated Transactions, alone or in combination
with any other event, will not result in any payment or benefits, an increase in
the amount of compensation or benefits or accelerate the vesting or timing of
payment of any benefits or compensation payable in respect of any employee or
other service provider.
(iv) No Person will be entitled to any severance benefits under the terms of any
CHC Employee Plan as a result of the consummation of the Contemplated
Transactions, alone or in combination with any other event.
(v) CHC, its Subsidiaries and each ERISA Affiliate have complied in all material
respects with (A) the notice and continuation coverage requirements of
Section 4980B of the Code and the regulations thereunder with respect to each
CHC Employee Plan that is a group health plan within the meaning of
Section 5000(b)(1) of the Code, and (B) with the applicable provisions of the
HIPAA and the regulations issued thereunder.
(vi) There are no pending audits or investigations by any governmental agency
involving any CHC Employee Plan, no termination proceedings involving any CHC
Employee Plan, and no threatened or pending claims (except for individual claims
for benefits payable in the normal operation of the CHC Employee Plans), suits
or proceedings involving any CHC Employee Plan or asserting any rights or claims
to benefits under any CHC Employee Plan, nor, to the best of CHC’s Knowledge are
there any facts which could reasonably give rise to any material liability in
the event of any such audit, investigation, claim, suit or proceeding.
(vii) To the extent that any CHC Employee Plan constitutes a “non-qualified
deferred compensation plan” within the meaning of Section 409A of the Code, such
CHC Employee Plan was operated in good faith compliance with Section 409A of the
Code prior to January 1, 2009 and has been operated in compliance with
Section 409A of the Code in all material respects since January 1, 2009.
(viii) No payment which is or may be made by, from or with respect to any CHC
Employee Plan, to any employee, former employee, director or agent of CHC, its
Subsidiaries or any ERISA Affiliate, either alone or in conjunction with any
other payment, event or occurrence, (A) will or could properly be characterized
as an “excess parachute payment” under Section 280G of the Code (or any
corresponding provision of state, local or foreign Tax law) and (B) will not be
fully deductible as a result of Code Sections 162, 280G or 404 (or any
corresponding provision of state, local or foreign Tax law).
(d) Each CHC Employee Plan covering non-U.S. employees (a “CHC International
Plan”) is separately listed on Section 3.14(d) of the Disclosure Schedule, and
has been maintained in material compliance with its terms and with the
requirements prescribed by

 

35



--------------------------------------------------------------------------------



 



any and all applicable Laws (including any special provisions relating to
registered or qualified plans where such CHC International Plan was intended to
so qualify). Except as would not result in a Material Adverse Effect on CHC,
(i) all contributions to, and payments from, the CHC International Plans (other
than payments to be made from a trust, insurance contract or other funding
medium) which may have been required to be made in accordance with the terms of
any such plan, and, when applicable, the law of the jurisdiction in which such
plan is maintained, have been timely made, (ii) all such contributions to the
CHC International Plans, and all payments under the CHC International Plans, for
any period ending before the date hereof that are not yet required to be made
are properly accrued and reflected on the financial statements of CHC, (iii) all
material reports, returns, approvals and similar documents with respect to any
CHC International Plan required to be filed with any Governmental Authority or
distributed to any CHC International Plan participant have been duly and timely
filed or distributed, and (iv) there are no pending investigations by any
governmental agency involving the CHC International Plans, no claims pending or
threatened in writing (except for claims for benefits payable in the normal
operation of the CHC International Plans), suits or proceedings against any CHC
International Plan or asserting any rights or claims to benefits under any CHC
International Plan which could give rise to any liability, in each case of which
CHC has been notified.
(e) Except as is set forth in the CHC SEC Documents or: (i) there are no
material controversies pending or, to the Knowledge of CHC, threatened or
reasonably anticipated with respect to any CHC Employee Plans, the assets of any
CHC Employee Plans (other than non-material routine claims for benefits), any
related trusts, or any fiduciary, trustee, administrator or sponsor of such CHC
Employee Plans, any ERISA Affiliate, any employee, director, or other service
provider of CHC or its Subsidiaries (whether current, former or retired);
(ii) there are no collective bargaining agreements or other written agreement
with any union or labor organization applicable to CHC and any of its
Subsidiaries or their employees; (iii) there are no employee representative
bodies or works councils or other organizations representing, purporting to
represent or attempting to represent any employee of CHC or any of its
Subsidiaries; (iv) neither CHC nor any of its Subsidiaries is in breach of any
collective bargaining agreement or other labor union contract applicable to
Persons employed by CHC or any of its Subsidiaries, nor does CHC know of any
activities or proceedings of any labor union to organize any such employees;
(v) neither CHC nor any of its Subsidiaries has any Knowledge of any activities
or proceedings of any labor unions to organize employees; (vi) there have not
been any strikes, slowdowns, work stoppages, lockouts, or threats thereof, by or
with respect to any employees (foreign or domestic) of CHC or any of its
Subsidiaries; (vii) neither CHC nor any of its Subsidiaries is engaged in any
unfair labor practice (within the meaning of the National Labor Relations Act)
and there is no unfair labor practice complaint pending or, to the Knowledge of
CHC or any of its Subsidiaries, threatened against any of them before the
National Labor Relations Board; and (viii) each of CHC and its Subsidiaries has
materially complied with all Laws applicable to employees, including but not
limited to those relating to employment discrimination, disability rights or
benefits, equal opportunity, plant closure and other employee protections such
as those provided under the WARN Act, affirmative action, workers’ compensation,
employee benefits, severance payments, labor relations, employee leave issues,
wage and hour standards, occupational safety and health requirements and
unemployment insurance and related matters, immigration, and the classification
of employees and independent contractors. There have been no claims of
harassment, discrimination, retaliatory act or similar actions against any
employee, officer or director of CHC or its Subsidiaries at any time during

 

36



--------------------------------------------------------------------------------



 



the past four (4) years and, to the Knowledge of CHC, no facts exist that could
reasonably be expected to give rise to such claims or actions. CHC and its
Subsidiaries are not required to have, and do not have, any affirmative action
plans or programs. To the Knowledge of CHC, no employees of CHC or its
Subsidiaries are in any material respect in violation of any term of any
employment Contract, non-disclosure agreement, non-competition agreement, or any
restrictive covenant to a former employer relating to the right of any such
employee to be employed by CHC or its Subsidiaries because of the nature of the
business conducted or presently proposed to be conducted by CHC or its
Subsidiaries or to the use of trade secrets or proprietary information of
others.
(f) Neither the consideration nor implementation of Contemplated Transactions
will increase (i) the obligation of CHC or any of its Subsidiaries to make
contributions or any other payments to fund benefits accrued under the CHC
Employee Plans, or (ii) the benefits accrued or payable with respect to any
participant under the CHC Employee Plans. Each of the CHC Employee Plans may be
amended or terminated at any time by action of the plan sponsor’s board of
directors, or a committee of such board of directors or duly authorized officer,
in each case subject to the terms of the CHC Employee Plan and compliance with
applicable Laws.
(g) With respect to the Business Employees, CHC has provided Purchaser with
(i) a true, complete and accurate list, dated as of September 30, 2009, of their
names, dates of hire, current rates of compensation, employment status (i.e.,
active, inactive, on authorized leave and reason therefor), department, title,
exempt or non-exempt status, and full-time or part-time status; (ii) a copy of
all employee handbooks, supervisory handbooks, employment procedures manuals,
and written employment policies that are in effect currently; and (iii) a copy
of all EEO-1 or similar reports and of all affirmative action plans prepared or
submitted to any Governmental Authority by or on behalf of any of CHC or any of
its Subsidiaries since two (2) years prior to the Closing.
(h) Any individual who performs services for any of CHC or its Subsidiaries and
who is not treated as an employee for federal income tax purposes by CHC or its
Subsidiaries is not an employee under applicable Law or for any purpose
including, for Tax withholding purposes or CHC Employee Plan purposes. Each
employee of any of CHC and its Subsidiaries has been properly classified as
“exempt” or “non-exempt” under applicable Law.
3.15 Arrangements with Certain Persons. Excluding this Agreement and the
Transaction Documents, none of CHC or any of its Affiliates (other than any
Acquired Entity, any Fund Entity or any of their respective Subsidiaries), on
the one hand, and any Acquired Entity, any Fund Entity or any of their
respective Subsidiaries, on the other hand, has any interest in or is a party to
any Contract with, or relating to, any Acquired Entity, any Fund Entity or any
of their respective Subsidiaries or their respective businesses. No Debt is
owing by (a) CHC or any of its Affiliates (other than any Acquired Entity, any
Fund Entity or any of their respective Subsidiaries) to any Acquired Entity,
Fund Entity or any of their respective Subsidiaries or (b) any Acquired Entity,
Fund Entity or any of their respective Subsidiaries to CHC or any of its
Affiliates (other than any Acquired Entity, any Fund Entity or any of their
respective Subsidiaries.

 

37



--------------------------------------------------------------------------------



 



3.16 Contracts; No Default.
(a) For the purposes of this Agreement, each of the following shall be deemed to
constitute a “Material Contract” (whether written or oral):
(i) Contracts requiring annual expenditures by or liabilities of any party
thereto in excess of $120,000 which have a remaining term in excess of thirty
(30) days and are not terminable (without material penalty, cost or other
liability) within thirty (30) days;
(ii) any Contract that is required by the rules and regulations of the SEC to be
filed as an exhibit to the CHC SEC Documents;
(iii) any Contract: (1) relating to the employment of any employee or retention
of any consultant or independent contractor that requires payments of base
salary or amounts in excess of $100,000 on an annual basis to any Person,
(2) the terms of which obligate or may in the future obligate CHC or any of its
Subsidiaries to make any severance, termination or similar payment to any
current employee relating to a period of 12 months or more following termination
of employment or resulting from the consummation of the Contemplated
Transactions; or (C) pursuant to which CHC or any of its Subsidiaries is
obligated to make any bonus payment (other than payments constituting sales
commissions or sales-related bonuses) in excess of $100,000 to any current or
former employee or director;
(iv) any Contract relating to the acquisition, transfer, development or sharing
of any material Intellectual Property (except for any Contract pursuant to which
(A) any material Intellectual Property is licensed to CHC or any of its
Subsidiaries under any third party software license generally available to the
public, or (B) any material Intellectual Property is licensed by CHC or any of
its Subsidiaries to any Person on a non-exclusive basis);
(v) any Contract which provides for indemnification of any officer, director or
employee;
(vi) any Contract that materially limits the ability of CHC or any if its
Subsidiaries to compete in any currently contemplated line of business with any
Person in any geographic area for any period of time;
(vii) any joint venture Contracts, partnership arrangements or other agreements
outside the Ordinary Course of Business involving a sharing of profits, losses,
costs of liabilities of any Person by CHC or any of its Subsidiaries; and
(viii) any Contract entered into by CHC or any of its Subsidiaries and any other
Person providing for the acquisition by CHC or any of its Subsidiaries
(including by merger, consolidation, acquisition of stock or assets or any other
business combination) of any material amount of assets of such other Person.

 

38



--------------------------------------------------------------------------------



 



(b) Except as would not reasonably be expected to result in a Material Adverse
Effect on CHC, each Material Contract is valid and in full force and effect, and
is enforceable by CHC or its Subsidiaries and to the Knowledge of CHC, each
other party thereto, in accordance with its terms.
(c) To the Knowledge of CHC, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) would
reasonably be expected to: (i) result in a violation or breach of any provision
of any Material Contract; (ii) give any Person the right to declare a default or
exercise any remedy under any Material Contract; (iii) give any Person the right
to receive or require a rebate, chargeback, penalty or change in delivery
schedule under any Material Contract; (iv) give any Person the right to
accelerate the maturity or performance of any Material Contract; or (v) give any
Person the right to cancel, terminate or modify any Material Contract, in each
case of clauses (i) through (v) above, except as would not result in a Material
Adverse Effect on CHC.
(d) Section 3.16(d) of the Disclosure Schedule lists all Material Contracts as
of the date of this Agreement. CHC has made available to Purchaser true and
correct copies of each Material Contract (including all amendments thereto and
modifications and waivers thereunder).
3.17 Leases. Neither CHC nor any of its Subsidiaries owns any real property or
any interest in any real property. To the Knowledge of CHC, CHC or one of its
Subsidiaries has a good and valid leasehold interest in each parcel of real
property leased by CHC and its Subsidiaries necessary for the conduct of the
business of CHC (the “Leased Real Property”), which leasehold interest is free
and clear of all Encumbrances (other than Permitted Encumbrances) and except for
any failures which would not result in a Material Adverse Effect on CHC and its
Subsidiaries. Except as does not have and would not result in a Material Adverse
Effect on CHC, (a) CHC or one of its Subsidiaries has the right to use and
occupancy of the Leased Real Property for the full term of the lease or sublease
relating thereto, (b) all leases for the Leased Real Property are in good
standing, legal, binding, valid and effective and enforceable agreements of CHC
or one of its Subsidiaries and of the other parties thereto in accordance with
their respective terms, and neither CHC nor any of its Subsidiaries has received
written notice of any default (or any condition or event, which, after notice or
a lapse of time or both, would constitute a default thereunder) and (c) neither
CHC nor any of its Subsidiaries has assigned its interest under any such lease
or sublease or sublet any part of the premises covered thereby, except for the
Sublease being entered into pursuant to the Contemplated Transactions. To the
Knowledge of CHC, there are no pending or threatened condemnation proceedings
with respect to the Leased Real Property that would materially and adversely
affect the use, occupancy or value thereof.
3.18 Servicing. Except as would not result in a Material Adverse Effect on CHC,
each of CHC and its Subsidiaries has complied with (a) all applicable Laws and
rating agency servicing standards with respect to all outstanding Serviced Loans
as to which it acts as a servicer, whether as a master servicer, special
servicer, subservicer or otherwise and (b) the material terms of the applicable
Servicing Agreement.

 

39



--------------------------------------------------------------------------------



 



3.19 Finder’s Fee. Except for fees payable to Rothschild Inc. (whose fees CHC
acknowledges are its sole responsibility), no Person is entitled to any
broker’s, finder’s financial advisor’s or other similar fee or commission in
connection with this Agreement or the Contemplated Transactions based upon
arrangements made by or on behalf of CHC or any of its Subsidiaries.
3.20 Investment Company; Investment Advisor. Assuming the truth and accuracy of
the investment representations made to Centerline REIT, CFM, CFM III, CUCA and
any Fund Entity by their respective investors, neither CHC nor any of its
Subsidiaries is or has ever been, nor immediately following the consummation of
Contemplated Transactions will be (assuming that each of these entities remains
a separate entity immediately following the consummation of the Contemplated
Transactions and is not merged with Purchaser or any of its Affiliates at this
time), required to register as an investment company under the Investment
Company Act. Assuming the truth and accuracy of the investment representations
made to Centerline REIT, CFM, CFM III, CUCA and any Fund Entity by their
respective investors, neither CHC nor any of its Subsidiaries is or has ever
been, nor immediately following the consummation of the Contemplated
Transactions will be, required to register as an investment adviser under the
Investment Advisers Act.
3.21 Insurance.
(a) CHC has made available to Purchaser accurate and complete copies of all
current material insurance policies and all material self insurance programs and
arrangements relating to the business, assets, liabilities, operations,
employees, officers and directors of CHC and its Subsidiaries. To the Knowledge
of CHC, each of such insurance policies is valid and in full force and effect.
Since January 1, 2009, neither CHC nor any of its Subsidiaries has received any
notice or other communication regarding any actual or possible (i) cancellation
or invalidation of any such insurance policy; (ii) refusal or denial of any
material coverage, reservation of rights or rejection of any material claim
under any such insurance policy; or (iii) material adjustment in the amount of
the premiums payable with respect to any such insurance policy. All information
provided to insurance carriers (in applications and otherwise) on behalf of CHC
and its Subsidiaries is accurate and complete, in all material respects, to the
extent that the failure of such information to be accurate and complete would
entitle the applicable insurance carrier to cancel such insurance policy
procured on the basis of or in reliance on such information, reduce the scope of
coverage under such policy, increase the premiums payable by CHC and its
Subsidiaries or otherwise take any action adverse to CHC or any of its
Subsidiaries.
(b) Section 3.21(b) of the Disclosure Schedule includes a list of material
pending or threatened claims which have been tendered to the insurance carriers
for CHC and its Subsidiaries and indicates which of such claims, if any, have
been denied by such insurance carriers or subjected to a reservation of rights
in writing by such carrier, except to the extent such claim, denial or
reservation has been resolved.
3.22 Disclosure. No representation or warranty of CHC in this Agreement or any
Transaction Document, and no statement of CHC in the Disclosure Schedule,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the

 

40



--------------------------------------------------------------------------------



 



statements herein or therein, in light of the circumstances under which they
were made, not misleading.
3.23 AMAC Promissory Note. (a) CHC is the legal and beneficial owner of the AMAC
Promissory Note, free and clear of all Encumbrances, (b) the AMAC Promissory
Note constitutes a legal, valid and binding obligation of AMAC, enforceable
against it in accordance with its terms, (c) no claim has been made by any
Person alleging that the AMAC Promissory Note or the indebtedness evidenced by
the AMAC Promissory Note is invalid, unenforceable or should be recharacterized,
equitably subordinated or otherwise compromised or impaired, and (e) none of the
Sellers, the Acquired Entities, the Fund Entities or their respective
Subsidiaries has (i) received any payment, security interest or other transfer
from AMAC except payments made either in the Ordinary Course of Business or on
ordinary business terms or in respect of indebtedness incurred in the Ordinary
Course of Business or (ii) effected, or received the benefit of, any setoff
against the AMAC on account of the AMAC Promissory Note or the indebtedness
evidenced by the AMAC Promissory Note. Neither CHC nor any of its Subsidiaries
is a party to any Contract with respect to the repayment or restructuring of the
AMAC Promissory Note or any other liability of AMAC, other than the Taberna
Exchange and Discharge Proposal. As of the date hereof, the outstanding
principal amount under the AMAC Promissory Note is $79,876,500 and accrued
interest thereunder is $10,007,993.35.
3.24 Subservicing Agreements. The representations and warranties made by each of
CMC, CMP and New CSI in each of the Subservicing Agreements, as applicable, are
true and correct in all respects.
3.25 No Reliance. Each of CHC and its Subsidiaries acknowledges and agrees that,
except for the representations and warranties in this Agreement and the other
Transaction Documents, none of Purchaser, its Affiliates or any other Person has
made any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding Purchaser, its Affiliates, its real
property (whether owned or leased) or its business or other matters. Without
limiting the generality of the foregoing, none of Purchaser, its Affiliates or
any other Person has made a representation or warranty to CHC or any of its
Subsidiaries with respect to (a) any projections, estimates or budgets for the
businesses of Purchaser or any of its Affiliates, or (b) any material, documents
or information relating to Purchaser or any of its Affiliates made available to
CHC, any of its Subsidiaries, or their counsel, accountants or advisors, except
as expressly covered by this Agreement or any Transaction Document.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE OTHER SELLERS
Each of the Other Sellers, jointly and severally, hereby represents and warrants
to Purchaser that the statements contained in this Article 4 are true and
correct as of the date hereof, except as expressly set forth herein or in the
Disclosure Schedule.
4.1 No Conflict; Government Authorizations.

 

41



--------------------------------------------------------------------------------



 



(a) Assuming the making and obtaining of all filings, notifications, consents,
approvals, authorizations and other actions referred to in Section 4.1(b), the
execution, delivery and performance of this Agreement and the Transaction
Documents and the Contemplated Transactions do not (with or without notice or
lapse of time, or both):
(i) violate, conflict with or result in the breach of any provision of the
certificate of incorporation or formation, limited liability company agreement,
by-laws, regulations or other organizational or governing documents of any of
the Other Sellers, any Acquired Entity or any Fund Entity or any of the Acquired
Entities’ or Fund Entities’ respective Subsidiaries;
(ii) contravene, conflict with or violate any Law or Order applicable to any of
the Other Sellers, any Acquired Entity or any Fund Entity or any of the Acquired
Entities’ or Fund Entities’ respective Subsidiaries;
(iii) conflict with or violate or breach any provision of, or give any third
party the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify,
any Contract of any of the Other Sellers, any Acquired Entity or any Fund Entity
or any of the Acquired Entities’ or Fund Entities’ respective Subsidiaries;
(iv) result in the creation of any Encumbrance (other than restrictions on
transfer under applicable state and federal securities laws) on any of the
properties or assets of any of the Sellers, any Acquired Entity, any Fund Entity
or any of their respective Subsidiaries pursuant to any Contract to which such
Person is a party or by which any of such Person’s properties or assets are
bound or affected;
(v) except as expressly contemplated by this Agreement and the other Transaction
Documents, entitle any Person to any right or privilege to which such Person was
not entitled immediately prior to the execution of this Agreement or any
Transaction Document;
(vi) except as expressly contemplated by this Agreement and the other
Transaction Documents, create any obligation on the part of any of the Other
Sellers, any Acquired Entity or any Fund Entity or any of the Acquired Entities’
or Fund Entities’ respective Subsidiaries that any such Person was not obligated
to perform immediately prior to the execution of this Agreement or any
Transaction Document; or
(vii) impose any limitation on the ability of Purchaser effectively to exercise
full rights of ownership with respect to the Purchased Interests;
except in the case of clauses (iii) through (vii) above, for such
contraventions, conflicts, violations, breaches, defaults, exercises,
accelerations, cancellations, terminations, modification and creations which
would not result in a Material Adverse Effect on any Other Seller, any Acquired
Entity or any Fund Entity.
(b) No material consent of, or registration, declaration, notice or filing with,
any Governmental Authority or third party is required to be obtained or made by
any of the

 

42



--------------------------------------------------------------------------------



 



Other Sellers, any Acquired Entity or any Fund Entity or any of the Acquired
Entities’ or Fund Entities’ respective Subsidiaries in connection with the
execution, delivery and performance of this Agreement, any Transaction Document
or the Contemplated Transactions which have not been obtained prior to the
Closing, other than those that, if not made or obtained, individually or in the
aggregate, would not hinder or delay the Closing or would not result in a
Material Adverse Effect on the Other Sellers, any Acquired Entity or any Fund
Entity.
4.2 Corporate Status. Each of the Other Sellers, Acquired Entities and Fund
Entities and each of the Acquired Entities’ and Fund Entities’ respective
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and each such
Person (a) has all requisite corporate, limited liability company or other power
and authority to carry on its business as it is now being conducted, and (b) is
duly qualified to do business and is in good standing in each of the
jurisdictions in which the ownership, operation or leasing of its properties and
assets and the conduct of its business requires it to be so qualified, licensed
or authorized, except where the failure to have such power and authority or be
so qualified, licensed or authorized would not result in a Material Adverse
Effect on any such Person. Each of the Other Sellers has made available to
Purchaser true, complete and accurate copies of the certificate of incorporation
or formation, limited liability company agreement, by-laws, regulations or other
organizational or governing documents of each of the Other Sellers, Acquired
Entities and Fund Entities and each of the Acquired Entities’ and Fund Entities’
respective Subsidiaries, each as in effect on the date hereof.
4.3 Authority; Binding Effect. Each of the Other Sellers has all necessary
corporate, limited liability company or other power and authority to enter into
this Agreement and the Transaction Documents, to perform its obligations
hereunder and thereunder and to consummate any Contemplated Transaction. This
Agreement and the Transaction Documents have been duly executed and delivered by
each of the Other Sellers, and (assuming due authorization and delivery by CHC
and Purchaser) this Agreement and the Transaction Documents each constitutes the
legal, valid and binding obligations of each of the Other Sellers, enforceable
against each of the Other Sellers in accordance with their respective terms.
Neither the execution, delivery or performance of this Agreement or any
Transaction Document nor the consummation of any Contemplated Transaction (a)
requires the approval of the shareholders of CCG, (b) relieves any officer,
director, shareholder, managing member or member of the Other Sellers, any
Acquired Entity or any Fund Entity, as applicable, of any liability, and, except
for pro rata benefits arising from the ownership of any equity interest in any
Other Seller, any Acquired Entity or any Fund Entity, will not result in any of
them directly or indirectly receiving any benefit or (c) results in any
shareholder, managing member or member of any Other Seller, any Acquired Entity
or any Fund Entity, as applicable, having the right to exercise statutory or
contractual appraisal rights. The sole voting shareholder of Centerline REIT has
approved the execution, delivery and performance of this Agreement, the
Transaction Documents to which Centerline REIT is a party and the consummation
of the Contemplated Transactions, as applicable.
4.4 Capitalization.
(a) Section 4.4(a) of the Disclosure Schedule sets forth a list of the
authorized and outstanding equity interests, name and jurisdiction of
organization of AMAC, each Acquired

 

43



--------------------------------------------------------------------------------



 



Entity, Fund Entity and their respective Subsidiaries and, except for AMAC,
beneficial and record owner of the equity interests and Derivative Instruments
of each Acquired Entity, Fund Entity and their respective Subsidiaries. All of
such equity interests and Derivative Instruments are duly authorized, validly
issued, fully paid and nonassessable (except with respect to any capital
commitments owed to a Fund Entity and not yet paid) and free and clear of any
and all Encumbrances, except for restrictions on transfer imposed under federal
and state securities laws.
(b) Except as contemplated by this Agreement, there are no Derivative
Instruments to which any Acquired Entity, any Fund Entity or any of their
respective Subsidiaries is a party or is otherwise subject. None of the Acquired
Entities, Fund Entities or their respective Subsidiaries is a party, or is
otherwise subject, to any voting trust or other voting agreement with respect to
any securities of any Acquired Entity, any Fund Entity or any of their
respective Subsidiaries, or, other than this Agreement, to any Contract relating
to the issuance, sale, redemption, transfer, acquisition or other disposition of
the stock, equity, other securities or Derivative Instrument of any Acquired
Entity, Fund Entity or any of their respective Subsidiaries.
(c) There are no other joint ventures or other Persons in which any Acquired
Entity, any Fund Entity and their respective Subsidiaries own, of record or
beneficially, any direct or indirect equity or other similar interest or any
right (contingent or otherwise) to acquire the same.
(d) Section 4.4(d) of the Disclosure Schedule sets forth all outstanding grants
and other interests issued pursuant to the Promote Plans.
(e) None of the execution, delivery and performance of this Agreement and the
Transaction Documents and the consummation of any Contemplated Transaction will
result in any violation of an Order or Law or cause any Person to accelerate the
maturity or performance under, amend, call a default under or decrease any right
or privilege of any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries.
(f) Each applicable Seller is and, on the Closing Date will be, the record and
beneficial owner and holder of the securities and other interests to be sold by
it to Purchaser pursuant to Sections 2.1(a) and 2.1(b), free and clear of all
Encumbrances (other than restrictions on transfer under applicable state and
federal securities laws), and on the Closing Date, Purchaser will receive good
and valid title to the Purchased Interests, free and clear of all Encumbrances
(other than restrictions on transfer under applicable state and federal
securities laws).
4.5 Financial Statements.
(a) Each of the Other Sellers, the Acquired Entities and the Fund Entities and
each of the Acquired Entities’ and Fund Entities’ respective Subsidiaries, as
applicable, maintains accurate books and records reflecting its assets and
liabilities and maintains proper and adequate internal accounting controls that
provide assurance of the following: (i) transactions are executed with
management’s authorization; (ii) transactions are recorded as necessary to
permit preparation of the financial statements of the Other Sellers, the
Acquired Entities and the Fund

 

44



--------------------------------------------------------------------------------



 



Entities and each of the Acquired Entities’ and Fund Entities’ respective
Subsidiaries, as applicable, in accordance with GAAP.
(b) Section 4.5(b) of the Disclosure Schedule sets forth the unaudited financial
statements as of and for the period ended September 30, 2009 of each of CSI and
CUCA which were used in the preparation of the consolidated financial statements
as and for the period ended September 30, 2009 of CHC.
(c) None of the Acquired Entities, Fund Entities or any of their respective
Subsidiaries has any obligations or liabilities of any nature (whether known or
unknown, absolute, accrued, matured or unmatured, fixed or contingent and
whether due or to become due, asserted or unasserted) other than those
(i) reflected or reserved against (in accordance with the past practice of the
applicable Acquired Entity, Fund Entity or Subsidiary (which was in accordance
with GAAP) with respect to the methodology used to calculate any such
liabilities or obligations) in the financial statements of any Acquired Entity,
any Fund Entity or any of their respective Subsidiaries as of September 30,
2009, (ii) incurred in the Ordinary Course of Business since September 30, 2009
and that, individually or in the aggregate are not material, and (iii) incurred
in connection with the execution of this Agreement and the other Transaction
Documents.
(d) Section 4.5(d) of the Disclosure Schedule sets forth the unaudited balance
sheet of New CSI as of the close of business of the date hereof (the “New CSI
Closing Balance Sheet”). The New CSI Closing Balance Sheet was prepared by the
Other Sellers based on the good faith estimates of the Other Sellers and
determined in accordance with GAAP consistent with past practices.
(e) Section 4.5(e) of the Disclosure Schedule sets forth the unaudited balance
sheet of CUCA as of the close of business of the date hereof (the “CUCA Closing
Balance Sheet”). The CUCA Closing Balance Sheet was prepared by the Others
Sellers based on the good faith estimates of the Other Sellers and determined in
accordance with GAAP consistent with past practices.
(f) The Assumed Bonuses and the Assumed Benefits represent the Other Sellers’
good faith estimates of such amounts, and the detail for the Assumed Bonuses and
Assumed Benefits contained on Schedules 2.4(a) and 2.4(b) is based on true,
accurate and complete information contained in the books and records of the
Other Sellers, as applicable.
4.6 Absence of Certain Changes.
(a) Since September 30, 2009, (i) there has been no event or condition which
would result in a Material Adverse Effect on any Acquired Entity or any Fund
Entity, and (ii) each Acquired Entity, each Fund Entity and each of their
respective Subsidiaries has in all material respects, conducted its business in
the Ordinary Course of Business consistent with past practice.
(b) There is no fact known to any of the Other Sellers, any Acquired Entity or
any Fund Entity or any of the Acquired Entities’ or Fund Entities’ respective
Subsidiaries that

 

45



--------------------------------------------------------------------------------



 



now or, to the Knowledge of the Other Sellers, any Acquired Entity or any Fund
Entity, in the future would result in a Material Adverse Effect on any Acquired
Entity or any Fund Entity.
4.7 Taxes.
(a) Each of any Acquired Entity, any Fund Entity and their respective
Subsidiaries has (i) duly and timely filed (or there has been filed on its
behalf) all Tax Returns required to be filed by it (taking into account all
applicable extensions) with the appropriate Taxing Authority and all such Tax
Returns are true, complete and accurate in all material respects, and
(ii) timely paid all Taxes required to be paid whether or not shown as due on
such Tax Returns. Adequate reserves in accordance with GAAP have been
established by each Acquired Entity, Fund Entity and their respective
Subsidiaries for all Taxes not yet due and payable in respect of taxable periods
ending on the date hereof.
(b) There are no Encumbrances for Taxes upon any property or assets of any
Acquired Entity, any Fund Entity or any of their respective Subsidiaries, except
for Encumbrances for Taxes not yet due and payable or for which adequate
reserves have been provided in accordance with GAAP in the latest CHC Balance
Sheet and the Closing Balance Sheet.
(c) To the Knowledge of the Other Sellers, there is no notice of audit,
examination, deficiency, assessment, refund litigation or proposed adjustment
that has been received by, asserted or assessed with respect to any Acquired
Entity, any Fund Entity or any of their respective Subsidiaries with respect to
any Taxes. As of the date hereof, none of any Acquired Entity, any Fund Entity
or any of their respective Subsidiaries has received notice of any claim made by
a Taxing Authority in a jurisdiction where such Acquired Entity, such Fund
Entity or such Subsidiary does not file a Tax Return, that such Acquired Entity,
such Fund Entity or such Subsidiary is or may be subject to material taxation by
that jurisdiction, where such claim has not been resolved favorably to such
Acquired Entity, such Fund Entity or such Subsidiary.
(d) There are no outstanding written requests, agreements, consents or waivers
to extend the statutory period of limitations applicable to the assessment or
collection of any income Taxes or income Tax deficiencies against any Acquired
Entity, any Fund Entity or any of their respective Subsidiaries.
(e) Each of any Acquired Entity, any Fund Entity and their respective
Subsidiaries is in material compliance with all applicable information reporting
and Tax withholding requirements under U.S. federal, state and local, and
non-U.S. Tax laws and each has timely withheld, collected, deposited, remitted
and paid all required amounts with respect to all employee, independent
contractor or service provider relationships.
(f) None of any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries has engaged in any transaction that would require a disclosure
obligation as a reportable transaction under Code Section 6011 and each of the
foregoing is in material compliance with Code Sections 6111 and 6112 and the
Treasury Regulations thereunder related to tax shelter disclosure, registration,
list maintenance and record keeping. None of the Acquired

 

46



--------------------------------------------------------------------------------



 



Entities, the Fund Entities or any of their respective Subsidiaries has at any
time engaged in, entered into, participated or sponsored a listed transaction
within the meaning of Treasury Regulation Sections 1.6011, 301.6111 or 301.6112.
(g) Section 4.7(g) of the Disclosure Schedule lists each pass through
partnership or limited liability company or other entity that is treated as a
partnership, trust or disregarded entity for tax purposes in which any Acquired
Entity, any Fund Entity or any of their respective Subsidiaries has an equity
interest.
(h) None of any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries is a party to or is bound by any Tax Sharing Agreement.
(i) Each of the Acquired Entities and their respective Subsidiaries is a member
of the Affiliated Group of which CCG is the parent and any similar combined,
consolidated, unitary or other affiliated group for state, local or foreign Tax
purposes.
(j) None of any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries has been a member of a group filing a consolidated federal income
Tax Return other than the Federal Tax Group or a combined, consolidated, unitary
or other affiliated group for state, local or foreign Tax purposes, and none of
any Acquired Entity, any Fund Entity or any of their respective Subsidiaries has
any liability for the Taxes of any Person as a transferee or successor. To the
Knowledge of the Other Sellers, no Tax Proceeding is being conducted with
respect to any consolidated, combined, unitary or other affiliated group, for
federal, state or local Tax purposes, of which any of any Acquired Entity, any
Fund Entity or any of their respective Subsidiaries was a member.
(k) None of any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries has agreed, or is required or has requested, to make any adjustment
under Section 481(a) of the Code (or any corresponding or similar provision of
state, local or foreign Law) by reason of a change in accounting method or
otherwise, which adjustment would result in an income inclusion, or disallowance
of deductions, under Section 481(a) of the Code (or any corresponding or similar
provision of state, local or foreign Law) in a Post-Closing Tax Period.
(l) No closing agreement is currently in force pursuant to Section 7121 of the
Code (or any similar provision of state, local or foreign Law) with respect to
any Acquired Entity, any Fund Entity or any of their respective Subsidiaries and
there are no Tax rulings or requests for Tax rulings or closing agreements that
could affect the liability for Taxes of any Acquired Entity after the Closing
(m) None of any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries will be required to include amounts in income, or exclude items of
deduction, after the Closing as a result of (i) any intercompany transaction or
excess loss account described in the Treasury Regulations promulgated pursuant
to Section 1502 of the Code (or any corresponding or similar provision of state,
local or foreign Law) arising or occurring on or prior to the Closing, (ii) any
installment sale or open transaction disposition made on or prior to the
Closing, (iii) the application of the long-term method of accounting on or prior
to the Closing or (iv) any agreement with a Governmental Authority entered into
on or prior to the Closing.

 

47



--------------------------------------------------------------------------------



 



(n) None of any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries is a foreign corporation for United States federal income Tax
purposes.
(o) The Other Sellers have made available to Purchaser true, complete and
accurate copies of all Tax Returns with respect to any Acquired Entity, any Fund
Entity or any of their respective Subsidiaries for the last three (3) years, and
examination reports, and statements of deficiencies assessed against or agreed
to by, or with respect to any Acquired Entity, any Fund Entity or any of their
respective Subsidiaries with respect to such Taxes for the last five (5) taxable
years.
(p) No power of attorney that is currently in effect has been granted with
respect to any matter relating to Taxes of any Acquired Entity, any Fund Entity
or any of their respective Subsidiaries.
(q) Since December 31, 2008, none of any Acquired Entity, any Fund Entity or any
of their respective Subsidiaries has (i) made, rescinded or changed any material
Tax election or adopted or changed any method of accounting other than as
reflected on the originally filed income tax returns of such entities for the
taxable years of such entities ending on or before December 31, 2008, (ii)
entered into any settlement of or compromise of any material Tax liability,
(iii) changed any annual accounting period, (iv) entered into a closing
agreement, (v) surrendered any right to any material Tax refund or (vi) filed
any amended Tax return or refund claim with respect to any material Tax.
(r) Each of Centerline High Yield CMBS Fund LLC, Centerline Diversified Risk
CMBS Fund LLC, Centerline High Yield CMBS Fund II LLC, Centerline Diversified
Risk CMBS Fund II LLC, Centerline Real Estate Special Situations Mortgage Fund
LLC, Centerline High Yield CMBS Fund III LLC and Centerline Urban Capital I LLC
at all times has been properly treated as a partnership under the Code for
federal income tax purposes and for all state and local tax purposes, and no
election has been made to treat any such entity as a corporation or disregarded
entity for Tax purposes. None of Centerline High Yield CMBS Fund LLC, Centerline
Diversified Risk CMBS Fund LLC, Centerline High Yield CMBS Fund II LLC,
Centerline Diversified Risk CMBS Fund II LLC, Centerline Real Estate Special
Situations Mortgage Fund LLC, Centerline High Yield CMBS Fund III LLC and
Centerline Urban Capital I LLC is or at any time has been or under applicable
Law properly should be or should have been treated as a “publicly traded
partnership” within the meaning of Section 7704(b) of the Code.
(s) None of any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries has constituted either a “distributing corporation” or a
“controlled” corporation in a distribution of shares qualifying for tax-free
treatment under Section 355 of the Code in the two (2) years prior to the date
of this Agreement.
(t) On or prior to the Closing Date, CSI has been converted from a Delaware
corporation to a Delaware limited liability company, New CSI.
4.8 Intellectual Property.
(a) The Acquired Entities, the Fund Entities and their respective Subsidiaries
own or have a valid right to use all of the Intellectual Property used in or
necessary to carry on

 

48



--------------------------------------------------------------------------------



 



the business of any Acquired Entity, any Fund Entity and their respective
Subsidiaries as currently conducted.
(b) Section 4.8(b) of the Disclosure Schedule sets forth all of the following
that are owned by the Acquired Entities, the Fund Entities and their respective
Subsidiaries or that any Acquired Entity, any Fund Entity and their respective
Subsidiaries have a valid right to use: (i) patents and patent applications,
registered trademarks and registered service marks and trademark and service
mark applications and registered copyrights and copyright applications;
(ii) Internet domain names; and (iii) proprietary and third party software
applications (other than shrink wrap licenses available to businesses and/or
consumers generally, each with a value of less than $2,000.00).
(c) No Acquired Entity Owned Intellectual Property or, to the Knowledge of the
Other Sellers, Acquired Entity Licensed Intellectual Property has been or is now
the subject of any opposition or cancellation or other proceeding, and to the
Knowledge of the Other Sellers, no such proceeding is or has been threatened
with respect to any of the foregoing. No CMBS Owned Intellectual Property or, to
the Knowledge of the Other Sellers, CMBS Licensed Intellectual Property has been
or is now the subject of any opposition or cancellation or other proceeding, and
to the Knowledge of the Other Sellers, no such proceeding is or has been
threatened with respect to any of the foregoing.
(d) None of the Acquired Entities, the Fund Entities or any of their
Subsidiaries has been or is now involved in any infringement or misappropriation
proceeding or other claim or proceeding involving Acquired Entity Owned
Intellectual Property, Acquired Entity Licensed Intellectual Property, CMBS
Owned Intellectual Property or CMBS Licensed Intellectual Property, and no such
proceeding or claim involving the Fund Entities or any of their Subsidiaries is
or has been threatened with respect to any such Intellectual Property. The
Acquired Entity Owned Intellectual Property and the Acquired Entity Licensed
Intellectual Property constitutes all of the Intellectual Property used in the
operation of the businesses of the Acquired Entities. The CMBS Owned
Intellectual Property and the CMBS Licensed Intellectual Property constitutes
all of the Intellectual Property used in the operation of the businesses of the
Fund Entities.
(e) The Acquired Entities exclusively own, free and clear of all Encumbrances
all Acquired Entity Owned Intellectual Property. To the Knowledge of the Other
Sellers, all Acquired Entity Owned Intellectual Property is valid and
enforceable. None of the Acquired Entities or any of their respective
Subsidiaries has received any notice or claim challenging the validity,
enforceability or ownership by the Acquired Entities or any of their respective
Subsidiaries of any of the Acquired Entity Owned Intellectual Property nor, to
the Knowledge of the Other Sellers, is there a reasonable basis for any such
claim. None of the Acquired Entities or any of their respective Subsidiaries has
taken any action or failed to take any action that could reasonably be expected
to result in the abandonment, cancellation, forfeiture, relinquishment,
invalidation or unenforceability of any of the Acquired Entity Owned
Intellectual Property (including the failure to pay any filing, examination,
issuance, post registration and maintenance fees, annuities and the like) used
in or necessary to carry on the business of any Acquired Entity, any Fund Entity
or any of their Subsidiaries as currently conducted. Each of the Acquired
Entities has obtained an assignment of all Intellectual Property

 

49



--------------------------------------------------------------------------------



 



rights by all employees, independent contractors and/or outside contractors that
contributed to the creation, development or improvement of any Acquired Entity
Owned Intellectual Property.
(f) The Fund Entities exclusively own, free and clear of all Encumbrances, all
CMBS Owned Intellectual Property. To the Knowledge of the Other Sellers, all
CMBS Owned Intellectual Property is valid and enforceable. None of the Fund
Entities or any of their respective Subsidiaries has received any notice or
claim challenging the validity, enforceability or ownership by the Fund Entities
or any of their respective Subsidiaries of any of the CMBS Owned Intellectual
Property nor, to the Knowledge of the Other Sellers, is there a reasonable basis
for any such claim. None of the Fund Entities or any of their respective
Subsidiaries has taken any action or failed to take any action that could
reasonably be expected to result in the abandonment, cancellation, forfeiture,
relinquishment, invalidation or unenforceability of any of the material CMBS
Owned Intellectual Property (including the failure to pay any filing,
examination, issuance, post registration and maintenance fees, annuities and the
like). CHC or CCG has obtained an assignment of all Intellectual Property rights
by all employees, independent contractors and/or outside contractors that
contributed to the creation, development or improvement of any CMBS Owned
Intellectual Property.
(g) The Acquired Entities, the Fund Entities and their respective Subsidiaries
have taken reasonable steps in accordance with standard industry practices to
protect their respective rights in the Acquired Entity Owned Intellectual
Property and CMBS Owned Intellectual Property and at all times have taken
commercially reasonable steps to maintain the confidentiality of all information
that constitutes a trade secret included therein.
(h) To the Knowledge of the Other Sellers, the activities of the Acquired
Entities, the Fund Entities and their respective Subsidiaries, all as currently
conducted, do not infringe upon, misappropriate, violate, or constitute the
unauthorized use of, any Intellectual Property of any third party, and none of
the Acquired Entities, the Fund Entities or any of their respective Subsidiaries
has, within the last two (2) years, received any written notice or claim
asserting or suggesting that any such infringement, misappropriation, violation,
or unauthorized use is or may be occurring or has or may have occurred. To the
Knowledge of the Other Sellers, no third party is infringing, misappropriating
or otherwise violating any Acquired Entity Owned Intellectual Property or CMBS
Owned Intellectual Property.
(i) All of the Acquired Entity Owned Intellectual Property, Acquired Entity
Licensed Intellectual Property, CMBS Owned Intellectual Property and the CMBS
Licensed Intellectual Property will be available for use by or on behalf of
Purchaser immediately after the consummation of the Contemplated Transactions,
on the same terms available immediately prior thereto.
(j) All right, title and interest in and to the software described on
Section 4.8(j) of the Disclosure Schedule has been duly and validly transferred
and assigned to New CSI and is owned by New CSI, free and clear of all
Encumbrances (other than the Software License Agreement and any other
third-party license agreements under which New CSI is the licensee) and no
payment is owed to any third party.

 

50



--------------------------------------------------------------------------------



 



4.9 Information Systems.
(a) Section 4.9(a) of the Disclosure Schedule identifies the material
Information Systems (including operating systems, applications and databases)
used by the Acquired Entities, the Fund Entities or any of their respective
Subsidiaries. The Information Systems are, in all material respects, operational
and perform the functions for which they were intended to be used. Each of the
Acquired Entities, the Fund Entities and their respective Subsidiaries owns or
has a valid and subsisting license for all of the Information Systems currently
used by them in their business. Purchaser has been provided true and complete
copies of all agreements relating to the Information Systems (including third
party vendor, outsourcing, service, maintenance, hosting and other agreements),
and each Acquired Entity, Fund Entity and their respective Subsidiaries that is
a party to any such agreement is in material compliance therewith.
(b) Within the past twelve (12) months of the date hereof, none of the Acquired
Entities, the Fund Entities or their respective Subsidiaries has experienced any
disruption to, or interruption in, its conduct of its business and operations
attributable to a defect, bug, breakdown or other failure or deficiency on the
part of the Information Systems which has resulted in a Material Adverse Effect
on any Acquired Entity or any Fund Entity. Except for scheduled or routine
maintenance that causes any material disruption to, or material interruption in,
the conduct of the business and operations of the Acquired Entities, the Fund
Entities and their respective Subsidiaries, the Information Systems are, taken
as a whole, available for use during normal working hours. Each of the Acquired
Entities, each of the Fund Entities and their respective Subsidiaries has taken
commercially reasonable steps to provide for the backup and recovery of the data
and information critical to the conduct of its business and operations.
4.10 Proceedings.
(a) There is no Proceeding commenced by or against, or otherwise involving or,
to the Knowledge of the Other Sellers, threatened against, any Acquired Entity,
any Fund Entity or any of their respective Subsidiaries. There is no Proceeding
that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, the execution, delivery or performance
of this Agreement or any Transaction Document or the consummation of the
Contemplated Transactions. To the Knowledge of the Other Sellers, no event has
occurred or circumstance exists that (with or without notice or lapse of time,
or both) may give rise to or serve as a basis for the commencement of any such
Proceeding by or against, or otherwise involving, any of the Other Sellers, any
Acquired Entity, any Fund Entity or any of the respective Subsidiaries of any
Acquired Entity or Fund Entity. To the Knowledge of the Other Sellers, no
Proceeding is threatened (i) with respect to the record or beneficial ownership
of, or the right to acquire the capital stock, any Derivative Instrument or
other equity interest of any of the Other Sellers, any Acquired Entity, any Fund
Entity or any of the respective Subsidiaries of any Acquired Entity or Fund
Entity, (ii) that challenges any Contemplated Transaction, (iii) that would make
any Contemplated Transaction illegal, (iv) that would impose any limitation on
the ability of Purchaser to exercise its rights of ownership with respect to any
Purchased Interests or the CHC New Shares or (v) that would otherwise delay,
prohibit or restrict consummation of any Contemplated Transaction or materially
impair the contemplated benefits to Purchaser of any Contemplated Transaction.

 

51



--------------------------------------------------------------------------------



 



(b) The Other Sellers have delivered or otherwise made available to Purchaser
copies of all pleadings, correspondence, and other documents relating to each
Proceeding listed in Section 4.10 of the Disclosure Schedule. No such Proceeding
listed in Section 4.10 of the Disclosure Schedule would result in a Material
Adverse Effect on any Acquired Entity or any Fund Entity.
(c)
(i) There is no Order to which any Acquired Entity, any Fund Entity or any of
their respective Subsidiaries or any of the assets or properties owned or used
by or purported to be owned or used by any such entity, is subject; and
(ii) to the Knowledge of the Other Sellers, no officer, director, agent or
employee of the Acquired Entities, the Fund Entities or any of their respective
Subsidiaries is subject to any Order that prohibits such officer, director,
agent or employee from engaging in or continuing any conduct, activity, or
practice relating to the business of the Acquired Entities, the Fund Entities or
any of their respective Subsidiaries.
(d)
(i) The Acquired Entities, the Fund Entities and their respective Subsidiaries
are, and at all times have been, in material compliance with all of the terms
and requirements of each Order to which it, or any of the assets or properties
owned or used by it, is or has been subject;
(ii) no event has occurred or circumstance exists that may constitute or result
in (with or without notice or lapse of time, or both) a material violation of or
material failure to comply with any term or requirement of any Order to which
any of the Acquired Entities, the Fund Entities or any of their respective
Subsidiaries, or any of the assets or properties owned or used or purported to
be owned or used by any such entity, is subject; and
(iii) none of the Acquired Entities, the Fund Entities or any of their
respective Subsidiaries has received at any time any notice or other
communication (whether oral or written) from any Governmental Authority or any
other Person regarding any actual, alleged, possible or potential material
violation of, or material failure to comply with, any term or requirement of any
Order to which any of the Acquired Entities, the Fund Entities or any of their
respective Subsidiaries, or any of the assets or properties owned or used by it,
is or has been subject.
4.11 Compliance with Laws; Permits.
(a) The Fund Entities and their respective Subsidiaries are, and since
January 1, 2007, have been, in material compliance with, and have conducted
their respective businesses in all material respects so as to comply with, all
applicable Laws.

 

52



--------------------------------------------------------------------------------



 



(b) To the Knowledge of the Other Sellers, no event has occurred or circumstance
exists that (with or without notice or lapse of time, or both) may give rise to
any obligation on the part of any of the Acquired Entities, the Fund Entities or
any of their respective Subsidiaries to undertake, or to bear all or any portion
of the cost of, any material remedial action of any nature.
(c) To the Knowledge of the Other Sellers, none of the Acquired Entities, the
Fund Entities or any of their respective Subsidiaries has received, at any time
since January 1, 2007, any notice or other communication (whether oral or
written) from any Governmental Authority or any other Person regarding (i) any
actual or alleged material violation of, or material failure to comply with, any
Law or (ii) any actual or alleged obligation on the part of any of the Acquired
Entities, the Fund Entities or their respective Subsidiaries to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature, which
in each case has not been satisfied in all material respects.
(d) Section 4.11(d) of the Disclosure Schedule contains a complete and accurate
list of each Permit that is held by any of the Acquired Entities, the Fund
Entities or any of their respective Subsidiaries and identifies the holder
thereof. The Acquired Entities, the Fund Entities and their respective
Subsidiaries have obtained all material Permits that are necessary to the
conduct of their respective businesses as presently being conducted. All
material Permits are in full force and effect and:
(i) each Acquired Entity, each Fund Entity and their respective Subsidiaries is,
and at all times since January 1, 2007 has been, in material compliance with all
of the terms and requirements of each Permit identified or required to be
identified in Section 4.11(d) of the Disclosure Schedule;
(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time, or both) (A) constitute or result directly or
indirectly in a material violation of or a material failure to comply with any
term or requirement of any Permit listed or required to be listed in
Section 4.11(d) of the Disclosure Schedule or (B) result directly or indirectly
in the revocation, withdrawal, suspension, cancellation or termination of, or
any modification to, any material Permit listed or required to be listed in
Section 4.11(d) of the Disclosure Schedule;
(iii) none of the Acquired Entities, the Fund Entities or any of their
respective Subsidiaries has received, at any time since January 1, 2006, any
notice or other communication (whether oral or written) from any Governmental
Authority or any other Person regarding (A) any actual or alleged material
violation of or material failure to comply with any term or requirement of any
Permit or (B) any actual or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to any material Permit, which in
each case has not been satisfied in all material respects; and
(iv) all applications required to have been filed for the renewal of all
material Permits have been duly filed on a timely basis with the appropriate
Governmental Authority, and all other filings required to have been made with
respect to such material Permit have been duly made on a timely basis with the
appropriate

 

53



--------------------------------------------------------------------------------



 



Governmental Authority and no such application or other filing contained a
material misrepresentation or omission of a material fact.
4.12 Environmental and Safety and Health Matters.
(a) Each Acquired Entity, Fund Entity and any of their respective Subsidiaries
is, and, as applicable, any of their respective operations, businesses, assets
and properties are, and at all times has or have been, in compliance in all
material respects with all Environmental Laws; and
(b) there is no Environmental Claim pending or, to the Knowledge of any Other
Seller, threatened against any Acquired Entity, any Fund Entity or any of their
respective Subsidiaries, or, as applicable, relating to their respective
operations, businesses, assets and properties.
4.13 Employee Matters and Benefit Plans.
(a) Section 4.13(a) of the Disclosure Schedule sets forth a true, complete and
accurate list of all Plans of the Other Sellers, the Acquired Entities, the Fund
Entities and their respective Subsidiaries and the ERISA Affiliates of the Other
Sellers, the Acquired Entities and their respective Subsidiaries (collectively,
the “Other Seller Employee Plans”) (including a specific identification of those
which contain change of control provisions or pending change of control
provisions). True, complete and accurate copies of each of the following
documents have been made available by the Other Sellers, the Acquired Entities
and the Fund Entities to Purchaser:
(i) each Other Seller Employee Plan that is a Multiemployer Plan, Pension Plan
or Welfare Plan (and, if applicable, related trust agreements) and all
amendments thereto, all written interpretations thereof and written descriptions
thereof (including summary plan descriptions and summaries of material
modifications) which have been distributed to employees, or to participants or
beneficiaries in such Other Seller Employee Plan, all written contracts,
instruments or agreements relating thereto (including administrative service
agreements, insurance contracts or other funding instruments), the most recent
actuarial reports, the three most recent annual reports (Form Series 5500),
including all schedules and financial statements attached thereto, if any,
required under ERISA and the Code, and any reports, filings or other
correspondence with the U.S. Department of Labor or the Internal Revenue Service
within the last six years;
(ii) each other Other Seller Employee Plan and all amendments thereto (including
a complete description of each Other Seller Employee Plan that is not in
writing, if any);
(iii) the most recent determination letter or opinion letter, if any, issued by
the Internal Revenue Service with respect to each Other Seller Employee Plan
that is a Pension Plan (or comparable letter, such as an opinion or notification
letter as to the form of plan or prototype plan adopted by one or more of the
Other Sellers, the Acquired Entities, the Fund Entities or their Subsidiaries or
the ERISA Affiliates of the

 

54



--------------------------------------------------------------------------------



 



Other Sellers, the Acquired Entities and their respective Subsidiaries upon
which such entity is permitted to rely); and
(iv) financial and other information regarding current and projected liabilities
with respect to each Other Seller Employee Plan for which the filings described
in (i) and (iv) above are not required under ERISA.
(b) Each Other Seller Employee Plan that is a Pension Plan (i) has been
established and maintained in all material respects with its terms and with all
applicable Laws, including ERISA and the Code, (ii) is the subject of a
favorable determination letter from the Internal Revenue Service (or comparable
letter, such as an opinion or notification letter as to the form of plan or
prototype plan that has been adopted by the plan sponsor of an Other Seller
Employee Plan), and (iii) is qualified and tax exempt under the provisions of
Code Sections 401(a) and 501(a) and has been so qualified during the period from
its adoption to the date of this Agreement, and no event has occurred since the
date of the most recent determination letter, opinion letter or application
thereof that could adversely affect its qualification or that caused or could
cause the imposition or any penalty or Tax liability.
(c) Each Other Seller Employee Plan has been operated in compliance in all
material respects with its terms and with all applicable Laws (except that in
any case in which any Other Seller Employee Plan is currently required to comply
with a provision of ERISA or of the Code, but is not yet required to be amended
to reflect such provision, it has been maintained, operated and administered in
accordance with such provision), and may by their terms be amended and/or
terminated at any time without the consent of any other Person subject to
applicable Laws and the terms of each Other Seller Employee Plan.
(d) Each of the Other Sellers, the Acquired Entities, the Fund Entities and
their respective Subsidiaries, and the ERISA Affiliates of the Other Sellers,
the Acquired Entities and their respective Subsidiaries has performed all
material obligations required to be performed by them under, and are not in any
material respect in default under or in violation of, any Other Seller Employee
Plan, and none of the Other Sellers, the Acquired Entities, the Fund Entities
and their respective Subsidiaries, and the ERISA Affiliates of the Other
Sellers, the Acquired Entities and their respective Subsidiaries has any
Knowledge of any default or violation by any other Person with respect to, any
of the Other Seller Employee Plans.
(e) None of the Other Sellers, any Acquired Entities, any Fund Entities or any
of their respective Subsidiaries, or the ERISA Affiliates of the Other Sellers,
the Acquired Entities and their respective Subsidiaries, or, to the Knowledge of
the Other Sellers, any Other Seller Employee Plan or any party in interest (as
defined in Section 3(14) of ERISA) with respect to any such Other Seller
Employee Plan has engaged in any prohibited transaction as defined in
Section 406 of ERISA or Section 4975 of the Code with respect to a Other Seller
Employee Plan for which there is no statutory exemption under Section 408 of
ERISA or Section 4975 of the Code. There is no material litigation, lien,
disputed claim, governmental proceeding or investigation pending or, to the
Knowledge of the Other Sellers, threatened or reasonably anticipated with
respect to any of such Other Seller Employee Plans, the assets of such Other
Seller Employee Plans (other than non-material routine claims for benefits), any
related trusts, or any fiduciary, trustee, administrator or sponsor of such
Other Seller Employee Plans, any ERISA

 

55



--------------------------------------------------------------------------------



 



Affiliate, any employee, director, or other service provider of the Other
Sellers, the Acquired Entities, the Fund Entities or their respective
Subsidiaries (whether current, former or retired).
(f) No Other Seller Employee Plan provides for post-retirement medical, life
insurance or disability benefits, except as required under the provisions of
Part 6 of Title I of ERISA, Section 4980B of the Code, or any other applicable
Law, and to the Knowledge of the Other Sellers, no fiduciary of any Other Seller
Employee Plan has breached any of the responsibilities or obligations imposed
upon fiduciaries under Title I of ERISA.
(g) None of the Other Sellers, any Acquired Entities, any Fund Entities or any
of their respective Subsidiaries or any ERISA Affiliate of the Other Sellers,
any Acquired Entities or their respective Subsidiaries, or any of their
respective predecessors, has ever maintained, contributed to or been required to
contribute to or otherwise had any obligation or liability, directly or
indirectly, with respect to (i) any Multiemployer Plan, (ii) any Pension Plan
subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code,
or (iii) any “multiple employer welfare arrangement” as defined in Section 3(40)
of ERISA.
(h) With respect to each Other Seller Employee Plan, as of the Closing, all
required payments, premiums, and contributions for all periods ending prior to
or as of the Closing shall have been made or accrued on the books and records of
the Other Sellers, the Acquired Entities, the Fund Entities or any of their
respective Subsidiaries or the ERISA Affiliate of the Other Sellers, the
Acquired Entities and their respective Subsidiaries. None of the Other Sellers,
any Acquired Entities, any Fund Entities or any of their respective Subsidiaries
or any ERISA Affiliate of the Other Sellers, any Acquired Entities or their
respective Subsidiaries, or any Other Seller Employee Plan or associated trust
or funding vehicle has any assets subject to Encumbrances with respect to any
Other Seller Employee Plan.
(i) None of the Other Sellers, any Acquired Entities, any Fund Entities or any
of their respective Subsidiaries (i) is a party to any Contract or Other Seller
Employee Plan that has resulted or could reasonably be expected to result,
individually or in the aggregate, in connection with this Agreement or any
change of control of any Company, whether or not pursuant to the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby (either alone or upon the occurrence of any additional or subsequent
events), in the payment of any “excess parachute payments” within the meaning of
Section 280G of the Code or (ii) has made any payments, is obligated to make any
payments, or is a party to any Contract or Other Seller Employee Plan that could
reasonably be expected to obligate it to make any payments, or is a party to any
Contract or Other Seller Employee Plan that could reasonably be expected to
obligate it to make any payments that will not be deductible by reason of
Sections 162, 280G or 404 of the Code.
(j) Since the Centerline Balance Sheet Date, none of none of the Other Sellers,
any Acquired Entities, any Fund Entities or any of their respective Subsidiaries
has any formal plan or commitment (whether or not legally binding) either to
create any plan or arrangement that would constitute a Other Seller Employee
Plan, or to make any contributions, modifications, or changes to any Other
Seller Employee Plan, other than in the Ordinary Course of Business and
consistent with past practice with regard to amounts.

 

56



--------------------------------------------------------------------------------



 



(k) (i) None of the Other Sellers, any Acquired Entities, any Fund Entities or
any of their respective Subsidiaries currently maintains an employee stock
ownership plan (within the meaning of Section 4975(e)(7) of the Code).
(ii) The consummation of the transactions contemplated by this Agreement will
not result in an increase in the amount of compensation or benefits or
accelerate the vesting or timing of payment of any benefits or compensation
payable in respect of any employee.
(iii) No Person will be entitled to any severance benefits under the terms of
any Other Seller Employee Plan solely as a result of the consummation of the
transactions contemplated by this Agreement.
(iv) The Other Sellers, the Acquired Entities, the Fund Entities and their
respective Subsidiaries and the ERISA Affiliates of the Other Sellers, any
Acquired Entities or their respective Subsidiaries have complied in all material
respects with (A) the notice and continuation coverage requirements of
Section 4980B of the Code and the regulations thereunder with respect to each
Other Seller Employee Plan that is a group health plan within the meaning of
Section 5000(b)(1) of the Code, and (B)with the applicable provisions of HIPAA
and the regulations issued thereunder.
(v) There are no pending audits or investigations by any governmental agency
involving any Other Seller Employee Plan, no termination proceedings involving
any Other Seller Employee Plan, and no threatened or pending claims (except for
individual claims for benefits payable in the normal operation of the Other
Seller Employee Plans), suits or proceedings involving any Other Seller Employee
Plan or asserting any rights or claims to benefits under any Other Seller
Employee Plan, nor, to the Knowledge of the Other Sellers, are there any facts
which could reasonably give rise to any material liability in the event of any
such audit, investigation, claim, suit or proceeding.
(vi) To the extent that any Other Seller Employee Plan constitutes a
“non-qualified deferred compensation plan” within the meaning of Section 409A of
the Code, such Other Seller Employee Plan was operated in good faith compliance
with Section 409A of the Code prior to January 1, 2009 and has been operated in
compliance with Section 409A of the Code in all material respects since
January 1, 2009.
(vii) No payment which is or may be made by, from or with respect to any Other
Seller Employee Plan, to any employee, former employee, director or agent of the
Other Sellers, the Acquired Entities, the Fund Entities and their respective
Subsidiaries and the ERISA Affiliates of the Other Sellers, any Acquired
Entities or their respective Subsidiaries, either alone or in conjunction with
any other payment, event or occurrence will not be fully deductible as a result
of Code 162(m) (or any corresponding provision of state, local or foreign Tax
law).
(l) Each Other Seller Employee Plan covering non-U.S. employees (a “CHC
International Plan”) is separately listed on Section 4.13(l) of the Disclosure
Schedule, and has

 

57



--------------------------------------------------------------------------------



 



been maintained in material compliance with its terms and with the requirements
prescribed by any and all applicable Laws (including any special provisions
relating to registered or qualified plans where such Other Seller International
Plan was intended to so qualify) and (i) all contributions to, and payments
from, the Other Seller International Plans (other than payments to be made from
a trust, insurance contract or other funding medium) which may have been
required to be made in accordance with the terms of any such plan, and, when
applicable, the law of the jurisdiction in which such plan is maintained, have
been timely made, (ii) all such contributions to the Other Seller International
Plans, and all payments under the Other Seller International Plans, for any
period ending before the date hereof that are not yet required to be made are
properly accrued and reflected on the financial statements of CHC, (iii) all
material reports, returns, approvals and similar documents with respect to any
Other Seller International Plan required to be filed with any Governmental
Authority or distributed to any Other Seller International Plan participant have
been duly and timely filed or distributed, and (iv) there are no pending
investigations by any governmental agency involving the Other Seller
International Plans, no claims pending or threatened in writing (except for
claims for benefits payable in the normal operation of the Other Seller
International Plans), suits or proceedings against any Other Seller
International Plan or asserting any rights or claims to benefits under any Other
Seller International Plan which could give rise to any liability, in each case
of which CHC has been notified.
(m) There are no collective bargaining agreements, memoranda of understanding,
side letters or other written agreements with any union or labor organization
applicable to the employees of any of the Other Sellers, the Acquired Entities,
the Fund Entities and their respective Subsidiaries or to which any of the Other
Sellers, the Acquired Entities, the Fund Entities and their respective
Subsidiaries is a party, a signatory, or otherwise bound.
(n) There have not been and there are no pending, threatened or reasonably
anticipated labor disputes, strikes, slow downs, picketings, work stoppages,
concerted refusals to work overtime, or similar labor activities representation
proceedings, or attempted union organizing campaigns with respect to any
employees of the Other Sellers, the Acquired Entities, the Fund Entities or
their respective Subsidiaries and there are no unions, work counsels or other
organizations representing, purporting to represent or attempting to represent
the employees of the Other Sellers, the Acquired Entities, the Fund Entities or
their respective Subsidiaries or any other collective bargaining representative
of such employees. None of the Other Sellers, the Acquired Entities, the Fund
Entities or their respective Subsidiaries has engaged in any unfair labor
practices within the meaning of the National Labor Relations Act. The Other
Sellers, the Acquired Entities, the Fund Entities and their respective
Subsidiaries are in compliance in all material respects with all applicable Laws
relating to employment and employment practices, workers’ compensation, terms
and conditions of employment, worker safety, wages and hours, civil rights,
discrimination, immigration, collective bargaining, and the WARN Act. There have
been no claims of harassment, discrimination, retaliatory act or similar actions
against any employee, officer or director of the Other Sellers, the Acquired
Entities, the Fund Entities or their respective Subsidiaries at any time during
the past four (4) years and, to the Knowledge of the Other Sellers, no facts
exist that could reasonably be expected to give rise to such claims or actions.
The Other Sellers, the Acquired Entities, the Fund Entities and their respective
Subsidiaries are not required to have, and do not have, any affirmative action
plans or programs. To the Knowledge of the Other Sellers, no employees of the
Other Sellers, the Acquired Entities,

 

58



--------------------------------------------------------------------------------



 



the Fund Entities or their respective Subsidiaries are in any material respect
in violation of any term of any employment Contract, non-disclosure agreement,
non-competition agreement, or any restrictive covenant to a former employer
relating to the right of any such employee to be employed by the Other Sellers,
the Acquired Entities, the Fund Entities or their respective Subsidiaries
because of the nature of the business conducted or presently proposed to be
conducted by the Other Sellers, the Acquired Entities, the Fund Entities or
their respective Subsidiaries or to the use of trade secrets or proprietary
information of others.
(o) Neither the consideration nor implementation of Contemplated Transactions
will increase (i) the obligation of the Other Sellers, the Acquired Entities,
the Fund Entities or their respective Subsidiaries to make contributions or any
other payments to fund benefits accrued under the Other Seller Employee Plans,
or (ii) the benefits accrued or payable with respect to any participant under
the Other Seller Employee Plans. Each of the Other Seller Employee Plans may be
amended or terminated at any time by action of the plan sponsor’s board of
directors, or a committee of such board of directors or duly authorized officer,
in each case subject to the terms of the Other Seller Employee Plan and
compliance with applicable Laws.
(p) Section 4.13(p) of the Disclosure Schedule identifies all written
employment, consulting or independent contractor agreements to which any of the
Other Sellers, the Acquired Entities, the Fund Entities or their respective
Subsidiaries is a party with respect to any employee of the Other Sellers, the
Acquired Entities, the Fund Entities and their respective Subsidiaries that are
in effect currently or under which any of the Other Sellers, the Acquired
Entities, the Fund Entities or their respective Subsidiaries have any liability.
(q) The Other Sellers have provided Purchaser with (i) a true, complete and
accurate list, dated as of September 30, 2009, of all employees of the Other
Sellers, the Acquired Entities, the Fund Entities and their respective
Subsidiaries, including their names, date of hire, current rate of compensation,
employment status (i.e., active, inactive, on authorized leave and reason
therefor), department, title, exempt or non-exempt status, and full-time or
part-time status; (ii) a copy of all employee handbooks, supervisory handbooks,
employment procedures manuals, and written employment policies that are in
effect currently; and (iii) a copy of all EEO-1 or similar reports and of all
affirmative action plans prepared or submitted to any Governmental Authority by
or on behalf of any of the Other Sellers, the Acquired Entities, the Fund
Entities or their respective Subsidiaries since two (2) years prior to the
Closing.
(r) Any individual who performs services for any of the Other Sellers, the
Acquired Entities, the Fund Entities or their respective Subsidiaries and who is
not treated as an employee for federal income tax purposes by the Other Sellers,
the Acquired Entities, the Fund Entities or their respective Subsidiaries is not
an employee under applicable Law or for any purpose including, for Tax
withholding purposes or Other Seller Employee Plan purposes. Each employee of
any of the Other Sellers, the Acquired Entities, the Fund Entities and their
respective Subsidiaries has been properly classified as “exempt” or “non-exempt”
under applicable Law.
(s) The consummation of the of the transactions contemplated hereby (and not,
for the avoidance of doubt, any acts taken by Purchaser, any Acquired Entity,
any Fund Entity or any of their respective Subsidiaries on or after Closing)
will not cause Purchaser, any

 

59



--------------------------------------------------------------------------------



 



Acquired Entity, any Fund Entity or any of their respective Subsidiaries to
incur or suffer any liability relating to, or obligation to pay, severance,
termination, acceleration of vesting or payment, or other payments to any Person
under any Contract to which the Other Sellers, the Acquired Entities, the Fund
Entities or their respective Subsidiaries is a party.
(t) Each of the Promote Plans (and any agreements thereunder) was terminated
prior to the date of this Agreement.
4.14 Arrangements with Certain Persons
(a) Excluding this Agreement and the Transaction Documents, none of the Other
Sellers and their Affiliates (other than any Acquired Entity, any Fund Entity or
any of their respective Subsidiaries), on the one hand, and any Acquired Entity,
any Fund Entity or any of their respective Subsidiaries, on the other hand, has
any interest in or is a party to any Contract with, or relating to, any Acquired
Entity, any Fund Entity or any of their respective Subsidiaries or their
respective businesses. No Debt is owing by (i) the Other Sellers and their
respective Affiliates (other than any Acquired Entity, any Fund Entity or any of
their respective Subsidiaries) to any Acquired Entity, Fund Entity or any of
their respective Subsidiaries or (ii) any Acquired Entity, Fund Entity or any of
their respective Subsidiaries to the Other Sellers and their respective
Affiliates (other than any Acquired Entity, any Fund Entity or any of their
respective Subsidiaries.
(b) Excluding this Agreement and the Transaction Documents, none of Related and
its Affiliates (other than any Acquired Entity, any Fund Entity or any of their
respective Subsidiaries), on the one hand, and any Acquired Entity, any Fund
Entity or any of their respective Subsidiaries, on the other hand, has any
interest in or is a party to any Contract with, or relating to, any Acquired
Entity, any Fund Entity or any of their respective Subsidiaries or their
respective businesses. No Debt is owing by Related and its Affiliates to any
Acquired Entity, Fund Entity or any of their respective Subsidiaries. No Debt is
owing by any Acquired Entity, Fund Entity or any of their respective
Subsidiaries to Related and its Affiliates.
4.15 Intercompany Accounts. The unaudited financial statements for the period
ended September 30, 2009 of each of the Other Sellers and their respective
Subsidiaries (other than any Acquired Entity, any Fund Entity or any of their
respective Subsidiaries), on the one hand, and any of the Acquired Entities,
Fund Entities or their respective Subsidiaries, on the other hand, accurately
sets forth all intercompany transactions.
4.16 Finder’s Fee. None of the Other Sellers, the Acquired Entities or the Fund
Entities or any of the respective Subsidiaries of any Acquired Entity or any
Fund Entity has incurred or will incur any obligation or liability to any party
for any brokerage or finder’s fee or agent’s commission, or the like, in
connection with the Contemplated Transactions.
4.17 Books and Records. The books of account, minute books, stock record books,
and other records of the Acquired Entities, the Fund Entities and their
respective Subsidiaries, all of which have been made available to Purchaser, are
complete and correct in all material respects and have been maintained in
accordance with sound business practices applicable to companies comparable in
size and nature to each of the Acquired Entities, the Fund Entities and their

 

60



--------------------------------------------------------------------------------



 



respective Subsidiaries, including the maintenance of an adequate system of
internal controls. The minute books of the Acquired Entities, the Fund Entities
and their respective Subsidiaries contain accurate and complete records, in all
material respects, of all duly-called and held meetings of, and actions taken
by, the stockholders, the members, the boards of directors or trustees, and
committees of the boards of directors or trustees of the Acquired Entities, the
Fund Entities and their respective Subsidiaries, and no duly-called meeting of
any such stockholders, members, boards of directors or trustees or committees
has been held for which minutes have not been prepared and are not contained in
such minute books. As of the date hereof, all of such books and records of the
Acquired Entities, the Fund Entities and their respective Subsidiaries will be
in the possession of New CSI, physically or electronically (on a server located
in New CSI’s office and dedicated to New CSI’s business), in its Dallas, Texas
office.
4.18 Fund Entities. Since each Fund Entity’s respective date of organization,
such Fund Entity has not sponsored or participated in the distribution by public
or private offering of any interests in such Fund Entity or other entities or
Persons other than pursuant to, and as described in, the Fund PPMs, in each case
when read together with the related Final Fund Documents in their entirety.
4.19 Investment Company; Investment Advisor. Assuming the truth and accuracy of
the investment representations made to Centerline REIT, CFM, CFM III, CUCA and
any Fund Entity by their respective investors, none of the Acquired Entities,
the Fund Entities or any of their respective Subsidiaries is or has ever been,
nor immediately following the consummation of Contemplated Transactions will be
(assuming that each of these entities remains a separate entity immediately
following the consummation of the Contemplated Transactions and is not merged
with Purchaser or any of its Affiliates at this time), required to register as
an investment company under the Investment Company Act. Assuming the truth and
accuracy of the investment representations made to Centerline REIT, CFM, CFM
III, CUCA and any Fund Entity by their respective investors, none of the
Acquired Entities, the Fund Entities or any of their respective Subsidiaries is
or has ever been, or immediately following the consummation of the Contemplated
Transactions will be, required to register as an investment adviser under the
Investment Advisers Act.
4.20 Offering Memoranda. Each of the Fund PPMs, ARCap 2003-1 Resecuritization
Trust Offering Memorandum, ARCap 2004-1 Resecuritization Trust Offering
Memorandum, ARCap 2005-1 Resecuritization Trust Offering Memorandum, ARCAP 2004
RR3 Resecuritization Trust Offering Memorandum, ARCAP 2005 RR5 Resecuritization
Trust Offering Memorandum, ARCap 2006-RR7 Resecuritization Trust Offering
Memorandum, ARCap 2007-1 Resecuritization Trust Offering Memorandum and the
CRESS 2008-1 CDO, together, in each case, with any supplements thereto, in each
case when read together with, and as updated by, the related Final Fund
Documents in their entirety, did not, as of their respective dates, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.

 

61



--------------------------------------------------------------------------------



 



4.21 Fund Reports.
(a) The Other Sellers have previously made available to Purchaser true, complete
and accurate copies of the last annual and periodic reports furnished by the
managing member to the members of each Fund Reporting Entity (collectively, the
“Fund Entity Reports”).
(b) Each Fund Reporting Entity has made available all reports to its members
that are required to be furnished by it under the respective certificate of
incorporation or formation, limited liability company agreement, by-laws,
regulations or other organizational or governing documents of the Fund Reporting
Entities. All financial statements contained in the Fund Entity Reports fairly
present in all material respects in accordance with GAAP the financial position
and results of operations of the respective Fund Reporting Entity at the date
and for the periods indicated. The accountants who expressed an opinion on such
financial statements are, with respect to each Fund Reporting Entity, reasonably
believed to be independent public accountants.
(c) From the respective dates as of which information is given in any of the
Fund Entity Reports and the Fund PPMs (whichever is most recently distributed)
to the date hereof, except as may otherwise be stated in or contemplated by such
document, there has not been any material transaction entered into by the Fund
Reporting Entity (except as otherwise in conformity with the investment
objective of such Fund Reporting Entity), other than in the Ordinary Course of
Business and other than as contemplated by the Contemplated Transactions.
(d) Each of the Fund Reporting Entities and their respective Subsidiaries, as
applicable, maintains accurate books and records reflecting its assets and
liabilities and maintains proper and adequate internal accounting controls which
provide assurance that (i) transactions are executed with management’s
authorization (including, with respect to the Fund Reporting Entities and their
respective Subsidiaries, the authorization of the managing member thereof and
required approval, if any, of any investment advisory or similar oversight
committee, whether for interested party transactions or otherwise); and
(ii) transactions are recorded as necessary to permit preparation of the
consolidated financial statements of each of the Fund Reporting Entities in
accordance with GAAP and to maintain accountability for the Fund Reporting
Entities consolidated assets. To the Knowledge of the Other Sellers, there are
no significant deficiencies or material weaknesses in the design or operation of
the internal control structure and procedures over financial reporting of the
Fund Reporting Entities or any of their respective Subsidiaries.
4.22 Fund Reporting Entities Financial Statements.
(a) The Other Sellers have delivered or otherwise made available to Purchaser
copies of the audited balance sheets of each Fund Reporting Entity as of
December 31, for all fiscal years since inception through December 31, 2008,
inclusive (the “Fund Reporting Entities Audited Balance Sheets”) and the related
audited consolidated statements of operations and cash flows of each such Fund
Reporting Entity for all fiscal years since inception, through December 31,
2008, inclusive, in each case accompanied by the audit report of an independent
certified public accounting firm (the “Fund Reporting Entities Audited Financial
Statements”).

 

62



--------------------------------------------------------------------------------



 



(b) The Other Sellers delivered or otherwise made available to Purchaser copies
of the unaudited balance sheets of each Fund Reporting Entity as of
September 30, 2009 (the “Fund Reporting Entities Unaudited Balance Sheets” and
together with the Fund Reporting Entities Audited Balance Sheets, the “Balance
Sheets”) and the related unaudited statements of operations and cash flows of
each such Fund Reporting Entity for the year then ended (the “Fund Reporting
Entities Unaudited Financial Statements” and together with the Fund Reporting
Entities Audited Financial Statements and the Balance Sheets, the “Fund
Financial Statements”).
(c) The Fund Financial Statements, including the notes thereto, were complete
and correct in all material respects as of their respective dates, complied as
to form in all material respects with applicable accounting requirements, to the
extent applicable, and with the published rules and regulations of the SEC with
respect thereto as of their respective dates, and have been prepared in
accordance with GAAP applied on a basis consistent throughout the periods
indicated (except as may be indicated in the notes thereto). The Fund Financial
Statements fairly present in all material respects the consolidated financial
position and results of operations and cash flows of each of the Fund Reporting
Entities and their consolidated Subsidiaries at the dates and for the periods
indicated therein (subject, in the case of unaudited statements, to normal,
recurring year-end adjustments). There has been no change in the Fund Reporting
Entities’ accounting policies except as described in the notes to the Fund
Financial Statements.
(d) The Fund Financial Statements were prepared from and are in all material
respects in accordance with, the books and records of the Fund Reporting
Entities and their respective Subsidiaries, as applicable, which books and
records have been maintained in all material respects in accordance with sound
business practices and all applicable Laws and reflect all financial
transactions of the Fund Reporting Entities and their respective Subsidiaries
that are required to be reflected in accordance with GAAP.
4.23 Registration. Assuming the truth of the representations and warranties of
each of the investors in the Fund Entities and their Subsidiaries, the offer and
sale of securities by any Fund Entity or any of its Subsidiaries was conducted
in accordance with exemptions from registration under the Securities Act and
applicable state securities laws.
4.24 REIT. Centerline REIT, Centerline CMBS Fund REIT, Inc., Centerline CMBS
Fund II REIT, Inc. and AMAC each has been organized and each of their operations
has been conducted and maintained at all times in conformity with the
requirements for qualification as a real estate investment trust under the Code,
including the making of timely and valid REIT elections and the satisfaction of
the income and asset tests of Code Section 856(c) and the distribution tests of
Code Section 857. ARCAP 2004 RR3 and ARCAP 2005 RR5 were properly treated as
qualified REIT Subsidiaries of Centerline REIT under Section 856(i) of the Code.
ARCap 2003-1 Resecuritization, Inc., ARCap 2004-1 Resecuritization, Inc. and
ARCAP 2006 RR7 are properly treated as qualified REIT Subsidiaries of Centerline
CMBS Fund REIT, Inc. under Section 856(i) of the Code. ARCap 2005-1
Resecuritization, Inc. and Centerline 2007-1 Resecuritization, Inc. are properly
treated as qualified REIT Subsidiaries of Centerline CMBS Fund II REIT, Inc.
under Section 856(i) of the Code.

 

63



--------------------------------------------------------------------------------



 



4.25 Contracts; No Default.
(a) (i) Section 4.25(a) of the Disclosure Schedule contains a true, complete and
accurate list of the Servicing Agreements and each of the other Contracts to
which New CSI is a party and (ii) the Other Sellers have made available to
Purchaser true, complete and accurate copies of, all limited liability company
agreements, employment Contracts, lines of credit Contracts, master repurchase
Contracts, loan agreements, security agreements, pledge agreements,
collateralized debt obligation servicing Contracts, and all other material
Contracts (including Contracts related to Intellectual Property), in each case,
which are not terminable in thirty (30) days or less by any Acquired Entity, any
Fund Entity or any of their respective Subsidiaries, without penalty,
termination, charge or similar payment to which any Acquired Entity, any Fund
Entity or any of their respective Subsidiaries is a party.
(b) No Contract made available to Purchaser pursuant to Section 4.25(a) is in
material default by its terms as a result of any act or omission by any of the
Acquired Entities, the Fund Entities or any of their respective Subsidiaries or,
to the Knowledge of the Other Sellers, the Acquired Entities, the Fund Entities
or any of their respective Subsidiaries, has been or purports to have been
canceled by any counterparty thereto, and none of the Acquired Entities, the
Fund Entities or any of their respective Subsidiaries is in receipt of any claim
of default under any such agreement.
(c) (i) Each of the Acquired Entities, the Fund Entities and their respective
Subsidiaries has been in material compliance with all applicable terms and
requirements of each material Contract under which such entity has or had any
obligation or liability or by which such entity or any of the assets or
properties owned or used or purported to be owned or used by such entity is or
was bound;
(ii) to the Knowledge of the Other Sellers, each other Person that has or had
any obligation or liability under any such material Contract under which any
Acquired Entity, any Fund Entity or any of their respective Subsidiaries has or
had any right is in material compliance with all applicable terms and
requirements of such Contract;
(iii) to the Knowledge of the Other Sellers, no event has occurred or
circumstance exists that (with or without notice or lapse of time, or both) may
contravene, conflict with, or result in a violation or breach of, or give any
Acquired Entity, any Fund Entity or any of their respective Subsidiaries or any
other Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify,
any such material Contract; and
(iv) none of the Acquired Entities, the Fund Entities or any of their respective
Subsidiaries has given to or received from any Person any notice or other
communication (whether oral or written) regarding any actual or alleged
violation or breach of, or default under, any such material Contract.
(d) Any such material Contract that any Acquired Entity, any Fund Entity or any
of their respective Subsidiaries is party to, bound by or subject to,
constitutes a legal, valid

 

64



--------------------------------------------------------------------------------



 



and binding obligation of such Acquired Entity, Fund Entity or Subsidiary,
enforceable against each of them in accordance with its terms and, to the
Knowledge of the Other Sellers, any such material Contract constitutes a legal,
valid and binding obligation of the other parties thereto, enforceable against
each of them in accordance with its term.
(e) No fees or other payments under the Servicing Agreements or other Contracts
set forth on Section 4.25(a) of the Disclosure Schedule have been paid to New
CSI in advance and would be allocable to any period from and after the close of
business on the Closing Date.
4.26 Insurance. Section 4.26 of the Disclosure Schedule identifies all of the
policies of insurance and bonds of any of the Acquired Entities, the Fund
Entities and each of their respective Subsidiaries. The Acquired Entities, the
Fund Entities and each of their respective Subsidiaries have policies of
insurance and bonds of the type and in the amounts customarily carried by
persons conducting businesses or owning assets similar, respectively, to those
of the Acquired Entities, the Fund Entities and each of their respective
Subsidiaries. There is no material claim pending under any of such policies or
bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds. All premiums due and payable under all
such policies and bonds have been paid and the Acquired Entities, the Fund
Entities and each of their respective Subsidiaries are otherwise in material
compliance with the terms of such policies and bonds. There is no pending or, to
the Knowledge of the Other Sellers, threatened termination of, or material
premium increase with respect to, any of such policies.
4.27 Leases.
(a) Section 4.27 of the Disclosure Schedule identifies any Leased Real Property
that is used in connection with the business of CSI, any Acquired Entity and any
Fund Entity (collectively, the “CMBS Leased Real Property”) and contains a true,
complete and accurate list of each of the leases, including all amendments
thereto, with respect to the CMBS Leased Real Property (each a “CMBS Lease” and
collectively, the “CMBS Leases”). The Other Sellers have made available to
Purchaser true, complete and accurate copies of the CMBS Leases, including all
schedules, amendments and modifications thereto. None of the Acquired Entities,
the Fund Entities or their respective Subsidiaries owns any real property. Other
than the CMBS Leases, to the Knowledge of the Other Sellers, the CMBS Leased
Real Property is not subject to any other leases or occupancy agreements, rights
of first refusal, options to purchase or other rights of occupancy.
(b) Each CMBS Lease remains unmodified and is in full force and effect except as
contemplated by the Contemplated Transactions, and each of the Acquired
Entities, the Fund Entities and their respective Subsidiaries holds a legal,
valid and existing leasehold interest under each of the CMBS Leases to which it
is a party for the term(s) set forth therein. There are no other written or oral
agreements amending or in connection with the CMBS Leases. None of the Acquired
Entities, the Fund Entities or their respective Subsidiaries is in material
default or material breach of any CMBS Lease nor, to the Knowledge of the Other
Sellers, is any other party thereto. To the Knowledge of the Other Sellers, no
event has occurred and no

 

65



--------------------------------------------------------------------------------



 



circumstance exists which, if not remedied, and whether with or without notice
or the passage of time or both, would result in such a material default.
(c) None of the Acquired Entities, the Fund Entities or any of their respective
Subsidiaries has received written notice of any pending or threatened
condemnations, planned public improvements, annexation, special assessments,
zoning or subdivision changes or other claims affecting, in any material
respect, the CMBS Leased Real Property.
4.28 Servicing. Each of the Acquired Entities and their respective Subsidiaries
has complied with (a) all applicable Laws in all material respects and rating
agency servicing standards with respect to all outstanding Serviced Loans as to
which it acts as a servicer, whether as a master servicer, special servicer,
subservicer or otherwise, and (b) the material terms of the applicable Servicing
Agreement and mortgage loan documents relating to such Serviced Loans. As of the
date of this Agreement, (i) CSI is a licensed qualified CDO manager, (ii) CSI
has a special servicer rating of “Strong” by Standard & Poor’s and “CSS2” by
Fitch Ratings, and (iii) CSI has not received any notice of any ratings
downgrade from any of them.
4.29 ERISA. None of the Fund Entities are parties to, or have any liability or
obligation with respect to, any Plan. With respect to each Fund Entity, based
upon the truth of the representations made to each Fund Entity by their
respective investors, either of the following is true, to the Knowledge of the
Other Sellers:
(a) such Fund Entity (A) is not (I) an “employee benefit plan” within the
meaning of Section 3(3) of ERISA, (II) a “plan” defined in Section 4975 of the
Code, (III) a governmental plan within the meaning of Section 3(32) of ERISA, or
(IV) a collective investment vehicle made up of two or more of such plans and
(B) no portion of the assets of any such Fund Entity constitutes “plan assets”
within the meaning of the plan asset regulations promulgated by the U.S.
Department of Labor at 29 I.E. 2510.3-101 et. seq. (1986); or
(b) None of CHC, any Fund Entity or their respective Subsidiaries, nor to the
Knowledge of the Other Sellers, any party in interest (as defined in
Section 3(14) of ERISA) with respect to any Fund Entity has engaged in any
non-exempt prohibited transaction as defined in Section 406 of ERISA or
Section 4975 of the Code with respect to a Fund Entity that would result in any
material liability to any Acquired Entity, any Fund Entity, any of their
respective Subsidiaries or Purchaser.
4.30 Disclosure. No representation or warranty of any Other Seller in this
Agreement or any Transaction Document and no statement of any Other Seller in
the Disclosure Schedule, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading.
4.31 Sufficiency of Assets. Except for the assets to be used by CCG to provide
services under the Transition Services Agreement, the assets owned, leased and
licensed by any Acquired Entity and its Subsidiaries, include all assets
required for the continued conduct of the business by any Acquired Entity and
its Subsidiaries after the Closing as such business is currently conducted.

 

66



--------------------------------------------------------------------------------



 



4.32 CMBS/CDO Bonds. Section 4.32 of the Disclosure Schedule sets forth all of
the bonds owned of record or beneficially by Centerline REIT, ARCap 2003-1
Resecuritization Inc., ARCap 2004-1 Resecuritization Inc., ARCAP 2006 RR7, ARCAP
2004 RR3 and ARCAP 2005 RR5 (other than those bonds that are held by ARCAP 2006
RR7 as nominee for Centerline REIT), including the name of the record owner and
the beneficial owner (if different) of each bond, the issuer of each bond, the
face amount of each bond, the CUSIP number of each bond, the description/class
of each bond, the date and amount of the last payment received by the owner of
each bond, and whether each bond is certificated. The bonds are owned by the
specified owner thereof, free and clear of all Encumbrances (other than
restrictions on transfer under any federal or state securities law).
4.33 Fund III Loan. CFM III is the legal and beneficial owner of the CFM III
Promissory Note. CFM III owns the CFM III Promissory Note, free and clear of all
Encumbrances. To the Knowledge of the Other Sellers, the CFM III Promissory Note
constitutes a legal, valid and binding obligation Fund III and is enforceable
against it in accordance with its terms.
4.34 Tangible Assets. Section 4.34 of the Disclosure Schedule is a true,
accurate and complete copy of the Bill of Sale pursuant to which Centerline REIT
has transferred to New CSI all equipment, materials, tools, supplies, furniture
and other tangible assets which were owned, leased or used by New CSI, or
required for the operation of New CSI as currently conducted and as proposed to
be conducted, and located in the space which is the subject of the Sublease at
New CSI’s location in Irving, Texas (collectively, the “Tangible Assets”). New
CSI owns, leases or has the legal right to use all of the Tangible Assets. New
CSI has good and marketable title to, or a valid leasehold interest in, its
Tangible Assets, free and clear of all Encumbrances. CUCA has no equipment,
materials, tools, supplies, furniture, fixtures, improvements or other tangible
assets which are owned, leased or used by CUCA, or required for the operation of
CUCA as currently conducted, and as proposed to be conducted.
4.35 CDO/CMBS Assignment Agreements. Each of the CDO/CMBS Assignment Agreements
has been duly executed by each of the parties thereto. The CDO/CMBS Assignment
Agreements specified in Schedule IV and attached hereto as Exhibits B1 through
B10 are true, complete and accurate copies of the CDO/CMBS Assignment
Agreements. Each CDO/CMBS Assignment Agreement remains unmodified and is in full
force and effect. There are no other written or oral agreements amending or in
connection with any CDO/CMBS Assignment Agreement.
4.36 Fund I Bonds. DIV I is the beneficial owner of a fifteen and one-half
percent (15.50%) interest in each of the following bonds, the record title to
which is held by ARCAP 2006 RR7 as nominee for DIV I: (a) ARCAP 2006-RR7
Class J; (b) ARCAP 2006-RR7 Class K; (c) ARCAP 2006-RR7 Class L; (d) ARCAP
2006-RR7 Class M; (e) ARCAP 2006-RR7 Class N; (f) ARCAP 2006-RR7 Class O;
(g) ARCAP 2006-RR7 Class P; and (h) ARCAP 2006-RR7 Class X.
4.37 No Reliance. Each of the Other Sellers acknowledges and agrees that, except
for the representations and warranties in this Agreement and the other
Transaction Documents, none of Purchaser, its Affiliates or any other Person has
made any representation or warranty, express

 

67



--------------------------------------------------------------------------------



 



or implied, as to the accuracy or completeness of any information regarding
Purchaser, its Affiliates, its real property (whether owned or leased) or its
business or other matters. Without limiting the generality of the foregoing,
none of Purchaser, any of its Affiliates or any other Person has made a
representation or warranty to any Other Seller with respect to (a) any
projections, estimates or budgets for the businesses of Purchaser or any of its
Affiliates, or (b) any material, documents or information relating to Purchaser
or any of its Affiliates made available to any Other Seller, any of its
Subsidiaries, or their counsel, accountants or advisors, except as expressly
covered by this Agreement or any Transaction Document.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser hereby represents and warrants to the Sellers that the statements
contained in this Article 5 are true and correct as of the date hereof:
5.1 No Conflict; Required Filings.
(a) Assuming the making and obtaining of all filings, notifications, consents,
approvals, authorizations and other actions referred to in Section 5.1 (b), the
execution, delivery and performance of this Agreement and any Transaction
Document does not and will not (with or without notice or lapse of time, or
both) (i) violate, conflict with or result in the breach of any provision of the
certificate of incorporation or formation, limited liability company agreement,
by-laws, regulations or other organizational or governing documents of
Purchaser, (ii) contravene, conflict with or violate any Law or Order applicable
to Purchaser in any material respect, (iii) conflict in any material respect
with or violate or breach in any material respect any provision of, or give any
third party the right to declare a default or exercise a remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify any
Contract of Purchaser which would result in a Material Adverse Effect on
Purchaser, (iv) result in the creation of any Encumbrance (other than
restrictions on transfer under applicable state and federal securities laws) on
any of the properties or assets of Purchaser pursuant to any Contract to which
Purchaser is a party or by which any of Purchaser’s properties or assets are or
purported to be bound or affected, (v) entitle any Person to any right or
privilege to which such Person was not entitled immediately before this
Agreement or any Transaction Document was executed, or (vi) create any
obligation on the part of Purchaser that it was not obligated to perform
immediately before this Agreement or any Transaction Document was executed,
except in the case of clauses (iii) through (vi) above, for such contraventions,
conflicts, violations, breaches, defaults, exercises, accelerations,
cancellations, terminations, modification and creations which would not result
in a Material Adverse Effect on Purchaser.
(b) No consent of, or registration, declaration, notice or filing with, any
Governmental Authority or third party is required to be obtained or made by
Purchaser in connection with the execution, delivery and performance of this
Agreement, any Transaction Document or the Contemplated Transactions which have
not been obtained prior to the Closing, other than those that, if not made or
obtained, individually or in the aggregate, would not

 

68



--------------------------------------------------------------------------------



 



materially hinder or materially delay the Closing or would not reasonably be
expected to result in a Material Adverse Effect on Purchaser.
5.2 Limited Liability Company Status. Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and Purchaser (a) has all requisite power and authority to carry on
its business as it is now being conducted, and (b) is duly qualified to do
business and is in good standing in each of the jurisdictions in which the
ownership, operation or leasing of its properties and assets and the conduct of
its business requires it to be so qualified, licensed or authorized, except
where the failure to have such power and authority or to be so qualified,
licensed or authorized would not result in a Material Adverse Effect on
Purchaser.
5.3 Authority. Purchaser has all necessary power and authority to enter into
this Agreement and the Transaction Documents, to carry out its obligations
hereunder and to consummate the Contemplated Transactions. This Agreement and
the Transaction Documents have been duly executed and delivered by Purchaser,
and (assuming due authorization and delivery by the Sellers) this Agreement and
the Transaction Documents constitute a legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with their respective
terms.
5.4 Proceedings. There are no Proceedings pending or, to the Knowledge of
Purchaser, threatened against Purchaser or any of its properties that would
result in a Material Adverse Effect on Purchaser, or that challenges, or that
may have the effect of preventing, delaying, making illegal, or otherwise
interfering with, the execution, delivery and performance of this Agreement or
any other Transaction Document or the consummation of the Contemplated
Transactions by Purchaser.
5.5 Finder’s Fee. Purchaser has not incurred any obligation or liability to any
party for any service, brokerage or finder’s fee or agent’s commission or the
like, in connection with the transactions contemplated by this Agreement based
upon arrangements made by or on behalf of Purchaser.
5.6 Investment Intent. Purchaser has knowledge and experience in financial and
business matters such that it is capable of evaluating the risks and merits
associated with the acquisition of the CHC New Shares, is an “accredited
investor” as defined in Regulation D as promulgated under the Securities Act and
is acquiring the CHC New Shares for its own account for investment, with no
present intention of making a public distribution thereof. Purchaser will not
sell or otherwise dispose of the CHC New Shares in violation of the Securities
Act or any state securities laws.
5.7 No Reliance. Purchaser acknowledges and agrees that, except for the
representations and warranties in this Agreement and the other Transaction
Documents, none of CHC, the Other Sellers, the Acquired Entities, the Fund
Entities, their respective Subsidiaries, or any other Person has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Sellers, the Acquired Entities,
the Fund Entities, their respective Subsidiaries, their real property (whether
owned or leased) or their business or other matters. Without limiting the
generality of the foregoing, none of the Sellers,

 

69



--------------------------------------------------------------------------------



 



the Acquired Entities, the Fund Entities, their respective Subsidiaries or any
other Person has made a representation or warranty to Purchaser with respect to
(a) any projections, estimates or budgets for the businesses of any of the
Sellers, the Acquired Entities, the Fund Entities or their respective
Subsidiaries, or (b) any material, documents or information relating to any of
the Sellers, the Acquired Entities, the Fund Entities or their respective
Subsidiaries made available to Purchaser, or its counsel, accountants or
advisors in any data room or otherwise, except as expressly covered by this
Agreement, the Disclosure Schedule attached hereto or any Transaction Document.
5.8 Agreements with Certain Persons. Other than (a) the Related Purchase
Agreement, pursuant to which Related acquires a five percent (5%) “profits
interest” in Purchaser and (b) that certain side letter, dated as of the date
hereof, between Purchaser and Related, pursuant to which Related receives an
option to acquire a capital interest in Purchaser (true, correct and complete
copies of which have been delivered to CHC as of the date hereof), neither
Purchaser nor any of its Affiliates is a party to any binding agreement with, or
relating to, Related or any of its Affiliates that relates to this Agreement,
the other Transaction Documents or any Contemplated Transaction.
5.9 Island Capital Group. Andrew L. Farkas Controls and is the record and
beneficial owner of a majority of the authorized and outstanding equity
interests of Island Capital Group LLC.
ARTICLE 6
COVENANTS
6.1 Confidentiality. Purchaser and each of the Sellers each acknowledges that
the information being provided or made available to it by the other Party and
their respective Subsidiaries or Affiliates (or their respective agents or
representatives) is subject to the terms of a confidentiality agreement dated
May 4, 2009, between CHC and Island Capital Group LLC (the “Confidentiality
Agreement”), attached hereto as Exhibit P and the terms of which are
incorporated herein by reference and shall continue to be in force even though
the Parties understand that by its terms the Confidentiality Agreement no longer
is in force.
6.2 Publicity. The press release announcing the Closing shall be issued by CHC
(subject to reasonable prior notice to, consultation with, and consent of
Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed)) as to the scope and content of such press release). In addition,
except as required by Law, or as reasonably determined by CHC to be required by
virtue of CHC being a publicly-traded company, the Sellers shall keep this
Agreement and the other Transaction Documents strictly confidential and may not
make any disclosure (including any public statements) of this Agreement or any
Transaction Document to any Person (other than to their respective directors,
officers, employees, agents and advisors) without the prior written consent of
Purchaser (which consent shall not be unreasonably conditioned, withheld or
delayed). CHC and Purchaser will use reasonable best efforts to consult with
each other concerning the means by which the employees, customers, suppliers and
others having dealings with the Sellers, any Acquired Entity, any Fund Entity
and their respective

 

70



--------------------------------------------------------------------------------



 



Subsidiaries will be informed of the Contemplated Transactions, and Purchaser
will have the right to be present for any such communication.
6.3 Books and Records.
(a) As of the date hereof, CHC and each Other Seller (as applicable) has
delivered to Purchaser all books, records, Contracts, information and any other
documents relating to the business of any Acquired Entity, any Fund Entity and
their respective Subsidiaries that are not already in the possession or control
of any Acquired Entity, any Fund Entity or any of their respective Subsidiaries.
(b) The Sellers and Purchaser agree that each of them will preserve and keep the
records held by it relating to the business of CHC, any Acquired Entity, any
Fund Entity and their respective Subsidiaries for the longer of (i) a period of
five (5) years from the date hereof and (ii) such period as is required under
any Final Fund Documents or related side letters; provided, however, that prior
to disposing of any such records in accordance with such policies, the
applicable Party shall provide written notice to the other Party of its intent
to dispose of such records and shall provide such other Party the opportunity to
take ownership and possession of such records (at such other Party’s sole
expense) within thirty (30) days after such notice is delivered. If such other
Party does not confirm its intention in writing to take ownership and possession
of such records within such thirty (30)-day period, the Party who possesses the
records may proceed with the disposition of such records. The Sellers and
Purchaser shall make such records available to the other as may be reasonably
required by such Party in connection with, among other things, any insurance
claims by or Proceedings or governmental investigations involving the Sellers or
Purchaser or any of their respective Affiliates or in order to enable the
Sellers or Purchaser to comply with their respective obligations under this
Agreement or any Transaction Document.
6.4 Cooperation. The Sellers, on the one hand, and Purchaser, on the other hand,
agree to cooperate fully with each other and to execute and deliver such further
documents, certificates, agreements and instruments and to take such other
actions as may be reasonably requested by the other Party or Parties to evidence
or reflect the Contemplated Transactions and to carry out the intent and
purposes of the Transaction Documents. If, following the Closing, the Parties
determine that any Purchased Interest was not owned by the Seller designated as
the owner thereof in this Agreement or any other Transaction Document but
instead was owned by another Party or any party to any other Transaction
Document, (a) this Agreement or such other Transaction Document shall be deemed
to effect the sale, assignment, transfer and conveyance thereof to Purchaser in
accordance with, and subject to the terms of, this Agreement without the payment
of any additional consideration by Purchaser and (b) CHC, such other Party or
such other party shall execute and deliver to Purchaser such other documents,
agreements and/or instruments to reflect such sale, assignment, transfer and
conveyance in accordance with, and subject to the terms of, this Agreement
without the payment of any additional consideration by Purchaser.
6.5 Expenses. Except as provided for in the Authorization Agreement, dated as of
July 4, 2009, between CHC and Island C-III Holdings Group LLC, as amended from
time to time, all costs and expenses incurred in connection with this Agreement
and the other

 

71



--------------------------------------------------------------------------------



 



Transaction Documents and the Contemplated Transactions shall be paid by the
Party incurring such expenses, except that all costs and expenses of the Sellers
shall be paid by CHC and no such cost or expense will be paid by any Acquired
Entity, any Fund Entity or any of their respective Subsidiaries.
6.6 Employee Matters and Employee Benefit Plans.
(a) No Employee Plan assets or liabilities will be transferred to Purchaser or
its Affiliates; rather, all such Employee Plan assets and liabilities shall be
retained by the Sellers and their Subsidiaries and ERISA Affiliates, other than
any Acquired Entity and any Fund Entity. The Sellers acknowledge and agree that
the Sellers and their Subsidiaries and ERISA Affiliates, other than any Acquired
Entity and any Fund Entity, shall be solely responsible for all liabilities
arising out of or related to any Employee Plans (including liabilities
attributable to periods prior to the Closing) and that Purchaser and its
Affiliates shall not be responsible for any liabilities arising out of or
relating to any Employee Plans (including liabilities attributable to periods
after the Closing).
(b) Prior to the date hereof, Purchaser or its Affiliates have made an offer of
employment, effective as of the Closing, to each of the employees of CHC, any
Acquired Entity, any Fund Entity and their respective Subsidiaries listed in
Schedule 6.6(b)(a) actively employed in the business of any Acquired Entity, any
Fund Entity or any of their respective Subsidiaries immediately prior to the
Closing (the “Business Employees”). The Business Employees who are actively
employed immediately prior to the Closing and that shall have affirmatively
accepted such offer of employment and shall have commenced working for Purchaser
or its Affiliates on the Closing are hereinafter referred to as the “Continuing
Employees”. From and after the Closing, Purchaser shall use commercially
reasonable efforts to ensure that Continuing Employees shall, to the extent
permitted under the terms of such plans and by applicable Law or provided by
Purchaser’s medical insurance policy, receive (i) full credit for all purposes
under any employee benefit plan (other than any severance payment plan)
maintained by Purchaser in which such Continuing Employees are eligible to
participate in, including for purposes of determining eligibility and vesting
levels, but not for the actual accrual of benefits, for their service prior to
the Closing with CHC, any Acquired Entity, any Fund Entity and their
Subsidiaries, (ii) full credit for deductibles and co-payments, annual limits
and lifetime limits under the welfare plans of Purchaser, in all cases to the
extent such Continuing Employees would have received such credit under a
corresponding Employee Plan (and in all cases except to the extent that such
credit would result in (A) the duplication of benefits and (B) service credit
under a newly established plan for which prior service is not taken into account
for employees of Purchaser generally), and (iii) all preexisting conditions,
limitations and waiting periods to which any such Continuing Employees are
subject shall be waived under the Welfare Plans of Purchaser. Except as
expressly provided in this Agreement, nothing in this Section 6.6 or elsewhere
in this Agreement will require Purchaser to provide any particular form of
employee benefit or to establish or maintain any particular type or form of
employee benefit plan, or preclude Purchaser from following the date hereof,
terminate the employment of any Continuing Employee.
(c) In accordance with the regular payroll schedule of CHC, any Acquired Entity,
any Fund Entity and their respective Subsidiaries, as applicable, CCG has paid
and will

 

72



--------------------------------------------------------------------------------



 



continue to pay, all compensation and benefits due to each employee and former
employee of such entity through the Closing.
(d) If any of the employees set forth on Section 6.6(d) of the Disclosure
Schedule accepts an offer of employment from Purchaser or its Affiliates and
such employment is terminated by Purchaser or its Affiliates without cause
during the six-month period following the Closing, then Purchaser or its
Affiliates, as the case may be, shall pay such employee any termination payment
owed to him or, if it fails to do so, reimburse CCG for any such payment that it
made to such employee consistent with a written agreement between CCG and such
employee entered into as of the Closing and disclosed to Purchaser.
(e) None of Purchaser, any Acquired Entity, any Fund Entity or any of their
respective Affiliates shall be liable for any severance or other obligations
with respect to any Business Employees that do not accept employment with
Purchaser pursuant to Section 6.6(a). Notwithstanding anything to the contrary
herein, a group health plan maintained by the Sellers shall make continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended available to all Business Employees that do not accept employment with
Purchaser pursuant to Section 6.6 (a) and who are eligible for such coverage.
(f) Purchaser or its Affiliates and the Sellers or their Affiliates shall take
all actions necessary to allow the Continuing Employees to make eligible
rollover distributions of their account balances (in cash and in loan notes, if
any, evidencing loans to such Continuing Employees as of the date of
distribution) under the savings plans of the Sellers or their Affiliates to a
savings plan maintained by Purchaser or its Affiliates as soon as practicable
following the Closing.
(g) The Sellers and their Affiliates, other than any Acquired Entity and any
Fund Entity, shall be responsible for all workers’ compensation claims by any
Business Employees arising out of any injuries and diseases incurred, sustained,
or resulting from work-related exposures or conditions prior to the Effective
Time (regardless of whether the claim related thereto is filed after the
Effective Time). Purchaser and its Affiliates shall be responsible for all
workers’ compensation claims by any of the Continuing Employees arising out of
any injuries and diseases incurred, sustained, or resulting from work-related
exposures or conditions on and after the Effective Time.
(h) Any liability under the WARN Act, or any similar state law with regard to
any employee of CHC, any Acquired Entity, any Fund Entity and their respective
Subsidiaries whose employment is terminated prior to the date hereof shall be
the responsibility of the Sellers. Notwithstanding anything in this Agreement to
the contrary, the Sellers shall indemnify Purchaser and its Affiliates against,
and hold Purchaser and its Affiliates harmless from, any and all damages arising
out of or otherwise in respect of any suit or claim of violation brought against
Purchaser under the WARN Act, or any comparable state law, where such suit or
claim is based solely upon actions taken by the Sellers or their Affiliates
prior to the date hereof with respect to any facility, site, operating unit or
Continuing Employee.
(i) Except for Section 6.6(d), no provision of this Section 6.6 shall create any
third party beneficiary or other rights in any employee or former employee
(including any

 

73



--------------------------------------------------------------------------------



 



beneficiary or dependent thereof) of CHC, any Acquired Entity, any Fund Entity
or their respective Subsidiaries in respect of continued employment (or resumed
employment) with Purchaser or any of its Affiliates, and no provision of this
Section 6.6 shall create any such rights in any such Persons in respect of any
benefits that may be provided, directly or indirectly, under any Employee Plan
or any plan of Purchaser, and nothing herein, whether express or implied, shall
be deemed to constitute an amendment or other modification under any Employee
Plan or any plan of Purchaser, or shall limit the right of Purchaser or its
Affiliates to amend, terminate or otherwise modify any of their Employee Plans
following the Closing. If (i) a party other than the Parties hereto makes a
claim or takes other action to enforce any provision in this Agreement as an
amendment to any plan of Purchaser, and (ii) such provision is deemed to be an
amendment to such plan of Purchaser even though not explicitly designated as
such in this Agreement, then, solely with respect to such plan of Purchaser,
such provision shall lapse retroactively and shall have no amendatory effect
with respect thereto.
6.7 Insurance Matters.
(a) Following the Closing, Purchaser shall, or shall cause any Acquired Entity,
any Fund Entity or any of their respective Subsidiaries (as applicable), to
pursue, at the request, on behalf and at the expense of the Sellers and their
respective Subsidiaries (other than any Acquired Entity, any Fund Entity and
their respective Subsidiaries), any claims made by the Sellers or their
respective Subsidiaries (other than any Acquired Entity, any Fund Entity and
their respective Subsidiaries) prior to the Closing under any such policies
retained by any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries following the Closing.
(b) From and after the Closing, each of Purchaser, CHC, each Acquired Entity and
each Fund Entity agrees that all rights of its officers and directors to
exculpation, advances of expenses and indemnification under any indemnification
arrangements contained in such entity’s trust agreement, certificate of
incorporation or organization, limited liability company operating agreement or
by-laws (“Indemnification Arrangements”) for acts or omissions occurring at or
prior to the Closing shall survive the Closing Date and shall continue in full
force and effect in accordance with their respective terms and that such rights
shall not be amended or otherwise modified in any manner that would adversely
affect the rights of the officers and directors, in each case with respect to
matters occurring on or prior to the Closing. CHC, each Acquired Entity and each
Fund Entity covenants and agrees that it shall not amend or modify after the
Closing any Indemnification Arrangements in a manner that would deprive CHC’s
officers and directors of (or adversely modify) their rights to exculpation,
advances of expenses and indemnification under any Indemnification Arrangements
with respect to matters prior to the time of any such amendment. From and after
the Closing, CHC shall maintain its policies insuring its directors and officers
in full force and effect through to the end of their respective terms and
continue to honor all obligations thereunder. The provisions of this
Section 6.7(b) are intended to be for the benefit of, and shall be enforceable
by, each of its directors and officers, his or her heirs and his or her
representatives and are in addition to, and not in substitution for, any other
rights to indemnification or contribution that any such person may have by
contract or otherwise.

 

74



--------------------------------------------------------------------------------



 



6.8 Use of Name.
(a) The Sellers hereby grant Purchaser the nonexclusive, royalty-free, worldwide
license to use, prior to the License Termination Date (i) the trademark or trade
name “Centerline,” and (ii) any portion of the “Centerline” trade name or marks
(collectively, the “Centerline Mark”).
(b) Not later than the close of business on the first Business Day after the
date that is one (1) year following the Closing (the “License Termination
Date”), Purchaser shall file, or shall cause to be filed, a certificate of
amendment to the certificate of incorporation or certificate of formation of
each of any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries to remove the Centerline Mark from the name of such entities.
6.9 Conversion of CSI. Prior to the Closing, CHC and CCG will take, and cause to
be taken, all action necessary to convert CSI from a Delaware corporation to a
Delaware limited liability company named Centerline Servicing LLC, pursuant to
Section 266 of the Delaware General Corporation Law and Section 18-214 of the
Delaware Limited Liability Company Act. On the Closing Date, immediately prior
to the Closing, CCG will be the sole member of New CSI.
6.10 Non-Competition by Purchaser.
(a) As additional consideration for the consummation of the Contemplated
Transactions, Purchaser agrees that after the Closing it shall not, and shall
cause its Controlled Affiliates not to, engage in any business that is
competitive with the businesses of CHC and its Subsidiaries (other than the
Acquired Entities, the Fund Entities and their respective Subsidiaries), as and
to the extent such businesses are conducted immediately after the Closing and
subject to the terms and conditions contained in this Section 6.10 (the
“Purchaser Non-Compete”).
(b) Subject to the remaining provisions of this Section 6.10, the Purchaser
Non-Compete shall apply during the period (the “Purchaser Non-Compete Period”)
commencing on the Closing Date and ending on the date that is one (1) year
following the later of (i) the termination by CHC (or its Controlled Affiliate)
of all subservicing agreements relating to CHC’s agency business to which
Purchaser (or a Controlled Affiliate of Purchaser) is a party (each, an “Agency
Subservicing Agreement”), and (ii) the termination of the Management Agreement.
(c) Notwithstanding Section 6.10(b), the Purchaser Non-Compete Period shall
immediately terminate: (i) upon the effective date of any termination of an
Agency Subservicing Agreement by CHC (or its Controlled Affiliate) without
cause, but only with respect to such terminated Agency Subservicing Agreement;
(ii) upon the effective date of any termination of the Management Agreement by
CHC pursuant to section 12(a)(iv) thereof (Violation of Fiduciary Duties) if the
determination of the Board of Trustees of CHC required under section 12(a)(iv)
of the Management Agreement shall have been made by a majority of the
independent members of the Board of Trustees of CHC; (iii) upon the effective
date of any termination of the Management Agreement by the Manager pursuant to
section 12(e) thereof (Investment

 

75



--------------------------------------------------------------------------------



 



Company); or (iv) 30 days following the date of notice of termination of the
Management Agreement given by CHC pursuant to section 12(b) (No Reason) or
section 12(c) thereof (Company Change of Control) or 30 days following the date
of notice of termination of the Management Agreement given by the Manager
pursuant to section 12(f) (Good Reason) or section 12(g) thereof (Company Change
of Control), in each case, if the Manager has not received the Termination Fee
(as defined in the Management Agreement) and such other amounts payable to the
Manager through the date of termination of the Management Agreement.
(d) Neither Purchaser nor any of its Controlled Affiliates shall, at any time
during the Purchaser Non-Compete Period while an Agency Subservicing Agreement
is in effect, approach, make an offer to or otherwise solicit the business of
any borrower under any loan that is being sub-serviced pursuant to such Agency
Subservicing Agreement with respect to the refinancing of such loan at any time
prior to the date that is six (6) months before the stated maturity date of such
loan; provided, however, that there shall be no such restriction with respect to
any such loan that is (i) on a “watchlist”, provided that CHC and/or its
applicable Subsidiary has given prior written consent, which shall not be
unreasonably withheld, conditioned or delayed, (ii) in special servicing or
(iii) in respect of which the borrower thereunder is at the time in question
generally soliciting financing proposals from third party non-agency lenders.
(e) Notwithstanding Sections 6.10(a) and 6.10(b), the Purchaser Non-Compete
immediately shall cease to apply with respect to the business of originating
mortgage loans as an agent for any particular lending program of any agency
lender (such as the Federal National Mortgage Association, Freddie Mac and
similar government-sponsored entities and government agencies) covered by the
Purchaser Non-Compete from and after the time that CHC (and its Subsidiaries)
cease to participate in such lending program for any reason.
(f) For the avoidance of doubt, the Purchaser Non-Compete shall not prohibit
Purchaser or any of its Controlled Affiliates from any of the following:
(i) engaging in any business conducted as of the time of the Closing by
Purchaser or its Affiliates that it Controls immediately after the Closing,
including primary and special servicing of real estate loans (including
servicing of agency and affordable housing loans and bonds) and commercial real
estate debt investment and fund sponsorship and management; (ii) non-agency debt
origination; or (iii) the ownership by Purchaser and its Affiliates that it
Controls immediately after the Closing, collectively, of less than 5.0% of any
class of any publicly-traded security of any Person engaged in any business
otherwise subject to the Purchaser Non-Compete.
6.11 Non-Competition by CHC and the Other Sellers.
(a) As additional consideration for the consummation of the Contemplated
Transactions, each of CHC and each Other Seller agrees that it shall not, and
shall cause its respective Affiliates that it Controls immediately after the
Closing not to, engage in any business that is competitive with the businesses
of Purchaser or its Affiliates that it Controls immediately after the Closing
(including any Fund Entity, any Acquired Entity or any of its respective
Subsidiaries), as and to the extent such businesses are conducted at the time of
the Closing and subject to the terms and conditions contained in this
Section 6.11 (the “Seller Non-Compete”).

 

76



--------------------------------------------------------------------------------



 



(b) Subject to Section 6.11(c), the Seller Non-Compete shall apply during the
period (the “Seller Non-Compete Period”) commencing on the Closing Date and
ending on the earlier of (i) termination of the Management Agreement by CHC
pursuant to sections 12(a)(i) through 12(a)(ix) thereof, (ii) termination of any
Agency Subservicing Agreement by CHC (or its Controlled Affiliate) for cause or
(iii) the date that is one (1) year following the later of (A) termination of
any Agency Subservicing Agreement by CHC (or its Controlled Affiliate) without
cause or (B) termination of the Management Agreement for any reason other than
pursuant to sections 12(a)(i) through 12(a)(ix) thereof.
(c) For the avoidance of doubt, the Seller Non-Compete shall not prohibit CHC or
its Controlled Affiliates from any of the following: (i) engaging in any
business conducted as of the Closing by CHC or its Affiliates that it Controls
immediately after the Closing, including low income housing tax credit equity
syndication and agency mortgage loan origination in the United States;
(ii) servicing of agency loans originated by CHC or its Affiliates that it
Controls immediately after the Closing, except this shall not include servicing
of agency loans that are subject to a subservicing arrangement under an Agency
Subservicing Agreement; or (iii) the ownership by CHC, the Other Sellers and
their Affiliates that they Control immediately after the Closing, collectively,
of less than 5.0% of any class of any publicly-traded security of any Person
engaged in any business otherwise subject to the Seller Non-Compete.
6.12 Increase in Authorized Common Shares of CHC. As soon as practicable after
the Closing, CHC will seek approval of its shareholders to increase the number
of authorized shares of CHC to not less than 800,000,000 shares to permit the
conversion of the outstanding Special Series A shares of CHC into common shares
of CHC as provided in the Certificate of Designation of Special Series A shares.
Purchaser shall vote (or cause to be voted) all CHC New Shares or any other
voting shares of beneficial interest in CHC it beneficially owns or over which
it has voting control in favor of the foregoing proposal to increase the number
of authorized shares of CHC that is submitted for shareholder approval by the
Company at any meeting of shareholders, or at any adjournment or postponement
thereof, and with respect to any consent in lieu of such meeting.
6.13 Reorganization of AMAC. Following the Closing, CHC shall continue to act as
manager of AMAC, waiving any fee, and (without any out-of-pocket cost or expense
to Purchaser) shall use its commercially reasonable efforts to cause AMAC to
pursue a reorganization as soon as reasonably practicable on substantially the
terms of the Taberna Exchange and Discharge Proposal. CHC shall not modify,
amend or supplement the terms of the Taberna Exchange and Discharge Proposal
without the prior written consent of Purchaser. CHC shall keep Purchaser
apprised of the status of the reorganization of AMAC and shall provide Purchaser
with any information relating thereto that Purchaser reasonably requests from
time to time. CHC and its Subsidiaries shall not cause or permit AMAC to make
any payments or other distributions to CHC or any of CHC’s Subsidiaries. Through
the effective date of the plan of reorganization of AMAC, CHC shall cause AMAC
to maintain its books and records in the Ordinary Course of Business.
6.14 Certificated CMBS/CDO Bonds. No later than one Business Day following the
Closing Date, the Sellers shall deliver to Purchaser (or its Affiliates)
original certificates representing the certificated Fund I Bonds, ARCAP 2004
Re-Remic Bonds, ARCAP 2005 Re-

 

77



--------------------------------------------------------------------------------



 



Remic Bonds and Centerline REIT Bonds, each of which are set forth on
Schedule 6.14, together with duly executed, signature guaranteed irrevocable
bond powers.
6.15 Observer Rights. From the Effective Time until the termination of the
Management Agreement in accordance with its terms, Purchaser shall have the
right to designate a non-voting observer (the “Observer”) to attend each meeting
of CHC’s Board of Trustees (and any committee thereof) held after the Effective
Time, whether such meeting is conducted in person or by teleconference. The
Observer shall have the right to present matters for consideration by CHC’s
Board of Trustees (or any committee thereof) and to speak on matters presented
by others at such meetings of CHC’s Board of Trustees (or any committee
thereof). Subject to the confidentiality provisions of this Section 6.15 and any
applicable related person, recusal or similar policy or practice of CHC, CHC
shall cause the Observer to be provided with all communications and materials
that are provided by CHC or its consultants to the members of the Board of
Trustees (or any committee thereof) generally, at the same time and in the same
manner that such communications and materials are provided to such members,
including all notices, board packages, reports, presentations, minutes and
consents. Promptly following the Effective Time, CHC shall add the Observer as
an additional named insured under its directors and officers’ liability
insurance policy and provide evidence thereof to Purchaser. Purchaser shall keep
(and shall cause the Observer to keep) confidential any and all information
obtained in connection with the exercise of the rights under this Section 6.15
and shall not disclose any such information (or use the same except for purposes
reasonably related to Purchaser’s interest as a shareholder of CHC) to
unaffiliated third parties, except: (a) with the prior written consent of CHC’s
Board of Trustees; (b) to the legal counsel, accountants and other professional
advisors of CHC or the Purchaser on a need to know basis; (c) to Governmental
Authorities having jurisdiction over the Observer or Purchaser, CHC or any of
their respective Subsidiaries; (d) as required by Law or legal process to which
Purchaser, the Observer or any Person to whom disclosure is permitted hereunder
is a party; provided, however, that if Purchaser and/or the Observer is required
to disclose such information pursuant to clause (c) or clause (d), Purchaser
and/or the Observer shall promptly notify CHC so that it may seek a protective
order or other appropriate remedy; and further provided, that in the absence of
a protective order or other remedy, if Purchaser and/or the Observer is
compelled to disclose such information, then Purchaser and/or the Observer may
disclose such portion of the information that Purchaser and/or the Observer is
legally required to disclose; or (e) to the extent such information is otherwise
publicly available through the actions of a Person other than Purchaser or the
Observer not resulting from the violation by Purchaser or the Observer of this
Section 6.15 or, to the Knowledge of Purchaser or the Observer, a violation of a
legal or contractual obligation to CHC that would prohibit the disclosure of
such information.
6.16 Certain Payments. Purchaser shall make the payments described in Section
2.4 when such amounts become due and payable.
6.17 Investigation of Certain Matters. CHC, acting under the supervision of the
independent members of its Board of Trustees, shall diligently pursue the
investigation of the matters described on Schedule 6.17 and Section 4.15 of the
Disclosure Schedule, and shall retain independent legal counsel in connection
therewith.

 

78



--------------------------------------------------------------------------------



 



ARTICLE 7
CERTAIN TAX MATTERS
7.1 Tax Returns. Except as otherwise provided in Article 9:
(a) The Sellers shall prepare and file or cause to be prepared and filed when
due all Tax Returns that are required to be filed by or with respect to each of
CHC, any Acquired Entity, any Fund Entity and their respective Subsidiaries on
or before the Closing, and the Sellers shall remit or cause to be remitted all
Taxes shown due on such Tax Returns.
(b) Except as provided in Section 7.1(c), Purchaser shall prepare and file or
cause to be prepared and filed when due all Tax Returns that are required to be
filed by or with respect to each of any Acquired Entity, any Fund Entity and
their respective Subsidiaries after the Closing, and Purchaser shall remit or
cause to be remitted any Taxes due in respect of such Tax Returns. Prior to
Purchaser filing, or causing to be filed any Tax Return of any Acquired Entity,
any Fund Entity, or their respective Subsidiaries for (A) a Pre-Closing Tax
Period or (B) a Straddle Period, Purchaser shall provide to CHC, at least
30 days prior to the filing deadline for such Tax Return (taking into account
any applicable extensions), a draft of such Tax Return. Within twenty (20) days
of delivery to CHC of any such draft Tax Return, CHC shall inform Purchaser of
any objections CHC has to such draft Tax Return, and if CHC has no such
objections, then Purchaser shall cause to be timely filed such Tax Return
completed on the basis of the draft provided to CHC. If within twenty (20) days
of delivery to CHC of any such draft Tax Return, CHC informs Purchaser of CHC’s
objection(s) to such draft Tax Return, then CHC and Purchaser shall negotiate in
good faith to resolve such objection(s). If CHC and Purchaser are able to
resolve such objection(s) prior to the filing deadline for such Tax Return
(taking into account any applicable extensions), then Purchaser shall cause to
be timely filed such Tax Return on the basis agreed upon by CHC and Purchaser.
If despite such good faith efforts, CHC and Purchaser are unable to resolve such
objection(s) within such period of time, then the matter shall be submitted to
an independent accounting firm acceptable to CHC and Purchaser for review and
resolution by such accounting firm, which review and resolution shall (i) occur
no later than five (5) days prior to the filing deadline of such Tax Return
(taking into account any applicable extensions), and (ii) be limited to the
basis of CHC’s objection(s); and, thereafter, Purchaser shall cause to be timely
filed such Tax Return on the basis of the draft provided to CHC, as modified to
reflect such accounting firm’s resolution of CHC’s objection(s) thereto. The
fees and expenses of the independent accounting firm shall be paid one-half by
the Sellers and one-half by Purchaser. The Sellers shall pay to Purchaser the
Sellers’ portion of the Taxes due with respect to any Tax Return referred to in
this Section 7.1(b) the amount of Taxes allocable the Pre-Closing Tax Period,
including the portion of any Straddle Period ending on the Closing determined
pursuant to the last two sentences of Section 7.3 no later than three (3) days
prior to the due date of such payment, provided, that the Sellers shall not be
responsible for, and shall not be required to pay, any Taxes to the extent that
such Taxes do not exceed the accrued liability for Taxes taken into account in
determining the Final Closing Net Working Capital Amount under Section 2.4. In
the case of a Tax Return filed pursuant to an extension, appropriate adjustments
will be made between the Sellers and Purchaser if, at the time the Tax Return is
actually filed, the Taxes due and attributable to a Pre-Closing Tax Period,
including the

 

79



--------------------------------------------------------------------------------



 



portion of any Straddle Period ending on the Closing, with respect to such Tax
Return are more or less than the amount, if any, previously paid by the Sellers.
(c) In the case of any Tax Returns with respect to periods for which an
Affiliated Group Tax Return of the Sellers (or any Subsidiary of any Seller
other than any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries will include any of CHC, any Acquired Entity, any Fund Entity or
any of their respective Subsidiaries, CHC shall prepare and file or cause to be
prepared and filed the Tax Returns for the Affiliated Group that included such
entities for any Pre-Closing Tax Period or Straddle Period. Any such Tax Return
shall be prepared in a manner consistent with the past practices with respect to
any of CHC, any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries included therein, except as otherwise required by a change in
applicable Law or this Agreement. At least 30 days prior to filing, CHC shall
provide Purchaser with a copy of the portion of such Tax Returns that relate to
CHC, any Acquired Entity, any Fund Entity or any of their respective
Subsidiaries. Within twenty (20) days of delivery to Purchaser of the portions
of any such draft Tax Returns, the Company shall inform CHC of any objections
Purchaser has to the portion of such draft Tax Return, and if Purchaser has no
such objections, then CHC shall cause to be timely filed such Affiliated Group
Tax Return completed on the basis of the draft provided to Purchaser. If within
twenty (20) days of delivery to Purchaser of any such portion of any such draft
Tax Return, Purchaser informs CHC of Purchaser’s objection(s) to such portion of
such draft Tax Return, then CHC and Purchaser shall negotiate in good faith to
resolve such objection(s). If CHC and Purchaser are able to resolve such
objection(s) prior to the filing deadline for such Tax Return (taking into
account any applicable extensions), then CHC shall cause to be timely filed such
Tax Return on the basis agreed upon by CHC and Purchaser. If despite such good
faith efforts, CHC and Purchaser are unable to resolve such objection(s) within
such period of time, then the matter shall be submitted to an independent
accounting firm acceptable to CHC and Purchaser for review and resolution by
such accounting firm, which review and resolution shall (i) occur no later than
five (5) days prior to the filing deadline of such Tax Return (taking into
account any applicable extensions) and (ii) be limited to the basis of the
Company’s objection(s); and, thereafter, CHC shall cause to be timely filed such
Tax Return on the basis of the draft provided to Purchaser, as modified to
reflect such accounting firm’s resolution of Purchaser’s objection(s) thereto.
The fees and expenses of the independent accounting firm shall be paid one-half
by the Sellers and one-half by Purchaser. Purchaser shall provide CHC with any
powers of attorney necessary in connection with the discharge by the Sellers of
their obligations pursuant to this Section 7.1(c).
7.2 Transfer Taxes. The Sellers, on the one hand, and Purchaser, on the other
hand, each agree to pay on a timely basis fifty percent (50%) of all applicable
Transfer Taxes and all out-of-pocket expenses incurred in connection with the
filing of all necessary Tax Returns and other documentation with respect to all
such Transfer Taxes. The Sellers shall prepare, execute and file all Tax
Returns, questionnaires, applications or other documents with respect to any
Transfer Taxes in connection with the Contemplated Transactions. The Sellers
shall provide Purchaser with a copy of such Tax Returns no later than ten
(10) Business Days prior to the date of filing. Upon approval, Purchaser shall
submit Purchaser’s portion of the Transfer Taxes, along with an executed Tax
Return with respect to the Transfer Taxes, as applicable, to the Sellers within
ten (10) Business Days of receipt. The Sellers and Purchaser shall jointly
participate in the defense and settlement of any audit of, dispute with taxing
authorities

 

80



--------------------------------------------------------------------------------



 



regarding, and any judicial or administrative proceeding relating to the
liability for Transfer Taxes incurred in connection with this Agreement;
provided, however, that neither the Sellers nor Purchaser shall settle any such
audit, examination or proceeding without the prior written consent of the other
party, which consent shall not be unreasonably withheld. Each of the Sellers and
Purchaser shall bear its own costs in participating in any such audit,
examination or proceeding.
7.3 Allocation of Taxes. Purchaser and the Sellers shall, to the extent
permitted by applicable Law (or to the extent applicable Law does not so
require), elect with the relevant Taxing Authority to treat for all purposes the
Closing Date as the last day of a taxable period of each of CHC, any Acquired
Entity, any Fund Entity and their respective Subsidiaries (including any such
entity that is treated as a partnership for U.S. federal income tax purposes).
If applicable Law does not require or permit the Parties to close any federal
state, local or foreign Tax period of each of CHC, any Acquired Entity, any Fund
Entity and their respective Subsidiaries as of the Closing Date, or for any
other taxable period of such entity that includes, but does not end on, the
Closing Date (any of the foregoing, a “Straddle Period”), the allocation of
Taxes as between the portion of such Straddle Period ending on and including the
Closing Date and the portion of such Straddle Period beginning after the Closing
Date shall be made as follows: (i) in the case of Taxes based upon income, gross
receipts (such as sales Taxes) or specific transactions involving Taxes other
than Taxes based upon income or gross receipts, the amount of Taxes attributable
to any Straddle Period shall be determined by closing the books of such Acquired
Entity as of the close of business on the Closing Date and by treating the
portion of such Straddle Period ending on and including the Closing Date and the
portion beginning after the Closing Date as, respectively, separate taxable
years (provided that any exemptions, allowances or deductions that are
calculated on an annual basis (including but not limited to depreciation and
amortization deductions) shall be allocated between the period ending on the
Closing Date and the period ending after the Closing Date in proportion to the
number of days in each such period); and (ii) in the case of Taxes that are
determined on a basis other than income, gross receipts or specific
transactions, the amount of Taxes shall be allocable to the portion of the
Straddle Period ending on and including the Closing Date and the portion of the
Straddle Period beginning after the Closing Date based on a pro ration of days
in such Straddle Period.
7.4 Cooperation on Tax Matters. Purchaser and the Sellers shall cooperate fully,
as and to the extent reasonably requested by each other, in connection with the
filing of Tax Returns and any audit, inquiry, litigation or other proceeding
with respect to Taxes. Such cooperation shall include the retention and (upon
the other Party’s request) the provision of records and information which are
reasonably relevant to any such audit, inquiry, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
7.5 Tax Proceedings. Notwithstanding anything to the contrary contained herein,
Purchaser shall have the sole right to control any audit or examination by any
Taxing Authority, initiate any claim for refund, and contest, resolve and defend
against any assessment for additional Taxes, notice of Tax deficiency or other
adjustment of Taxes (a “Tax Proceeding”) of, or relating to, the income, assets
or operations of any of any Acquired Entity, any Fund Entity and their
respective Subsidiaries.

 

81



--------------------------------------------------------------------------------



 



7.6 Tax Sharing Agreements. Prior to the Closing, the Sellers shall cancel or
cause to be cancelled any Tax Sharing Agreements to which any of CHC, any
Acquired Entity, any Fund Entity or their respective Subsidiaries is a party,
and if pursuant to any such Tax Sharing Agreement, if any of any Acquired
Entity, any Fund Entity or their respective Subsidiaries is required to make any
payment thereunder after the Closing in respect of any Taxes described in
Section 7.1, then prior to such payment.
ARTICLE 8
SURVIVAL; INDEMNIFICATION
8.1 Survival Limitation. All of the representations and warranties contained in
this Agreement shall survive the Closing until the date that is eighteen
(18) months following the Closing; provided, however, that (x) all the
representations and warranties contained in Sections 3.8 and 4.7 (Taxes) and
3.14 and 4.13 (Employee Matters and Benefits Plans) shall survive the Closing
until the date that is thirty (30) days after the expiration of the applicable
statute of limitations period (taking into account any waiver, extension or
tolling thereof), (y) the representations and warranties contained in
Sections 3.1(a)(i), 3.1(a)(ii), 4.1(a)(i) and 4.1(a)(ii) (No Conflict;
Governmental Authorization), 3.3 and 4.3 (Authority; Binding Effect), 3.4 and
4.4 (Capitalization), 3.19 and 4.16 (Finders Fee) and 4.25(e) (Contracts; No
Default) (collectively, the “Sellers’ Excluded Representations”) shall survive
indefinitely and (z) the representations and warranties contained in
Sections 5.1(a)(i) and 5.1(a)(ii) (No Conflict; Required Filings), 5.3
(Authority) and 5.5 (Finders Fee) shall survive indefinitely and the
representations and warranties contained in Section 5.6 (Investment Intent)
shall survive the Closing until the date that is six (6) months following the
Closing (collectively, the “Purchaser’s Excluded Representations”); and further
provided, that if, at any time prior to such expiration of the representations
and warranties, any indemnified Party delivers to any indemnifying Party a
written notice alleging the existence of an inaccuracy in or a breach of any of
the representations and warranties made by any indemnifying Party and asserting
a Claim for recovery under Section 8.2 or 8.3 based on such alleged inaccuracy
or breach, then the representation or warranty underlying the Claim asserted in
such notice shall continue to survive (solely with respect to the alleged
inaccuracy or breach and to no other fact, event, occurrence, circumstance or
condition) until such time as such Claim is fully and finally resolved. The
covenants, agreements and obligations of the Parties contained in this Agreement
shall survive the Closing.
8.2 Indemnification by Sellers. The Sellers, jointly and severally, shall
indemnify, defend and hold harmless each Purchaser Indemnitee from and against,
and shall compensate, reimburse and pay for, any Damages as and when incurred or
Taxes owed that are directly or indirectly suffered or incurred by any Purchaser
Indemnitee or to which any Purchaser Indemnitee may otherwise become subject
(regardless of whether or not such Damages relate to any Third Party Claim) and
arise out of, are caused by, or result from:
(a) any inaccuracy in, or breach of, any representation or warranty of any
Seller set forth in this Agreement or any Transaction Document, including
Article 3 and Article 4;

 

82



--------------------------------------------------------------------------------



 



(b) any material breach of any covenant or obligation of any of the Sellers set
forth in this Agreement or any Transaction Document (other than any material
breach of any covenant or obligation of the Sellers that is caused by Island
Manager acting in such capacity under the Management Agreement (it being
understood and agreed that Island Manager’s actions under the Management
Agreement with respect to this Agreement, the other Transaction Documents and
the Contemplated Transactions are subject to the supervision and control of
CHC’s Board of Trustees));
(c) the ownership, management or operation of any Acquired Entity, including,
for the avoidance of doubt, the CSI Interests and the CUCA Interests, any Fund
Entity or any of their respective Subsidiaries and the respective assets of each
of the foregoing or any other Purchased Interests at or prior to the Closing
(whether or not disclosed in any Disclosure Schedule);
(d) any liabilities that CHC should have taken into account and set forth on the
New CSI Closing Balance Sheet and the CUCA Closing Balance Sheet;
(e) any amount that should have been included in the Assumed Bonuses or the
Assumed Benefits, and which is due and payable by Purchaser;
(f) any claims by any Continuing Employees or current or former officers,
directors or employees of the Acquired Entities or their respective Subsidiaries
relating to matters arising on or prior to the Closing (whether or not disclosed
in the Disclosure Schedules);
(g) any liability of an ERISA Affiliate of a Fund Entity arising under, or with
respect to, a Pension Plan, Welfare Plan or Multiemployer Plan; and
(h) any of the matters set forth on Schedule 6.17, on Section 4.15 of the
Disclosure Schedule or in the Escrow Letter.
Without limiting the foregoing, for example, if a Fund Entity (such as HY II or
DIV II) suffered Damages on or prior to the Closing relating to matters
occurring on or prior to the Closing, then the Fund Entity and its stockholders,
members and equity owners shall be entitled to indemnity from the Sellers under
this Section 8.2(h) even though Purchaser and the Fund Entity had Knowledge of
the liability and even if none of the Parties knew the extent or amount of such
liability. Thus, assuming the indemnity arises under Section 8.2(h) and the
Damages to the Fund Entity and/or its stockholders, members and equity owners
are equal to $15,000,000, the Sellers shall instruct the Escrow Agent to pay the
Escrow Property to the Fund Entity and/or its stockholders, members and equity
owners, as applicable, in accordance with the Escrow Letter and (if the Escrow
Property is insufficient to pay the Damages in full) the Sellers shall be liable
for the remainder of such Damages, and no part of the $15,000,000 shall be
subject to the limitations set forth in Section 8.4(a) and no portion of the
$15,000,000 shall reduce the amount of the Cap regarding other indemnification
by the Sellers.
On any claim under this Section 8.2(h), the Purchaser Indemnitees shall be
entitled to the full amount of the Damages from the Sellers, and the Sellers
shall not have the right to seek any

 

83



--------------------------------------------------------------------------------



 



amount of such Damages from any other Purchaser Indemnitee even if such other
Purchaser Indemnitee could have been liable to the Seller or to the indemnified
Purchaser Indemnitee.
8.3 Indemnification by Purchaser. Purchaser shall indemnify, defend and hold
harmless each Seller Indemnitee from and against, and shall compensate,
reimburse and pay for, any Damages that are directly or indirectly suffered or
incurred by any Seller Indemnitee or to which any Seller Indemnitee may
otherwise become subject (regardless of whether or not such Damages relate to
any Third Party Claim) and arise out of, are caused by, or result from:
(a) any inaccuracy in, or breach of, any representation or warranty set forth in
this Agreement or any Transaction Document, including Article 5;
(b) any material breach of any covenant or obligation, including the covenants
and obligations contained in Section 6.6(d), of Purchaser; and
(c) the ownership, management or operation of any Acquired Entity, any Fund
Entity or any of their respective Subsidiaries and the respective assets of each
of the foregoing or any other Purchased Interests or the CHC New Shares after
the Closing.
8.4 Limitations.
(a) The Sellers shall have no liability (for indemnification or otherwise) under
this Agreement to any of the Purchaser Indemnitees unless the aggregate amount
of all Damages incurred by the Purchaser Indemnitees exceeds $500,000 and the
Sellers shall be liable only to the extent such Damages exceed the initial
$500,000; provided, however, that the foregoing limitation shall not apply to
indemnification obligations arising out of or resulting from (i) a breach of any
of the Sellers’ Excluded Representations, or (ii) any Claim made against the
Sellers pursuant to Section 8.2(b), 8.2(d), 8.2(f), 8.2(f), 8.2(g) or 8.2(h).
The Sellers shall not be liable to the Purchaser Indemnitees for any Damages
which are otherwise indemnifiable hereunder in an amount that exceeds
$30,000,000 (the “Cap”); provided, however, that the foregoing limitation shall
not apply to indemnification obligations arising out of or resulting from (i) a
breach of any of the Sellers’ Excluded Representations, and (ii) any Claim made
against the Sellers pursuant to Section 8.2(b), 8.2(d), 8.2(f), 8.2(f), 8.2(g)
or 8.2(h); and, provided further, however, that any recovery pursuant to
Section 8.2(h) shall not be counted against the Cap. As an example of the last
proviso in the immediately preceding sentence, if a recovery under
Section 8.2(h) is $10,000,000 and if there has been no other recovery under any
other provision of Section 8.2, then the Cap would remain at $30,000,000 for all
future matters. The foregoing limitations in this Section 8.4(a) shall not apply
to any claim arising from the fraud, willful or criminal misconduct of any
indemnifying Party. For the avoidance of doubt, the limitations in this
Section 8.4(a) shall not apply to claims arising out of, caused by, or resulting
from agreements entered into at the Closing between or among the Parties that
relate to ongoing business relationships among the Parties. Notwithstanding
anything to the contrary contained herein, except as set forth in the
immediately preceding sentence, the maximum liability of the Sellers to
Purchaser Indemnitees for any and all Damages that are otherwise indemnifiable
hereunder shall be equal to an amount not to exceed one hundred percent (100%)
of the Purchase Price.

 

84



--------------------------------------------------------------------------------



 



(b) Purchaser shall have no liability (for indemnification or otherwise) under
this Agreement to any of the Seller Indemnitees unless the aggregate amount of
all Damages incurred by the Seller Indemnitees exceeds $500,000 and Purchaser
shall be liable only to the extent such Damages exceed the initial $500,000;
provided, however, that the foregoing limitation shall not apply to
indemnification obligations arising out of or resulting from (i) a breach of any
of the Purchaser’s Excluded Representations, or (ii) any Claim made against
Purchaser pursuant to Section 8.3(b). Purchaser shall not be liable to the
Seller Indemnitees for any Damages which are otherwise indemnifiable hereunder
in an amount that exceeds one hundred percent (100%) of the Purchase Price. The
foregoing limitations in this Section 8.4(b) shall not apply to any claim
arising from the fraud, willful or criminal misconduct of any indemnifying
Party. For the avoidance of doubt, the limitations in this Section 8.4(b) shall
not apply to claims arising out of, caused by, or resulting from agreements
entered into at the Closing between or among the Parties that relate to ongoing
business relationships among the Parties.
(c) Except with respect to the matters set forth in Sections 8.2(c) and 8.2(h),
the Parties agree that no inaccuracy in, or breach of, any representation or
warranty of any Seller set forth in this Agreement or any Transaction Document
shall be a matter which shall be the subject of indemnification for any purpose,
and no Purchaser Indemnitee shall have any Claim or recourse against any Seller
with respect to any such inaccuracy or breach, in each case if Purchaser had
Knowledge (i.e., as set forth in clause (C) of the definition of Knowledge)
prior to the Closing of any such inaccuracy or breach.
(d) Except for actions grounded in fraud, willful or criminal misconduct, from
and after the Closing, the indemnities provided in this Article 8 shall
constitute the sole and exclusive remedy of any indemnified Party for Damages
arising out of, resulting from or incurred in connection with any Claims related
to this Agreement or arising out of the transactions contemplated hereby;
provided, however, that this exclusive remedy for Damages does not preclude any
Party from bringing an action for specific performance or other equitable remedy
to require any Party to perform its obligations under this Agreement or any
other Transaction Document.
8.5 Defense of Third Party Claims.
(a) Promptly following receipt by an indemnified Party of notice of a Third
Party Claim with respect to which such indemnified Party may be entitled to
indemnification pursuant hereto, such indemnified Party shall provide written
notice thereof to the Party obligated to indemnify under this Agreement;
provided, however, that the failure to so notify the indemnifying Party shall
not relieve the indemnifying Party from liability hereunder with respect to such
Third Party Claim, except to the extent that the indemnifying Party is
materially prejudiced thereby, and in any event, only to the extent of such
prejudice. The indemnifying Party shall have the right, upon written notice
delivered to the indemnified Party within twenty (20) days thereafter, to assume
the defense of such Third Party Claim. In the event, however, that the
indemnifying Party declines or fails to assume the defense of the Third Party
Claim within such twenty (20)-day period, then the indemnified Party shall
assume the defense of such Third Party Claim. With respect to any Third Party
Claim, the indemnified Party or the indemnifying Party, whichever is not
assuming the defense thereof, shall have the right to

 

85



--------------------------------------------------------------------------------



 



participate in such defense and to retain its own counsel at such Party’s own
expense; provided, however, that if the indemnifying Party assumes the defense
of such Third Party Claim, the indemnified Party shall be entitled to
participate in such defense and to retain its own counsel at the indemnifying
Party’s expense if (i) requested by the indemnifying Party to employ such
counsel, (ii) in the opinion of counsel to the indemnified Party (which counsel
shall be reasonably satisfactory to the indemnifying Party) the indemnified
Party has potential defenses or counter-claims available to it that are
inconsistent with or in addition to those available to the indemnifying Party or
(iii) the indemnified Party determines in good faith that there is a reasonable
probability that a Third Party Claims may adversely affect it other than as a
result of monetary damages for which it would be entitled to indemnification
under this Article VIII. In such circumstances, the indemnifying Party shall
reimburse the indemnified Party for all reasonable fees and expenses of a single
counsel (plus all reasonable fees and expenses of a single local counsel)
associated with such defense. The indemnifying Party or the indemnified Party
(as the case may be) shall at all times use commercially reasonable efforts to
keep the other Party reasonably apprised of the status of the defense of any
matter the defense of which it is maintaining. Each of the indemnifying Parties
and the indemnified Parties shall reasonably cooperate with each other with
respect to the defense of any such matter. In the event of a conflict between
this Section 8.5 and Section 7.5, the provisions of Section 7.5 shall control.
(b) No indemnified Party may settle or compromise any Third Party Claim or
consent to the entry of any judgment with respect to which indemnification is
being sought hereunder without the prior written consent of the indemnifying
Party (which may not be unreasonably withheld or delayed), unless such
settlement, compromise or consent includes an unconditional release of each
indemnifying Party from all liability arising out of or resulting from such
Third Party Claim. No indemnifying Party may settle or compromise any Third
Party Claim or consent to the entry of any judgment with respect to which
indemnification is being sought hereunder without the prior written consent of
the indemnified Party (which may not be unreasonably withheld or delayed) unless
such settlement, compromise or consent (x) includes an unconditional release of
each indemnified Party from all liability arising out of, or related to, such
Third Party Claim and (y) and (ii) does not include a statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
indemnified Party
8.6 Direct Claims. In the event an indemnified Party asserts a Claim with
respect to any matter not involving a Third Party Claim, such indemnified Party
shall promptly provide written notice of such Claim to the appropriate
indemnifying Party (a “Notice of Claim”) specifying in reasonable detail the
basis for such Claim; provided, however, that the failure to so notify the
indemnifying Party shall not relieve the indemnifying Party from liability
hereunder with respect to such Claim, except to the extent that the indemnifying
Party is materially prejudiced thereby. The indemnifying Party may, within
twenty (20) days following its receipt of a Notice of Claim, object to a claim
specified in such notice by delivering a written notice (a “Dispute Notice”)
specifying in reasonable detail the basis for such objection. If the
indemnifying Party has timely delivered a Dispute Notice, then the indemnifying
Party and the indemnified Party shall, during a period of thirty (30) days from
the indemnified Party’s receipt of such Dispute Notice, negotiate in good faith
to resolve such dispute and, if not resolved through negotiations, such dispute
shall be resolved according to the provisions set forth in Section 9.8. If the
indemnifying Party fails to timely deliver a Dispute Notice to the indemnified

 

86



--------------------------------------------------------------------------------



 



Party, then the amount specified by the indemnified Party in such Notice of
Claim shall be conclusively deemed a liability of the indemnifying Party under
this Article 8.
8.7 Tax Treatment. The Parties shall report any indemnification payment made
pursuant to this Article 8 as a purchase price adjustment unless otherwise
required by applicable Law.
8.8 No Contribution. In no event shall any Seller or Seller Indemnitee have any
right to contribution from, or any other right against, any Acquired Entity, any
Fund Entity, any of their respective Subsidiaries, or any of their shareholders,
officers, directors, employees, agents, members or managers, as the case may be,
with respect to any Claim, Third Party Claim or other payment owing by any
Seller or any of its Subsidiaries.
8.9 Adjustment for Insurance. Any indemnification amount payable pursuant to
this Article 8 shall be net of any amounts actually recovered (after deducting
related costs and expenses) by the indemnified Party for the Damages for which
such indemnification payment is made, under any insurance policy. Each
indemnified Party shall use commercially reasonable efforts to recover maximum
amounts available under any insurance policy prior to making any Third Party
Claim or Claim against any indemnifying Party; provided, however, that the
Parties acknowledge that if any insurance recovery is insufficient to cover the
Damages in full, then the indemnified Parties shall be entitled to be
indemnified pursuant to this Article 8 for the amount of such Damages not
covered by insurance.
ARTICLE 9
MISCELLANEOUS
9.1 Notices. All notices, demands or requests required or permitted to be given
pursuant to this Agreement must be in writing, to the following addresses:
(a) if to Purchaser:
C-III Capital Partners LLC
c/o Island Capital Group LLC
717 Fifth Avenue, 18th Floor
New York, NY 10020
Attention: President
with a copy to:
Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Attention: Allan R. Williams, Esq.
(b) if to the Sellers:

 

87



--------------------------------------------------------------------------------



 



Centerline Holding Company
625 Madison Avenue
New York, NY 10022
Attention: Marc D. Schnitzer
with copies to:
Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, NY 10022
Attention: Michael L. Zuppone, Esq.
and
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Michael E. Lubowitz, Esq.
All notices, demands and requests to be sent to a party pursuant to this
Agreement shall be deemed to have been properly given or served if:
(i) personally delivered; (ii) deposited for next day delivery by FedEx, or
other similar nationally recognized overnight courier services, addressed to
such party; or (iii) deposited in the United States mail, addressed to such
party, prepaid and registered or certified with return receipt requested. All
notices, demands and requests so given shall be deemed received: (x) when
personally delivered; (y) twenty-four (24) hours after being deposited for next
day delivery with an overnight courier; or (z) seventy-two (72) hours after
being deposited in the United States mail.
9.2 Severability. The provisions of this Agreement or any other Transaction
Document shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof or thereof. If any provision of this Agreement or such
Transaction Document, or the application thereof to any Person or circumstance,
is found to be invalid or unenforceable in any jurisdiction, (a) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement or such
Transaction Document and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
9.3 Entire Agreement; No Third Party Beneficiaries. This Agreement and the
Transaction Documents, including all exhibits and schedules attached hereto,
constitute the entire agreement of the Parties and supersede any and all other
prior agreements and undertakings, both written and oral, among the Parties, or
any of them, with respect to the subject matter hereof. This Agreement and the
other Transaction Documents do not, and are not intended to, confer upon any
other Person any right, benefit or remedy hereunder (other than as provided
expressly in Sections 6.6(d) and 6.7(b) and Article 8).

 

88



--------------------------------------------------------------------------------



 



9.4 Amendment; Waiver. Except as provided in Section 9.8(c), this Agreement may
be amended only in a writing signed by all Parties. Any waiver of rights
hereunder must be set forth in writing (except as provided in Section 9.8(c))
and signed by the Party against whom the waiver is to be effective. A waiver of
any breach or failure to enforce any of the terms or conditions of this
Agreement or any Transaction Document shall not in any way affect, limit or
waive a Party’s rights at any time to enforce strict compliance thereafter with
every term or condition of this Agreement or such Transaction Document.
9.5 Binding Effect; Assignment. This Agreement and the Transaction Documents
shall inure to the benefit of and be binding upon the parties hereto and thereto
and their respective legal representatives and successors. Notwithstanding the
foregoing, this Agreement and the Transaction Documents shall not be assigned by
any Party by operation of Law or otherwise without the prior written consent of
each of the other Parties and any such purported assignment shall be void ab
initio, except that Purchaser shall have the right to assign this Agreement, in
whole or in part, and any obligations hereunder to any of its Affiliates or
Subsidiaries.
9.6 Disclosure Schedule. The Disclosure Schedule shall be construed with and as
an integral part of this Agreement to the same extent as if the same had been
set forth verbatim herein. The disclosures in any section or subsection of the
Disclosure Schedule, as the case may be, shall qualify only (a) the
corresponding section or subsection, as the case may be, of this Agreement,
(b) other sections or subsections of this Agreement to the extent specifically
cross-referenced in such section or subsection of the Disclosure Schedule and
(c) other sections or subsections of this Agreement to the extent it is
otherwise reasonably apparent, on the face of such disclosure, that such
disclosure also applies to another section or subsection of the Disclosure
Schedule or another Section or subsection of this Agreement.
9.7 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of New York without
regard to the conflict of laws provisions thereof.
9.8 Dispute Resolution; Mediation; Jurisdiction; Jury Trial.
(a) Except as otherwise provided in Article 8 in the event of any dispute,
controversy or claim arising out of or relating to this Agreement or any
Transaction Document or the breach, termination or validity hereof or thereof,
or the Contemplated Transactions (each a “Dispute”), upon the written notice of
any Party, the other Parties shall attempt in good faith to negotiate a
resolution of the Dispute. If the other Parties are unable for any reason to
resolve a Dispute within thirty (30) days after the receipt of such notice, the
Dispute shall be submitted to mediation in accordance with Section 9.8(b).
(b) Any Dispute not resolved pursuant to Section 9.8(a) shall, at the request of
a Party (a “Mediation Request”), be submitted to non-binding mediation in
accordance with the then current International Institute for Conflict Prevention
and Resolution Mediation Procedure (the “Procedure”), except as modified herein.
The mediation shall be held in New York, New York. The Parties shall have twenty
(20) days from receipt by a Party of a Mediation Request to agree on a mediator.
If no mediator has been agreed upon by the Parties within twenty (20) days

 

89



--------------------------------------------------------------------------------



 



of receipt by a Party (or Parties) of a Mediation Request, then any Party may
request (on written notice to the other Parties), that the International
Institute for Conflict Prevention and Resolution appoint a mediator in
accordance with the Procedure. All mediation pursuant to this clause shall be
confidential and shall be treated as compromise and settlement negotiations, and
no oral or documentary representations made by the Parties during such mediation
shall be admissible for any purpose in any subsequent proceedings. No Party
shall disclose or permit the disclosure of any information about the evidence
adduced or the documents produced by the other Parties in the mediation
proceedings or about the existence, contents or results of the mediation without
the prior written consent of such other Parties except in the course of a
judicial or regulatory proceeding or as may be required by Law or requested by a
Governmental Authority or securities exchange. Before making any disclosure
permitted by the preceding sentence, the Party intending to make such disclosure
shall give the other Parties reasonable written notice of the intended
disclosure and afford the other Parties a reasonable opportunity to protect its
interests. If the Dispute has not been resolved within sixty (60) days of the
appointment of a mediator, or within ninety (90) days of receipt by a Party of a
Mediation Request (whichever occurs sooner), or within such longer period as the
Parties may agree to in writing, then any Party may file an action on the
Dispute in any court having jurisdiction in accordance with Section 9.8(c).
(c) Each of the Parties hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of the State of New York and
the courts of the United States of America located in the City and County of the
State of New York for any litigation arising out of or relating to this
Agreement, any Transaction Document or any Contemplated Transaction (and agrees
not to commence any litigation relating hereto except in such courts), and
further agrees that service of any process, summons, notice or document by U.S.
registered mail to its respective address set forth in Section 9.1, shall be
effective service of process for any litigation brought against it in any such
court. Each of the Parties hereby irrevocably and unconditionally waives any
objection to the laying of venue of any litigation arising out of this Agreement
or any Transaction Documents in the courts of the State of New York or the
courts of the United States of America located in the City and County of the
State of New York and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such litigation brought
in any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY IN CONNECTION WITH ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY CONTEMPLATED TRANSACTION.
9.9 Sellers’ Representative.
(a) Subject to the limitations set forth in Section 2(h) of the Management
Agreement, the Sellers, by executing this Agreement, irrevocably appoint CHC as
their sole and exclusive representative, agent and attorney-in-fact, act jointly
for and on behalf of the Sellers with respect to any matters that arise from and
after the Closing in connection with this Agreement and the Contemplated
Transactions. Subject to the limitations set forth in Section 2(h) of the
Management Agreement, CHC hereby agrees to negotiate, enter into settlements and
compromises of Claims and Third Party Claims to comply with orders of courts and
awards of arbitrators with respect to such Claims and Third Party Claims, to
resolve any

 

90



--------------------------------------------------------------------------------



 



Claims and Third Party Claims made pursuant to this Agreement or any Transaction
Document, take all actions necessary in its judgment for the accomplishment of
the foregoing, and hereby accepts its appointment as the Sellers’ representative
in connection with, and to facilitate the consummation of the Contemplated
Transactions. Purchaser shall be entitled to deal exclusively with CHC on all
matters relating to this Agreement or any Transaction Document, including with
respect to any Claim or Third Party Claim made pursuant to Article 8 and with
respect to any adjustment to the Purchase Price pursuant to Section 2.4, and
shall be entitled to rely conclusively (without further evidence of any kind
whatsoever) on any document executed or purported to be executed on behalf of
the Sellers by CHC, and on any other action taken or purported to be taken on
behalf of any Seller by CHC, as fully binding upon such Seller.
(b) CHC shall not be liable for any act done or omitted hereunder as the
Sellers’ representative while acting in good faith and in the exercise of
reasonable judgment. The Other Sellers shall severally indemnify and defend CHC
and hold CHC harmless against any loss, liability or expense incurred without
gross negligence, bad faith or willful misconduct on the part of CHC and arising
out of or in connection with the acceptance or administration of CHC’s duties
hereunder, including the reasonable fees and expenses of any legal counsel
retained by CHC.
(c) Each of the Other Sellers hereby consents to any changes, modifications or
supplements determined by CHC to be in the interest of the Other Sellers as a
whole or otherwise required by the terms of this Agreement or any Transaction
Document with respect to the form and substance of any exhibit, annex, appendix,
agreement, instrument, schedule or other document attached to this Agreement and
required hereunder to be executed, delivered or completed at or prior to the
Closing.
9.10 Equitable Remedies. Since the breach of the provisions of any Transaction
Document could not be adequately be compensated by money damages, a Party shall
be entitled, in addition to any other right or remedy available to it, to an
injunction restraining such breach or a threatened breach and to specific
performance of any such provision of such Transaction Document, and in either
case no bond or security shall be required in connection therewith, and the
parties hereby consent to the issuance of such an injunction and to the ordering
of specific performance.
9.11 Joint and Several Liability of Sellers. Any obligation of any Seller under
this Agreement or any other Transaction Document shall be deemed a joint and
several obligation of all Sellers.
9.12 Construction. The headings of the Articles and Sections in this Agreement
are provided for convenience only, are not part of the agreement of the Parties
and shall not affect its construction or interpretation of this Agreement. The
language used in this Agreement or any Transaction Document is the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party. The Transaction Documents were
negotiated by the Parties with the benefit of legal representation. To the
fullest extent permitted by applicable Law, if an ambiguity or question or
intent or interpretation arises, the Transaction Documents shall be construed as
if drafted jointly by the Parties and no presumption

 

91



--------------------------------------------------------------------------------



 



or burden of proof shall arise favoring and or disfavoring a Party by virtue of
the authorship of any of the provisions of any Transaction Document.
9.13 Time of the Essence. Time is of the essence regarding all dates and time
periods set forth or referred to in any Transaction Document.
9.14 Counterparts. This Agreement and the Transaction Documents may be executed
in one or more counterparts (including by facsimile or electronic pdf
submission), each of which when executed shall be deemed to be an original, but
all of which shall constitute one and the same instrument.
[Signature Pages Follow]

 

92



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.

            C-III CAPITAL PARTNERS LLC

By ISLAND C-III MANAGER LLC, its Manager
      By:   /s/ Jeffrey Cohen         Name:   Jeffrey Cohen        Title:  
President   

[Signatures Continued on Following Page]

 

 



--------------------------------------------------------------------------------



 



            CENTERLINE HOLDING COMPANY
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer and President   

[Signatures Continued on Following Page]

 

 



--------------------------------------------------------------------------------



 



            CENTERLINE CAPITAL GROUP INC.
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer and President   

[Signatures Continued on Following Page]

 

 



--------------------------------------------------------------------------------



 



            ARCAP 2004 RR3 RESECURITIZATION, INC.
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chairman & Chief Executive Officer   

[Signatures Continued on Following Page]

 

 



--------------------------------------------------------------------------------



 



            ARCAP 2005 RR5 RESECURITIZATION, INC.
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chairman & Chief Executive Officer   

[Signatures Continued on Following Page]

 

 



--------------------------------------------------------------------------------



 



            CENTERLINE FUND MANAGEMENT LLC
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   President   

[Signatures Continued on Following Page]

 

 



--------------------------------------------------------------------------------



 



            CENTERLINE CMBS FUND III MANAGEMENT LLC
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer   

[Signatures Continued on Following Page]

 

 



--------------------------------------------------------------------------------



 



            CENTERLINE REIT, INC.
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chairman & Chief Executive Officer   

[Signatures Continued on Following Page]

 

 



--------------------------------------------------------------------------------



 



            CM INVESTOR LLC
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   President & Chief Executive Officer   

 

 